Exhibit 10.1

 
 
 
 
 
 
 
 
 
 
CHASE ISSUANCE TRUST
 
 
THIRD AMENDED AND RESTATED
 
TRANSFER AND SERVICING AGREEMENT
 
 
among
 
 
CHASE BANK USA, NATIONAL ASSOCIATION,
Transferor, Servicer and Administrator
 
and
 
CHASE ISSUANCE TRUST,
Issuing Entity
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
Indenture Trustee and Collateral Agent
 
 
Dated as of December 19, 2007
 
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01
Definitions
3
Section 1.02
Other Definitional Provisions.
17
 
ARTICLE II
 
CONVEYANCE OF COLLATERAL
 
Section 2.01
Conveyance of Collateral
19
Section 2.02
Acceptance by Trust.
20
Section 2.03
Representations and Warranties of Each Transferor Relating to Such Transferor
21
Section 2.04
Representations and Warranties of each Transferor Relating to this Agreement and
any Series Supplement and the Collateral.
23
Section 2.05
Transfer of Ineligible Receivables and Ineligible Collateral Certificates.
27
Section 2.06
Reassignment of Collateral
29
Section 2.07
Additional Transferors
30
Section 2.08
Covenants of each Transferor
30
Section 2.09
Covenants of Each Transferor with Respect to Any Applicable Receivables Purchase
Agreement
31
Section 2.10
[Reserved]
32
Section 2.11
Increases in the Invested Amount of an Existing Collateral Certificate.
32
Section 2.12
Addition of Collateral.
32
Section 2.13
Removal of Accounts.
37
Section 2.14
Account Allocations
38
Section 2.15
Discount Receivables.
39
 
ARTICLE III
 
COLLECTIONS, ALLOCATIONS, DEPOSITS AND PAYMENTS
 
Section 3.01
Collections and Allocations
41
Section 3.02
Allocations of Finance Charge Collections, the Default Amount and the Trust
Servicing Fee.
42
Section 3.03
Allocations of Principal Collections
42
Section 3.04
Allocations of Finance Charge Collections, the Default Amount, the Servicing Fee
and Principal Collections Allocable to the Transferor Interest of an Asset Pool.
42
Section 3.05
Transfer of Defaulted Accounts
43
Section 3.06
Adjustments for Miscellaneous Credits and Fraudulent Charges.
43

 
 
i

--------------------------------------------------------------------------------



 
Section 3.07
Recoveries and Interchange.
44
 
ARTICLE IV
 
SERVICING OF RECEIVABLES
 
Section 4.01
Acceptance of Appointment and Other Matters Relating to the Servicer.
46
Section 4.02
Servicing Compensation
47
Section 4.03
Representations, Warranties and Covenants of the Servicer
47
Section 4.04
Reports and Records for the Owner Trustee, the Indenture Trustee and the
Applicable Collateral Agent.
49
Section 4.05
Annual Certificate of Servicer.
50
Section 4.06
Annual Servicing Report of Independent Certified Public Accountants; Copies of
Reports Available.
50
Section 4.07
Tax Treatment
51
Section 4.08
Notices to Chase USA
51
Section 4.09
Reports to the Commission
51
 
ARTICLE V
 
ADMINISTRATION OF THE TRUST; DUTIES OF THE ADMINISTRATOR
 
Section 5.01
Appointment of Administrator; Duties of Administrator.
52
Section 5.02
Records
57
Section 5.03
Compensation
57
Section 5.04
Additional Information To Be Furnished to Issuing Entity
57
Section 5.05
Independence of Administrator
57
Section 5.06
No Joint Venture
57
Section 5.07
Other Activities of Administrator
58
Section 5.08
Termination, Resignation and Removal of Administrator.
58
Section 5.09
Action upon Termination, Resignation or Removal
59
 
ARTICLE VI
 
OTHER MATTERS RELATING TO EACH TRANSFEROR
 
Section 6.01
Liability of each Transferor
60
Section 6.02
Merger or Consolidation of, or Assumption of the Obligations of, a Transferor.
60
Section 6.03
Limitations on Liability of Each Transferor
61
 
ARTICLE VII
 
OTHER MATTERS RELATING TO THE SERVICER
 
Section 7.01
Liability of the Servicer
62
Section 7.02
Merger or Consolidation of, or Assumption of the Obligations of, the Servicer
62

 
 
ii

--------------------------------------------------------------------------------



 
Section 7.03
Limitation on Liability of the Servicer and Others
62
Section 7.04
Servicer Indemnification of the Trust, the Owner Trustee, the Indenture Trustee
and each Collateral Agent
63
Section 7.05
Resignation of the Servicer
64
Section 7.06
Delegation of Duties
64
Section 7.07
Examination of Records
64
 
ARTICLE VIII
 
ACQUISITION OF TRUST ASSETS
 
Section 8.01
Acquisition of Trust Assets
65
 
ARTICLE IX
 
INSOLVENCY EVENTS
 
Section 9.01
Rights upon the Occurrence of an Insolvency Event
66
 
ARTICLE X
 
SERVICER DEFAULTS
 
Section 10.01
Servicer Defaults
67
Section 10.02
Indenture Trustee To Act; Appointment of Successor.
69
Section 10.03
Notification to Noteholders
70
Section 10.04
Waiver of Past Defaults
70
 
ARTICLE XI
 
TERMINATION
 
Section 11.01
Termination of Agreement
71
 
ARTICLE XII
 
MISCELLANEOUS PROVISIONS
 
Section 12.01
Amendment; Waiver of Past Defaults.
72
Section 12.02
Protection of Right, Title and Interest in and to Trust Assets.
73
Section 12.03
Fees Payable by the Transferor
74
Section 12.04
GOVERNING LAW
75
Section 12.05
Notices.
75
Section 12.06
Severability of Provisions
76
Section 12.07
Further Assurances
76
Section 12.08
No Waiver; Cumulative Remedies
76
Section 12.09
Counterparts
77
Section 12.10
Third-Party Beneficiaries
77

 
 
iii

--------------------------------------------------------------------------------



 
Section 12.11
Actions by Noteholders.
77
Section 12.12
Rule 144A Information
77
Section 12.13
Merger and Integration
77
Section 12.14
Headings
77
Section 12.15
Limitation of Liability
78
Section 12.16
No Petition
78
Section 12.17
Fiscal Year
78
Section 12.18
Waiver of Jury Trial
78
 
ARTICLE XIII
 
COMPLIANCE WITH REGULATION AB
 
Section 13.01
Intent of the Parties; Reasonableness.
79
Section 13.02
Additional Representations and Warranties of the Servicer.
79
Section 13.03
Information to Be Provided by the Servicer.
79
Section 13.04
Report on Assessment of Compliance and Attestation
81
Section 13.05
Use of Subservicers and Servicing Participants.
82





 
SCHEDULES
 
Schedule 1                                List of Collateral Certificates
Schedule 2                                List of Accounts [Deemed Incorporated]
 
 
iv

--------------------------------------------------------------------------------


 
 
EXHIBITS
 
EXHIBIT A-1                          Form of Assignment of an Additional
Collateral Certificate
EXHIBIT A-2                          Form of Assignment of Receivables in
Additional Accounts
EXHIBIT B                              Form of Reassignment of Receivables in
Removed Accounts
EXHIBIT C                              Form of Annual Servicer’s Certificate
EXHIBIT D-1                          Form of Opinion of Counsel with Respect to
Amendments
EXHIBIT D-2                          Form of Opinion of Counsel with Respect to
Collateral Certificates
EXHIBIT D-3                          Provisions to be Included in Annual Opinion
of Counsel
EXHIBIT E                              Form of Power of Attorney
EXHIBIT F                              Form of Annual Certification
EXHIBIT G                              Servicing Criteria to be Addressed in
Assessment of Compliance
EXHIBIT H                              Form of Opinion of Counsel Regarding
Additional Accounts
 
 
v

--------------------------------------------------------------------------------


 
This THIRD AMENDED AND RESTATED TRANSFER AND SERVICING AGREEMENT (the
“Agreement”) among CHASE BANK USA, NATIONAL ASSOCIATION (the “Bank” or “Chase
USA”), a national banking association, as Transferor, Servicer and
Administrator, the CHASE ISSUANCE TRUST, a statutory business trust created
under the laws of the State of Delaware, as Issuing Entity, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as Indenture Trustee
and Collateral Agent, is made and entered into as of December 19, 2007.
 
RECITALS
 
WHEREAS, the predecessor to Chase USA, the Issuing Entity and the Indenture
Trustee and Collateral Agent have heretofore executed and delivered a Transfer
and Servicing Agreement, dated as of May 1, 2002 (as amended and supplemented or
otherwise modified through the date hereof, including by the Assumption
Agreement, dated as of October 1, 2004, by Chase USA, as successor Transferor,
Servicer and Administrator, in favor of and for the benefit of the Issuing
Entity, the Indenture Trustee and the Collateral Agent, the “Original Transfer
and Servicing Agreement”);
 
WHEREAS, the parties hereto have heretofore executed and delivered an Amended
and Restated Transfer and Servicing Agreement, dated as of October 15, 2004, as
amended by the First Amendment thereto, dated as of May 10, 2005, and a Second
Amendment thereto, dated as of February 1, 2006 (as amended, supplemented or
otherwise modified, the “Amended and Restated Transfer and Servicing
Agreement”);
 
WHEREAS, the parties hereto have heretofore executed and delivered a Second
Amended and Restated Transfer and Servicing Agreement, dated as of March 14,
2006 (as amended, supplemented or otherwise modified, the “Second Amended and
Restated Transfer and Servicing Agreement”);
 
WHEREAS, the parties hereto desire to amend and restate the Second Amended and
Restated Transfer and Servicing Agreement to read in its entirety as set forth
below;
 
WHEREAS, subsection 12.01(a) of the Second Amended and Restated Transfer and
Servicing Agreement provides that the Servicer, the Transferor, the
Administrator and the Issuing Entity may amend the Second Amended and Restated
Transfer and Servicing Agreement by a written instrument signed by each of them,
without the consent of the Indenture Trustee, any Collateral Agent or any of the
Noteholders; provided that (i) each Transferor shall have delivered to the
Indenture Trustee and the Owner Trustee an Officer’s Certificate, dated the date
of any such amendment, stating that such Transferor reasonably believes that
such amendment will not have an Adverse Effect and (ii) the Note Rating Agency
Condition shall have been satisfied;
 
WHEREAS, the Indenture Trustee and Owner Trustee have received from each
Transferor an Officer’s Certificate, dated the date hereof, stating that such
Transferor reasonably believes that such amendment will not have an Adverse
Effect and that the Note Rating Agency Condition has been satisfied; and
 
WHEREAS, all conditions precedent to the execution of this Agreement have been
complied with;
 
 
1

--------------------------------------------------------------------------------


 
NOW, THEREFORE, the parties hereto hereby agree that effective on and as of the
date hereof, the Second Amended and Restated Transfer and Servicing Agreement is
hereby amended and restated in its entirety as follows:
 


2

--------------------------------------------------------------------------------


 
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01        Definitions.  Whenever used in this Agreement, the following
words and phrases shall have the following meanings, and the definitions of such
terms are applicable to the singular as well as the plural forms of such terms
and to the masculine as well as to the feminine and neuter genders of such
terms.
 
“Account” means each revolving credit card account established pursuant to a
Credit Card Agreement between Chase USA or an Affiliate and any Person,
identified by account number and by the Receivable balance as of the related
Addition Cut-Off Date in a list (in the form of a computer file, microfiche
list, CD-ROM or such other form as is agreed upon between the Transferor and the
applicable Collateral Agent) delivered to the applicable Collateral Agent, as
designee of the Issuing Entity, by the applicable Transferor pursuant to
subsection 2.12(c).  The definition of “Account” shall include each Transferred
Account.  The term “Account” shall be deemed to refer to an Additional Account
only from and after the Addition Date with respect thereto, and the term
“Account” shall be deemed to refer to any Removed Account only prior to the
Removal Date with respect thereto.
 
“Account Assignment” has the meaning specified in subsection 2.12(c)(iv).
 
“Account Owner” means Chase USA or any Affiliate which is the issuing entity of
the credit card relating to an Account pursuant to a Credit Card Agreement.
 
“Addition Cut-Off Date” means, with respect to any Additional Account, the date
as of which such Additional Account shall have been selected by the Transferor
for inclusion as an Account pursuant to Section 2.12.
 
“Addition Date” has the meaning specified in subsection 2.12(a)(i).
 
“Additional Account” means each additional Eligible Account owned by an Account
Owner and designated for inclusion as an Account pursuant to Section 2.12.
 
“Additional Collateral Certificate” means each additional Collateral Certificate
designated for inclusion as a Collateral Certificate by the applicable
Transferor to the Trust pursuant to Section 2.12.
 
“Additional Transferors” has the meaning specified in Section 2.07.
 
“Adjustment Payment” has the meaning specified in subsection 3.06(a).
 
“Administrator” means Chase USA, in its capacity as Administrator pursuant to
this Agreement, and any successors or assigns.
 
 
3

--------------------------------------------------------------------------------


 
“Aggregate Addition Limit” means, with respect to any Asset Pool, the aggregate
number of Additional Accounts that may be designated as belonging to such Asset
Pool without prior satisfaction of the Note Rating Agency Condition, equal to
the aggregate number of Additional Accounts which would either (x) with respect
to any consecutive three-month period, equal 15% of the aggregate number of
Accounts designated for inclusion in such Asset Pool as of the first day of such
three-month period or (y) with respect to any twelve-month period, equal 20% of
the aggregate number of Accounts as of the first day of such twelve-month
period.
 
“Agreement” means this Third Amended and Restated Transfer and Servicing
Agreement.
 
“Amendment Closing Date” means December 19, 2007.
 
“Annual Membership Fee” has the meaning specified in the Credit Card Agreement
applicable to each Account for annual membership fees or similar fees.
 
“Appointment Day” has the meaning specified in Section 9.01.
 
“Authorized Officer” means, with respect to the Issuing Entity, (a) an
authorized signatory of the Owner Trustee, or (b) the chairman or vice-chairman
of the board of directors, chairman or vice-chairman of the executive committee
of the board of directors, the president, any vice-president, the secretary, any
assistant secretary, the treasurer, or any assistant treasurer, in each case of
the Owner Trustee, or any other officer or employee of the Owner Trustee who is
authorized to act on behalf of the Issuing Entity.
 
“Cash Advance Fees” has the meaning specified in the Credit Card Agreement
applicable to each Account for cash advance fees or similar fees.
 
“Certificate Assignment” has the meaning specified in subsection 2.12(c)(v).
 
“Chase CC Issuance Date” means the issuance date of the Chase Collateral
Certificate pursuant to the Series 2004-CC Supplement.
 
“Chase Collateral Certificate” means the Collateral Certificate issued by the
Chase Credit Card Master Trust pursuant to the Series 2004-CC Supplement to the
Chase Credit Card Master Trust Pooling and Servicing Agreement.
 
“Chase Credit Card Master Trust Pooling and Servicing Agreement” means the Fifth
Amended and Restated Pooling and Servicing Agreement, dated as of December 19,
2007, as amended and supplemented, including by the Series 2004-CC Supplement.
 
“Collateral” has, with respect to any Asset Pool, the meaning specified in the
Granting Clause in the applicable Asset Pool Supplement for such Asset Pool.
 
“Collateral Agent” has, with respect to any Asset Pool, the meaning specified in
the applicable Asset Pool Supplement.
 
 
4

--------------------------------------------------------------------------------


 
“Collateral Certificate Principal Shortfall Payments” means amounts received on
each Collateral Certificate in respect of Principal Shortfalls (as such term is
defined in the applicable Series Supplement).
 
“Collection Account” has, with respect to each Asset Pool, the meaning specified
in the applicable Asset Pool Supplement for such Asset Pool.
 
“Collections” means, with respect to any Asset Pool, for any Monthly Period, the
sum of (i) with respect to Receivables designated for inclusion in such Asset
Pool, all payments by or on behalf of Obligors received in respect of the
Receivables, in the form of cash, checks, wire transfers, electronic transfers,
ATM transfers or any other form of payment in accordance with a Credit Card
Agreement in effect from time to time and all other amounts specified by this
Agreement, the Indenture or any Indenture Supplement as constituting Collections
on the Receivables and (ii) with respect to any Collateral Certificate
designated for inclusion in such Asset Pool, collections allocable to the holder
of such Collateral Certificate pursuant to the applicable Series
Supplement.  Collections of Recoveries will be treated as Collections of
Principal Receivables; provided, however, that to the extent the amount of
Recoveries received with respect to any Monthly Period exceeds the aggregate
amount of Principal Receivables (other than Ineligible Receivables) in Accounts
that became Defaulted Accounts during such Monthly Period, the amount of such
excess shall be treated as Collections of Finance Charge
Receivables.  Collections, with respect to any Asset Pool, for any Monthly
Period, shall include the Interchange Amount, if any, with respect to such Asset
Pool for such Monthly Period, to be applied as if such amount were Collections
of Finance Charge Receivables for such Monthly Period.
 
“Credit Adjustment” has the meaning specified in subsection 3.06(a).
 
“Credit Card Agreement” means, with respect to a revolving credit card account,
the agreement and Federal Truth in Lending Statement for revolving credit card
accounts between the Account Owner and the Obligor governing the terms and
conditions of such account, as such agreements may be amended, modified or
otherwise changed from time to time and as distributed (including any amendments
and revisions thereto) to holders of such credit card account.
 
“Credit Card Guidelines” means the respective policies and procedures of the
Account Owner, as the case may be, as such policies and procedures may be
amended from time to time, (a) relating to the operation of its credit card
business, which generally are applicable to its portfolio of revolving credit
card accounts and in each case which are consistent with prudent practice,
including the policies and procedures for determining the creditworthiness of
credit card customers and the extension of credit to credit card customers, and
(b) relating to the maintenance of revolving credit card accounts and collection
of credit card receivables.
 
“Cut-Off Date” means, with respect to an Initial Account, the “Addition Cut-Off
Date” specified in the related Initial Account Assignment and, with respect to
an Additional Account, the Addition Cut-Off Date for such Additional Account.
 
 
5

--------------------------------------------------------------------------------


 
“Date of Processing” means, with respect to any transaction the date on which
such transaction is first recorded on the Servicer’s computer file of accounts
(without regard to the effective date of such recordation).
 
“Default Amount” means, with respect to any Asset Pool, for any Monthly Period,
the sum of (1) with respect to Receivables designated for inclusion in such
Asset Pool, an amount (which shall not be less than zero) equal to (a) the
aggregate amount of Principal Receivables (other than Ineligible Receivables) in
Accounts designated for inclusion in such Asset Pool which became Defaulted
Accounts during such Monthly Period on the day each such Account became a
Defaulted Account, minus (b) the aggregate amount of Recoveries received in such
Monthly Period (not to exceed the amount set forth in clause (a)) in respect of
Defaulted Accounts in such Asset Pool for such Monthly Period and (2) with
respect to any Collateral Certificate designated for inclusion in such Asset
Pool, the investor default amount or similar amount allocated to the holder of
the Collateral Certificate for such Monthly Period pursuant to the applicable
Series Supplement.
 
“Defaulted Account” means each Account with respect to which, in accordance with
the Credit Card Guidelines or the Servicer’s customary and usual servicing
procedures for servicing credit card receivables comparable to the Receivables,
the Servicer has charged off the Receivables in such Account as uncollectible;
an Account shall become a Defaulted Account on the day on which such Receivables
are recorded as charged off as uncollectible on the Servicer’s computer master
file of revolving credit card accounts.  Notwithstanding any other provision
hereof, any Receivables in a Defaulted Account that are Ineligible Receivables
shall be treated as Ineligible Receivables rather than Receivables in Defaulted
Accounts.
 
“Delaware Act” means the Asset-Backed Securities Facilitation Act located in
Title 6, Chapter 27A of the Delaware Code.
 
“Derivative Agreement” has, with respect to any Series, Class or Tranche of
Notes, the meaning specified in the Indenture.
 
“Determination Date”  has the meaning specified in the applicable Asset Pool
Supplement.
 
“Discount Option Date” has the meaning specified in subsection 2.15(a) hereof.
 
“Discount Receivables” means, with respect to any Asset Pool, the Gross
Principal Receivables so designated as such pursuant to the designation formula
as described in subsection 2.15(a).  The aggregate amount of Discount
Receivables outstanding on any Date of Processing occurring on or after the
Discount Option Date, shall equal the sum of (a) the aggregate Discount
Receivables at the end of the prior Date of Processing (which amount, prior to
the Discount Option Date, shall be zero) plus (b) any new Discount Receivables
created on such Date of Processing minus (c) any Discount Receivables
Collections received on such Date of Processing.  Discount Receivables created
on any Date of Processing shall mean the product of the amount of the Gross
Principal Receivables arising in Accounts on such Date of Processing specified
in accordance with subsection 2.15(a) and the applicable Yield Factor.
 
 
6

--------------------------------------------------------------------------------


 
“Discount Receivables Collections” means, with respect to any Asset Pool, on any
Date of Processing occurring in any Monthly Period succeeding the Monthly Period
in which the Discount Option Date occurs, the product of (a) the Yield Factor
and (b) Collections of Gross Principal Receivables outstanding in such Asset
Pool on such Date of Processing.
 
“Dollars,” “$” or “U.S. $” means United States dollars.
 
“Eligible Account” means a revolving credit card account owned by an Account
Owner which meets the following requirements as of the Addition Cut-Off Date:
 
(a)           is a revolving credit card account in existence and maintained
with an Account Owner;
 
(b)           is payable in Dollars;
 
(c)           has an Obligor who has provided, as his or her most recent billing
address, an address located in the United States or its territories or
possessions or a military address;
 
(d)           has an Obligor who has not been identified by the Servicer in its
computer files as being involved in a voluntary or involuntary bankruptcy
proceeding;
 
(e)           has not been classified by the Servicer as cancelled, counterfeit,
deleted, fraudulent, stolen or lost;
 
(f)           does not have Receivables which are at the time of transfer sold
or pledged to any other party;
 
(g)           which has not been charged-off by the Servicer in its customary
and usual manner for charging-off revolving credit card accounts as of their
date of designation for inclusion in the Trust; and
 
(h)           has an Obligor who has not been identified by the Servicer as
being deceased.
 
“Eligible Collateral Certificate” means a Collateral Certificate that has been
duly authorized by the applicable Transferor and validly issued by the
applicable Master Trust and is entitled to the benefits of the applicable
Pooling and Servicing Agreement and with respect to which the representations
and warranties made in subsections 2.04(a)(ii), (iii), (iv), (v), (vi), (vii)
and (viii) are true and correct in all material respects.
 
“Eligible Receivable” means each Receivable:
 
(a)           which has arisen in an Eligible Account (as of the relevant
Addition Cut-Off Date);
 
(b)           which was created in compliance in all material respects with all
Requirements of Law applicable to the institution which owned such Receivable at
the time of its
 
 
7

--------------------------------------------------------------------------------


 
creation and pursuant to a Credit Card Agreement which complies in all material
respects with all Requirements of Law applicable to the applicable Account
Owner, as the case may be;
 
(c)           with respect to which all consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
creation of such Receivable or the execution, delivery and performance by the
applicable Account Owner, as the case may be, of the Credit Card Agreement
pursuant to which such Receivable was created, have been duly obtained, effected
or given and are in full force and effect;
 
(d)           as to which at the time of the transfer of such Receivable to the
Trust, the applicable Transferor or the Trust has good and marketable title
thereto, free and clear of all Liens occurring under or through such applicable
Transferor or any of its Affiliates (other than Liens permitted pursuant to
subsection 2.04(a)(v));
 
(e)           which is the legal, valid and binding payment obligation of the
Obligor thereon enforceable against such Obligor in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws, now or hereafter
in effect, affecting the enforcement of creditors’ rights in general and except
as such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity);
 
(f)           which constitutes an “account” under and as defined in Article 9
of the UCC; and
 
(g)           which is not subject to any setoff, right of rescission,
counterclaim, or other defense, including the defense of usury, other than
defenses arising out of applicable bankruptcy, insolvency, reorganization,
moratorium, or other similar laws affecting the enforcement of creditors’ rights
in general.
 
“Eligible Servicer” means Chase USA or the Indenture Trustee or, if neither
Chase USA nor the Indenture Trustee is acting as Servicer, an entity which, at
the time of its appointment as Servicer, (a) is servicing a portfolio of
revolving credit card accounts, (b) is legally qualified and has the capacity to
service the Accounts, (c) in the sole determination of the Indenture Trustee,
which determination shall be conclusive and binding, has demonstrated the
ability to service professionally and competently a portfolio of similar
accounts in accordance with high standards of skill and care, (d) is qualified
to use the software that is then being used to service the Accounts or obtains
the right to use or has its own software which is adequate to perform its duties
under this Agreement and (e) has a net worth of at least $50,000,000 as of the
end of its most recent fiscal quarter.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“Excess Funding Account” has, with respect to any Asset Pool, the meaning
specified in the applicable Asset Pool Supplement for such Asset Pool.
 
 
8

--------------------------------------------------------------------------------


 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time (15 U.S.C. 78a et seq.).
 
“Finance Charge Collections” means, with respect to any Asset Pool, for any
Monthly Period, the sum of (a) with respect to Receivables designated for
inclusion in such Asset Pool, all Collections received by the Servicer on behalf
of the Issuing Entity of Finance Charge Receivables (including Discount
Receivables Collections and Recoveries received for such Monthly Period to the
extent such Recoveries are deemed Finance Charge Collections under the
definition of “Collections” above), (b) with respect to any Collateral
Certificate designated for inclusion in such Asset Pool, collections of finance
charge receivables allocable to the holder of the Collateral Certificate for
such Monthly Period pursuant to the applicable Series Supplement and (c) any
amounts received by the Issuing Entity which are designated as Finance Charge
Collections pursuant to any Asset Pool Supplement or Indenture Supplement for
such Monthly Period.   Finance Charge Collections with respect to any Monthly
Period shall include the Interchange Amount (if any) paid to the Trust with
respect to such Asset Pool with respect to such Monthly Period (to the extent
received by the Trust and deposited into the applicable Collection Account on
the First Note Transfer Date following such Monthly Period).
 
“Finance Charge Receivables” means Receivables created in respect of the
Periodic Finance Charges, Annual Membership Fees, Cash Advance Fees, Late Fees,
Overlimit Fees, return check fees and similar fees and charges and Discount
Receivables.
 
“First Note Transfer Date” has, with respect to any Asset Pool, the meaning
specified in the applicable Asset Pool Supplement for such Asset Pool.
 
“First USA Collateral Certificate” means the Collateral Certificate issued by
the First USA Credit Card Master Trust pursuant to the Series 2002-CC Supplement
to the First USA Credit Card Master Trust Pooling and Servicing Agreement.
 
“First USA Credit Card Master Trust Pooling and Servicing Agreement” means the
Third Amended and Restated Pooling and Servicing Agreement, dated as of December
19, 2007, as amended and supplemented, including by the Series 2002-CC
Supplement.
 
“Fitch” means Fitch, Inc. or any successor thereto.
 
“Governmental Authority” means the United States of America, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Gross Principal Receivables” means Receivables other than (i) Periodic Finance
Charges, Annual Membership Fees, Cash Advance Fees, Late Fees, Overlimit Fees,
return check fees and similar fees and other charges and (ii) Receivables in
Defaulted Accounts.
 
“Increase Date” has the meaning specified in subsection 2.12(a)(i).
 
“Indenture” means the Third Amended and Restated Indenture, dated as of December
19, 2007, between the Issuing Entity and the Indenture Trustee.
 
 
9

--------------------------------------------------------------------------------


 
“Ineligible Collateral Certificate” has the meaning specified in subsection
2.05(c).
 
“Ineligible Receivables” has the meaning specified in subsection 2.05(c).
 
“Initial Account Assignments” means, collectively, Assignment No. 1 of
Receivables in Additional Accounts, dated as of November 29, 2002, Assignment
No. 2 of Receivables in Additional Accounts, dated as of March 24, 2003,
Assignment No. 3 of Receivables in Additional Accounts, dated as of August 18,
2003, Assignment No. 4 of Receivables in Additional Accounts, dated as of March
26, 2004, Assignment No. 5 of Receivables in Additional Accounts, dated as of
December 17, 2004, Assignment No. 6 of Receivables in Additional Accounts, dated
as of May 16, 2005, Assignment No. 7 of Receivables in Additional Accounts,
dated as of August 17, 2005, Assignment No. 8 of Receivables in Additional
Accounts, dated as of September 30, 2005, Assignment No. 9 of Receivables in
Additional Accounts, dated as of November 10, 2005, Assignment No. 10 of
Receivables in Additional Accounts, dated as of May 30, 2006, Assignment No. 11
of Receivables in Additional Accounts, dated as of August 29, 2006, Assignment
No. 12 of Receivables in Additional Accounts, dated as of November 28, 2006,
Assignment No. 13 of Receivables in Additional Accounts, dated as of February
26, 2007, Assignment No. 14 of Receivables in Additional Accounts, dated as of
March 28, 2007, Assignment No. 15 of Receivables in Additional Accounts, dated
as of June 27, 2007, Assignment No. 16 of Receivables in Additional Accounts,
dated as of October 19, 2007, Assignment No. 17 of Receivables in Additional
Accounts, dated as of November 15, 2007 and Assignment No. 18 of Receivables in
Additional Accounts, dated December 18, 2007, each between the Bank and the
Issuing Entity.
 
“Initial Accounts” means the Accounts designated pursuant to the Initial Account
Assignments.
 
“Initial Collateral Certificates” means the First USA Collateral Certificate
issued pursuant to the First USA Credit Card Master Trust Pooling and Servicing
Agreement and the related Series 2002-CC Supplement thereto and the Chase
Collateral Certificate issued pursuant to the Chase Credit Card Master Trust
Pooling and Servicing Agreement and the related Series 2004-CC Supplement
thereto.
 
“Initial Issuance Date” means May 1, 2002.
 
“Insolvency Event” has the meaning specified in Section 9.01.
 
“Insurance Proceeds” means any amounts recovered by the Servicer pursuant to any
credit insurance policies covering any Obligor with respect to Receivables under
such Obligor’s Account.
 
“Interchange” means interchange fees payable to the Servicer with respect to the
Accounts by the Account Owner, in its capacity as credit card issuer, through
bankcard associations or other similar organizations.
 
“Interchange Amount” means, with respect to any Asset Pool for any Monthly
Period, an amount determined by the Account Owner, in its sole discretion, to be
reasonably representative of the amount of Interchange generated by the
Receivables arising in the Accounts of such Account Owner.
 
 
10

--------------------------------------------------------------------------------


 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.
 
“Invested Amount” has, with respect to any Collateral Certificate, the meaning
specified in the applicable Series Supplement for such Collateral Certificate.
 
“Investor Certificate” has the meaning specified in the applicable Pooling and
Servicing Agreement.
 
“Issuance Date” means each date on which a Series, Class or Tranche of Notes is
issued pursuant to the Indenture.
 
“Issuing Entity” means Chase Issuance Trust, a Delaware statutory trust.
 
“Late Fees” has the meaning specified in the Credit Card Agreement applicable to
each Account for late fees or similar fees.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
participation or equity interest, deposit arrangement, encumbrance, lien
(statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC (other than any such financing statement
filed for informational purposes only) or comparable law of any jurisdiction to
evidence any of the foregoing.
 
“Master Trust Servicer” means the entity responsible for the servicing
obligations under the applicable Pooling and Servicing Agreement.
 
“Master Trust Transferor” means the entity acting as transferor under the
applicable Pooling and Servicing Agreement.
 
“Master Trust Trustee” means the entity acting as trustee under the applicable
Pooling and Servicing Agreement.
 
“Minimum Pool Balance” has, with respect to any Asset Pool, the meaning
specified in the applicable Asset Pool Supplement for such Asset Pool.
 
“Monthly Servicer’s Certificate” means the certificate delivered by the Servicer
as described in subsection 4.04(b).
 
“Moody’s” means Moody’s Investors Service, Inc., or its successor.
 
“Nominal Liquidation Amount” has, with respect to any Series, Class or Tranche
of Notes, the meaning specified in the applicable Indenture Supplement for such
Series, Class or Tranche of Notes.
 
 
11

--------------------------------------------------------------------------------


 
“Nominal Liquidation Amount Deficit” has, with respect to any Series, Class or
Tranche of Notes, the meaning specified in the applicable Indenture Supplement
for such Series, Class or Tranche of Notes.
 
“Note Rating Agency Condition” means, at any time with respect to any Series,
Class or Tranche of Notes, the written confirmation of the Note Rating Agency
that a specified event or modification of the terms of such Series, Class or
Tranche of Notes will not result in the withdrawal or downgrade by such Note
Rating Agency of the rating of the Notes of any Series, Class or Tranche then in
effect.
 
“Note Transfer Date” has, with respect to any Asset Pool, the meaning specified
in the applicable Asset Pool Supplement for such Asset Pool.
 
“Noteholder Percentage” means, for any Series of Notes, with respect to
Principal Collections, Finance Charge Collections, the Default Amount and the
Servicing Fee of any Asset Pool, the percentage stated in the applicable
Indenture Supplement for such Series of Notes.
 
“Notice Date” has the meaning specified in subsection 2.12(c)(i).
 
“Notices” has the meaning specified in subsection 12.05(a).
 
“Obligor” means, with respect to any Account, the Person or Persons obligated to
make payments with respect to such Account, including any guarantor thereof, but
excluding any merchant.
 
“Officer’s Certificate” means a certificate signed by the Owner Trustee, the
Administrator or the Servicer and delivered to the Indenture Trustee or the
applicable Collateral Agent or a certificate signed by the applicable Transferor
and delivered to the Owner Trustee, the Indenture Trustee or the applicable
Collateral Agent.  Wherever this Agreement requires that an Officer’s
Certificate be signed also by an accountant or other expert, such accountant or
other expert (except as otherwise expressly provided in this Agreement) may be
an employee of the Owner Trustee, the Administrator or the Servicer.
 
“Opinion of Counsel” means a written opinion of counsel acceptable to the Owner
Trustee and the Indenture Trustee, who may, without limitation, and except as
otherwise expressly provided in this Agreement, be an employee of or of counsel
to the Issuing Entity, the Servicer or any of their Affiliates.
 
“Overlimit Fees” has the meaning specified in the Credit Card Agreement
applicable to each Account for overlimit fees or similar fees if such fees are
provided for with respect to such Account.
 
“Periodic Finance Charges” has the meaning specified in the Credit Card
Agreement applicable to each Account for finance charges (due to periodic rate)
or any similar term.
 
“Pool Balance” has, with respect to any Asset Pool, the meaning specified in the
applicable Asset Pool Supplement for such Asset Pool.
 
 
12

--------------------------------------------------------------------------------


 
“Principal Collections” means, with respect to any Asset Pool, for any Monthly
Period, the sum of (1) with respect to Receivables designated for inclusion in
such Asset Pool, all Collections other than those designated as Finance Charge
Collections on Accounts designated for such Monthly Period and (2) with respect
to any Collateral Certificate designated for inclusion in such Asset Pool, all
collections of principal receivables, including Collateral Certificate Principal
Shortfall Payments, allocable to the holder of such Collateral Certificate for
such Monthly Period pursuant to the applicable Series Supplement.
 
“Principal Receivables” means Gross Principal Receivables minus Discount
Receivables.   In calculating the aggregate amount of Principal Receivables for
any Monthly Period, the amount of Principal Receivables shall be reduced by the
aggregate amount of credit balances in the Accounts on the last day of such
Monthly Period.  Any Principal Receivables which a Transferor is unable to
transfer as provided in Section 2.14 or 9.01 shall not be included in
calculating the amount of Principal Receivables.
 
“Reassignment” has the meaning specified in subsection 2.13(b)(iv).
 
“Reassignment Amount” means, with respect to the Receivables or a particular
Collateral Certificate designated for inclusion in any Asset Pool, subject to
reassignment pursuant to Section 2.06, for any First Note Transfer Date, unless
otherwise provided in the related Asset Pool Supplement, the sum of (a)(i) an
amount equal to the outstanding principal balance of such Receivables designated
for inclusion in such Asset Pool or (ii) the Invested Amount of such Collateral
Certificate designated for inclusion in such Asset Pool plus (b) accrued and
unpaid interest, determined based upon a weighted average interest rate, through
such Payment Date, on Notes secured by the related Asset Pool with an
outstanding principal amount equal to the applicable amount specified in clause
(a).
 
“Receivables” means any amount owing by the Obligors including amounts owing for
the payment of goods and services, cash advances, access checks, Annual
Membership Fees, Cash Advance Fees, Periodic Finance Charges, Late Fees,
Overlimit Fees, return check fees and similar fees and charges, if any.
 
“Receivables Purchase Agreement” means any receivables purchase agreement
entered into between a special purpose entity and the applicable Account Owner
for the sale of receivables to the special purpose entity if such special
purpose entity either transfers Receivables or a Collateral Certificate secured
by such receivables to the Issuing Entity.
 
“Recoveries” means, with respect to any Asset Pool, all net amounts received,
including Insurance Proceeds, by the Servicer with respect to Receivables in
Defaulted Accounts, including amounts received by the Servicer from the
purchaser or transferee with respect to the sale or other disposition of
Receivables in Defaulted Accounts.
 
“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, and all related rules and regulations of the
Commission, as such may be amended from time to time, and subject to such
clarification and interpretation as have been provided by the Commission in the
adopting release (Asset-Backed Securities,
 
 
13

--------------------------------------------------------------------------------


 
Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or
by the staff of the Commission, or as may be provided by the Commission or its
staff from time to time.
 
“Related Agreements” means, with respect to any Series, Class or Tranche of
Notes, collectively, the Indenture, any applicable Indenture Supplement, any
applicable Asset Pool Supplement, any applicable Terms Document and the Trust
Agreement.
 
“Removal Cut-Off Date” means, with respect to any Removed Account, the date as
of which the Receivable in such Removed Account shall have been selected by the
Transferor for removal from the Trust pursuant to Section 2.13; provided,
however, that in no event shall a Removal Cut-Off Date be greater than ten
months prior to the related Removal Date.
 
“Removal Date” has the meaning specified in subsection 2.13(a).
 
“Removal Notice Date” has the meaning specified in subsection 2.13(a).
 
“Removed Accounts” has the meaning specified in subsection 2.13(a).
 
“Required Transferor Amount” has, with respect to any Asset Pool, the meaning
specified in the applicable Asset Pool Supplement for such Asset Pool.
 
“Requirements of Law” means, for any Person, the certificate of incorporation or
articles of association and by-laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation, or
determination of an arbitrator or Governmental Authority, whether federal, state
or local (including usury laws, the Federal Truth in Lending Act and Regulation
B and Regulation Z of the Board of Governors of the Federal Reserve System).
 
“Sarbanes Certification” means the certification specified in paragraph (2) of
Exchange Act Rules 13a-14 and 15d-14 as set forth in Item 601(31)(ii) of
Regulation S-K as such may be amended from time to time or any successor or
replacement specified by the Commission or its staff from time to time.
 
“Secured Obligations” has  the meaning specified in Section 2.01.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time
(15 U.S.C. 77a et seq.).
 
“Securitization Transaction” means any new Notes issued by the Issuing Entity,
whether publicly offered or privately placed, rated or unrated.
 
“Series 2002-CC Supplement” means the supplement to the First USA Credit Card
Master Trust Pooling and Servicing Agreement, dated as of October 15, 2004, by
and between Chase USA, as Transferor and Servicer, and The Bank of New York
(Delaware), as Trustee.
 
“Series 2004-CC Supplement” means the supplement to the Chase Credit Card Master
Trust Pooling and Servicing Agreement, dated as of October 20, 2004, by and
between
 
 
14

--------------------------------------------------------------------------------


 
Chase USA, as Transferor and Servicer, and The Bank of New York, as Trustee and
Paying Agent.
 
“Service Transfer” has the meaning specified in Section 10.01.
 
“Servicer” means Chase USA, in its capacity as Servicer pursuant to this
Agreement, and, after any Service Transfer, the Successor Servicer.
 
“Servicer Default” has the meaning specified in Section 10.01.
 
“Servicer Rating Event” means the Servicer’s failure to maintain a short-term
credit rating of at least “A-1” by Standard & Poor’s and “P-1” by Moody’s and,
if rated by Fitch, at least “F1” by Fitch; provided, however, that the
Transferor may allow the Servicer to maintain a short-term credit rating below
“A-1” or “P-1” or, to the extent rated by Fitch, “F1,” as the case may be,
provided that such action will satisfy the Note Rating Agency Condition.
 
“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.
 
“Servicing Fee” has, with respect to any Asset Pool, the meaning specified in
the applicable Asset Pool Supplement for such Asset Pool.
 
“Servicing Participant” means the Servicer, any Subservicer or any Person that
participates in any of the servicing functions specified in Item 1122(d) of
Regulation AB with respect to Accounts.
 
“Servicing Party” has the meaning specified in subsection 13.03(a).
 
“SFAS 140” means Statement of Financial Accounting Standards No. 140, Accounting
for Transfers and Servicing of Financial Assets and Extinguishments of
Liabilities (or any replacement Financial Accounting Standards Board statement,
or amendment or interpretation thereof).
 
“Standard & Poor’s” means Standard & Poor’s Ratings Services, or its successor.
 
“Static Pool Information” means static pool information as described in
Items 1105(b) and 1105(c) of Regulation AB.
 
“Subservicer” means any Person that services the Receivables on behalf of the
Servicer or any other Subservicer and is responsible for the performance
(whether directly or through other Subservicers or Servicing Participants) of a
substantial portion of the material servicing functions required to be performed
by the Servicer under this Agreement or any Transaction Document that are
identified in Item 1122(d) of Regulation AB.
 
“Successor Servicer” has the meaning specified in subsection 10.02(a).
 
“Supplemental Bank Account” has, with respect to any Asset Pool, the meaning
specified in the applicable Asset Pool Supplement for such Asset Pool.
 
 
15

--------------------------------------------------------------------------------


 
“Supplemental Credit Enhancement” means any Supplemental Credit Enhancement
Agreement or Supplemental Liquidity Agreement entered into between the Issuing
Entity and the applicable Supplemental Credit Enhancement Provider or
Supplemental Liquidity Provider.
 
“Targeted Interest Deposit Amount” has, with respect to any Series, Class or
Tranche of Notes, the meaning specified in the applicable Indenture Supplement
for such Series, Class or Tranche of Notes.
 
“Targeted Principal Deposit Amount” has, with respect to any Series, Class or
Tranche of Notes, the meaning specified in the applicable Indenture Supplement
for such Series, Class or Tranche of Notes.
 
“Termination Notice” has the meaning specified in Section 10.01.
 
“Transaction Document” means the Trust Agreement, the applicable Series
Supplement, the applicable Asset Pool Supplement, the Indenture or the related
Indenture Supplement, as applicable.
 
“Transfer Restriction Event” has the meaning specified in Section 2.14.
 
“Transferor” means (a) Chase USA or its successor under this Agreement and (b)
any Additional Transferor or Transferors.  References to “each Transferor” shall
refer to each entity mentioned in the preceding sentence and references to “the
Transferor” shall refer to all of such entities.
 
“Transferor Amount” has, with respect to any Asset Pool, the meaning specified
in the applicable Asset Pool Supplement for such Asset Pool.
 
“Transferor Certificate” has, with respect to any Asset Pool, the meaning
specified in the applicable Asset Pool Supplement for such Asset Pool.
 
“Transferor Interest” means, with respect to any Asset Pool, the interest in
such Asset Pool not represented by issued and Outstanding Notes secured by that
Asset Pool.
 
“Transferor Percentage” means, with respect to any Asset Pool for any Monthly
Period, the percentage in such Asset Pool not represented by the aggregate of
the Noteholder Percentage for all Series secured by such Asset Pool.
 
“Transferred Account” means (a) an Account with respect to which a new credit
account number has been issued by the Account Owner under circumstances
resulting from a lost or stolen credit card or from the transfer from one
affinity group to another affinity group or otherwise and not requiring standard
application and credit evaluation procedures under the Credit Card Guidelines or
(b) an Eligible Account resulting from a status change, including the conversion
of an Account that was a standard account to a premium account or from a premium
account to a standard account, and which in the case of (a) or (b), can be
traced or identified by reference to or by way of the computer files delivered
to the applicable Collateral Agent, as designee of the Issuing Entity, as an
account into which an Account has been transferred.
 
 
16

--------------------------------------------------------------------------------


 
“Trust” means the Chase Issuance Trust, a Delaware statutory business trust.
 
“Trust Agreement” means the Third Amended and Restated Trust Agreement relating
to the Trust, dated as of March 14, 2006, between the Transferor and the Owner
Trustee.
 
“Trust Assets” has the meaning specified in Section 2.01.
 
“Trust Servicing Fee” has the meaning specified in Section 4.02.
 
“Trust Termination Date” means the date on which the Trust is dissolved in
accordance with Section 8.01 of the Trust Agreement.
 
“Yield Factor” has the meaning specified in subsection 2.15(a).
 
Section 1.02        Other Definitional Provisions.
 
(a)           The terms defined in this Article have the meanings assigned to
them in this Article, and, along with any other term defined in any Section of
this Agreement, include the plural as well as the singular.
 
(b)           With respect to any Series, all terms used herein and not
otherwise defined herein shall have meanings ascribed to them in the applicable
Transaction Document.
 
(c)           All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.
 
(d)           As used in this Agreement and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under GAAP.  To the extent that the definitions of accounting terms in this
Agreement or in any such certificate or other document are inconsistent with the
meanings of such terms under GAAP, the definitions contained in this Agreement
or in any such certificate or other document shall control.
 
(e)           The agreements, representations and warranties of Chase USA in
this Agreement in each of its capacities as Transferor, Servicer and
Administrator shall be deemed to be the agreements, representations and
warranties of Chase USA solely in each such capacity for so long as Chase USA
acts in each such capacity under this Agreement.
 
(f)           Any reference to each Note Rating Agency shall only apply to any
specific Note Rating Agency if such Note Rating Agency is then rating any
Outstanding Series, Class or Tranche of Notes.
 
(g)           Unless otherwise specified, references to any amount as on deposit
or outstanding on any particular date shall mean such amount at the close of
business on such day.
 
 
17

--------------------------------------------------------------------------------


 
(h)           The words “hereof,” “herein,” “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; references to any subsection,
Section, clause, Schedule or Exhibit are references to subsections, Sections,
clauses, Schedules and Exhibits in or to this Agreement unless otherwise
specified; the term “including” means “including without limitation”; references
to any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; references to any Person
include that Person’s successors and assigns; and references to any agreement
refer to such agreement, as amended, supplemented or otherwise modified from
time to time.
 
[END OF ARTICLE I]


18

--------------------------------------------------------------------------------




 
ARTICLE II
 
CONVEYANCE OF COLLATERAL
 
Section 2.01        Conveyance of Collateral.  By execution of the Original
Transfer and Servicing Agreement, the Transferor transferred, assigned, set over
and otherwise conveyed to the Trust, without recourse except as provided
therein, all its right, title and interest in, to and under the First USA
Collateral Certificate.  By execution of each Initial Account Assignment, the
Transferor transferred, assigned, set over and otherwise conveyed to the Trust,
without recourse except as provided therein, all its right, title and interest
in, to and under the Receivables in the Initial Accounts designated thereby
existing at the open of business on the applicable Cut-Off Date and thereafter
created from time to time until the termination of the Trust, all Interchange
and Recoveries allocable to the Trust as provided therein, all monies due or to
become due and all amounts received or receivable with respect thereto and all
proceeds (including “proceeds” as defined in the UCC) thereof and all Insurance
Proceeds relating thereto.  By execution of the Amended and Restated Transfer
and Servicing Agreement, the Transferor transferred, assigned, set over and
otherwise conveyed to the Trust, without recourse except as provided therein,
all its right, title and interest in, to and under the Chase Collateral
Certificate and, by execution of amendments thereto and this Agreement, the
Transferor does hereby transfer, assign, set over and otherwise convey to the
Trust, without recourse except as provided herein, as of the date hereof and on
and after each applicable Addition Date, each Additional Collateral Certificate
and all Receivables arising in each Additional Account designated on such
Addition Date, together with all monies and other property credited to the Bank
Accounts established pursuant to each Asset Pool Supplement and Indenture
Supplement, the rights of the Trust under this Agreement and the Trust Agreement
and the property conveyed to the Trust under any Asset Pool Supplement and any
Series Supplement (the “Trust Assets”).
 
Each Transferor shall be under no obligation whatsoever to file any financing or
continuation statements or to make any other filing under the UCC in connection
with the transfer and assignment of a Collateral Certificate.
 
Each Transferor further agrees, at its own expense, on or prior to (x) the
Amendment Closing Date, in the case of the Initial Collateral Certificates and
Initial Accounts and (y) the applicable Addition Date, in the case of Additional
Collateral Certificates and Additional Accounts with respect to such
Transferor:  (a) to indicate in the appropriate official records or computer
files that such Collateral Certificates or Receivables created in connection
with such Accounts have been designated for inclusion in a particular Asset Pool
in the Trust pursuant to this Agreement and (b) to deliver to the applicable
Collateral Agent, as designee of the Issuing Entity, a true and complete list
(in the form of a computer file, microfiche list, CD-ROM or such other form as
is agreed upon between the Transferor and the applicable Collateral Agent) of
all such Accounts, specifying for each such Account the applicable Addition Date
for such Account.  In addition, such list shall, in connection with each
Additional Account, include its account number, the aggregate Receivables
outstanding in such Additional Account and state to which Asset Pool such
Additional Account belongs.  Each such official record, as supplemented, from
time to time, to reflect Additional Collateral Certificates and removed
 
 
19

--------------------------------------------------------------------------------


 
Collateral Certificates shall be marked as Schedule 1 to this Agreement, and
each such list, as supplemented, from time to time, to reflect Initial Accounts,
Additional Accounts and Removed Accounts, shall be marked as Schedule 2 to this
Agreement and is hereby incorporated into and made a part of this Agreement.
 
The parties hereto agree that all such transfers are subject to, and shall be
treated in accordance with, the Delaware Act and each of the parties hereto
agrees that this Agreement has been entered into by the parties hereto in
express reliance upon the Delaware Act.  For purposes of complying with the
requirements of the Delaware Act, each of the parties hereto hereby agrees that
any property, assets or rights purported to be transferred, in whole or in part,
by the Transferor pursuant to this Agreement shall be deemed to no longer be the
property, assets or rights of the Transferor.  The parties hereto acknowledge
and agree that the transactions contemplated hereby shall constitute, and each
such transfer is occurring in connection with, a “securitization transaction”
within the meaning of the Delaware Act.
 
The parties hereto intend that each transfer of Receivables, the Initial
Collateral Certificates and any Additional Collateral Certificates pursuant to
this Agreement constitute a sale, and not a secured borrowing for accounting
purposes.  If and to the extent that, notwithstanding such intent, any
Transferor retains any interest in the Initial Collateral Certificates,
Additional Collateral Certificates or the Receivables, it is the intention of
the parties hereto that this Agreement shall constitute a security agreement
under applicable law, and therefor such Transferor hereby grants to the Trust a
first priority perfected security interest in all of such Transferor’s right,
title and interest, in, to and under the Initial Collateral Certificates, any
Additional Collateral Certificates, the Receivables and the other Trust Assets
conveyed by such Transferor, and all money, accounts, general intangibles,
chattel paper, instruments, documents, goods, investment property, deposit
accounts, certificates of deposit, letters of credit, letter-of-credit-rights
and advices of credit consisting of, arising from or related to the Trust
Assets, and all proceeds thereof, to secure a loan in an amount equal to the
unpaid principal amount of the Notes issued pursuant to the Indenture and the
applicable Indenture Supplement and accrued and unpaid interest with respect
thereto (the “Secured Obligations”).
 
Section 2.02        Acceptance by Trust.
 
(a)           The Trust hereby acknowledges its acceptance of all right, title
and interest to the property, now existing and hereafter created, conveyed to
the Trust pursuant to Section 2.01.  The Trust further acknowledges that, prior
to or simultaneously with the execution and delivery of this Agreement, the
Transferor delivered to the applicable Collateral Agent, as designee of the
Issuing Entity, Schedule 1 identifying the Initial Collateral Certificates and
the Initial Accounts.  The applicable Collateral Agent shall forward a copy of
Schedule 1 to the Owner Trustee who shall maintain a copy of Schedule 1, as
delivered from time to time, at its Corporate Trust Office.
 
(b)           The Trust hereby designates to the Servicer the right to receive
all payments to be made to the Trust hereunder.
 
(c)           The Owner Trustee and the Trust each hereby agrees (and the
Indenture Trustee and each applicable Collateral Agent shall, pursuant to the
Indenture or
 
 
20

--------------------------------------------------------------------------------


 
applicable Asset Pool Supplement, agree) not to disclose to any Person the
identity of any of the account numbers or other information contained in the
computer files marked as Schedule 2 and delivered to the applicable Collateral
Agent, as designee of the Issuing Entity, from time to time, except (i) to a
Successor Servicer or as required by a Requirement of Law applicable to the
Owner Trustee, (ii) in connection with the performance of the Owner Trustee’s or
the Trust’s duties hereunder, (iii) to the Indenture Trustee in connection with
its duties in enforcing the rights of Noteholders, (iv) to the applicable
Collateral Agent in connection with its duties under the applicable Asset Pool
Supplement or (v) to bona fide creditors or potential creditors of any Account
Owner, the Administrator or any Transferor for the limited purpose of enabling
any such creditor to identify applicable Receivables or Accounts subject to this
Agreement.  The Owner Trustee and the Trust each agrees to take such measures as
shall be reasonably requested by any Transferor to protect and maintain the
security and confidentiality of such information and, in connection therewith,
shall allow each Transferor or its duly authorized representatives to inspect
the Owner Trustee’s security and confidentiality arrangements as they
specifically relate to the administration of the Trust from time to time during
normal business hours upon prior written notice.  The Owner Trustee and the
Trust shall provide the applicable Transferor with notice five Business Days
prior to disclosure of any information of the type described in this subsection
2.02(c).
 
Section 2.03        Representations and Warranties of Each Transferor Relating
to Such Transferor.  Each Transferor hereby severally represents and warrants to
the Trust (and agrees that the Owner Trustee, the Indenture Trustee and the
applicable Collateral Agent may conclusively rely on each such representation
and warranty in accepting the Receivables and Collateral Certificates in trust,
in authenticating the Notes and each as a secured party) as of each Issuance
Date, each Increase Date and each Addition Date (but only if it was a Transferor
on such date and only if it was a party to the applicable Related Agreement on
such date) that:
 
(a)           Organization and Good Standing.  Such Transferor is an entity,
duly organized and validly existing in good standing under the laws of the
jurisdiction of its organization or incorporation and has, in all material
respects, full power, authority and legal right to own its properties and
conduct its business as such properties are at present owned and such business
is at present conducted, and to execute, deliver and perform its obligations
under this Agreement, the applicable Receivables Purchase Agreement, if any, and
each applicable Series Supplement.
 
(b)           Due Qualification.  Such Transferor is duly qualified to do
business and is in good standing (or is exempt from such requirement) in any
state required in order to conduct business, and has obtained all necessary
licenses and approvals with respect to such Transferor required under federal
law; provided, however, that no representation or warranty is made with respect
to any qualifications, licenses or approvals which the Indenture Trustee, the
Owner Trustee or the applicable Collateral Agent would have to obtain to do
business in any state in which the Indenture Trustee or the Owner Trustee seeks
to enforce any Collateral Certificate or any Receivable.
 
(c)           Due Authorization.  The execution and delivery of this Agreement,
the applicable Receivables Purchase Agreement, if any, and each applicable
Series Supplement by such Transferor and the order to the Indenture Trustee to
have the Notes authenticated and
 
 
21

--------------------------------------------------------------------------------


 
delivered and the consummation by such Transferor of the transactions provided
for in this Agreement, the applicable Receivables Purchase Agreement, if any,
and each applicable Series Supplement have been duly authorized by such
Transferor by all necessary corporate action on the part of such Transferor and
this Agreement will remain, from the time of its execution, an official record
of such Transferor.
 
(d)           No Conflict.  The execution and delivery by such Transferor of
this Agreement, the applicable Receivables Purchase Agreement, if any, and each
applicable Series Supplement, and the performance of the transactions
contemplated by this Agreement, the applicable Receivables Purchase Agreement,
if any, and each applicable Series Supplement and the fulfillment of the terms
hereof and thereof applicable to such Transferor, will not conflict with, result
in any breach of any of the material terms and provisions of, or constitute
(with or without notice or lapse of time or both) a material default under, any
indenture, contract, agreement, mortgage, deed of trust or other instrument to
which such Transferor is a party or by which it or its properties are bound.
 
(e)           No Proceedings.  There are no proceedings or investigations,
pending or, to the best knowledge of such Transferor, threatened against such
Transferor before any Governmental Authority (i) asserting the invalidity of
this Agreement, the applicable Receivables Purchase Agreement, if any, or any
applicable Series Supplement, (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Agreement, the applicable Receivables
Purchase Agreement, if any, or any applicable Series Supplement, (iii) seeking
any determination or ruling that, in the reasonable judgment of such Transferor,
would materially and adversely affect the performance by such Transferor of its
obligations under this Agreement, the applicable Receivables Purchase Agreement,
if any, or any applicable Series Supplement, (iv) seeking any determination or
ruling that would materially and adversely affect the validity or enforceability
of this Agreement, the applicable Receivables Purchase Agreement, if any, or any
applicable Series Supplement or (v) seeking to affect adversely the income tax
attributes of the Trust under the United States federal or any state income tax
systems.
 
(f)           All Consents.  All appraisals, authorizations, consents, orders or
other actions of any Person or of any Governmental Authority required in
connection with the execution and delivery by such Transferor of this Agreement,
the applicable Receivables Purchase Agreement, if any, and each applicable
Series Supplement and the performance of the transactions contemplated by this
Agreement, the applicable Receivables Purchase Agreement, if any, and each
applicable Series Supplement by such Transferor have been duly obtained,
effected or given and are in full force and effect.
 
(g)           No Violation.  The execution and delivery of this Agreement, the
applicable Receivables Purchase Agreement, if any, and each applicable Series
Supplement, the performance of the transactions contemplated by this Agreement,
the applicable Receivables Purchase Agreement, if any, and each applicable
Series Supplement and the fulfillment of the terms hereof and thereof will not
conflict with or violate any Requirements of Law applicable to such Transferor.
 
 
22

--------------------------------------------------------------------------------


 
Section 2.04        Representations and Warranties of each Transferor Relating
to this Agreement and any Series Supplement and the Collateral.
 
(a)           Representations and Warranties.  Each Transferor hereby severally
represents and warrants to the Trust that:
 
(i)                 as of (A) each day on which any new Receivable is created,
this Agreement and the applicable Receivables Purchase Agreement, if any, and
(B) each Addition Date with respect to Additional Accounts designated on such
Addition Date, this Agreement, the applicable Receivables Purchase Agreement, if
any, and the related Account Assignment, each constitutes a legal, valid and
binding obligation of such Transferor enforceable against such Transferor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally from time to time in effect or
general principles of equity;
 
(ii)                 as of each Issuance Date, this Agreement, the applicable
Receivables Purchase Agreement, if any, the applicable Pooling and Servicing
Agreement and the applicable Series Supplement, each constitutes a legal, valid
and binding obligation of such Transferor enforceable against such Transferor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally from time to time in effect or
general principles of equity;
 
(iii)                 as of (A) each Increase Date, this Agreement, the
applicable Pooling and Servicing Agreement and the applicable Series Supplement,
and (B) each Addition Date on which an Additional Collateral Certificate is
designated, this Agreement, the applicable Pooling and Servicing Agreement, the
applicable Series Supplement and the related Certificate Assignment, each
constitutes a legal, valid and binding obligation of such Transferor enforceable
against such Transferor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally from time to time in effect or general principles of equity;
 
(iv)                 as of (A) the Initial Issuance Date, with respect to the
First USA Collateral Certificate and the Chase CC Issuance Date, with respect to
the Chase Collateral Certificate, (B) the applicable Cut-Off Date with respect
to the Initial Accounts (and the Receivables arising therein) and each Addition
Cut-Off Date with respect to Additional Accounts (and the Receivables arising
therein) and (C) the Addition Date with respect to an Additional Collateral
Certificate, the portion of Schedule 1 or Schedule 2, as applicable, to this
Agreement under such Transferor’s name, as supplemented to such date, is an
accurate and complete listing or identification, as applicable, in all material
respects of:
 
(1)           with respect to Schedule 2, the Initial Accounts and Additional
Accounts the Receivables in which were transferred by such Transferor, and the
information contained therein with respect to the identity of such Accounts and
the
 
 
23

--------------------------------------------------------------------------------


 
Receivables existing thereunder as of the applicable Cut-Off Date is, in each
case, true and correct in all material respects; or
 
(2)           with respect to Schedule 1, the First USA Collateral Certificate,
the Chase Collateral Certificate and each Additional Collateral Certificate
transferred thereafter that remains outstanding, including any Additional
Collateral Certificate transferred as of an Addition Date, and the information
contained therein with respect to the identity of such Collateral Certificate as
of the Initial Issuance Date, the Chase CC Issuance Date or such Addition Date,
as applicable, is, in each case, true and correct in all material respects;
 
(v)                 as of (A) each day on which any new Receivable is created,
(B) the Initial Issuance Date with respect to the First USA Collateral
Certificate and the Chase CC Issuance Date with respect to the Chase Collateral
Certificate, (C) the applicable Cut-Off Date with respect to the Initial
Accounts (and the Receivables arising therein) and each Addition Cut-Off Date
with respect to Additional Accounts (and the Receivables arising therein), (D)
each Addition Date with respect to Additional Collateral Certificates and (E)
each Increase Date with respect to increases in the Invested Amount of a
Collateral Certificate previously conveyed to the Trust, such Transferor owns
and has good marketable title to such Receivable, Initial Collateral Certificate
or Additional Collateral Certificate, as applicable, free and clear of any Lien
(other than any Lien for municipal or other local taxes if such taxes are not
then due and payable or if such Transferor is then contesting the validity
thereof in good faith by appropriate proceedings and has set aside on its books
and records adequate reserves with respect thereto), claim or encumbrance of any
Person and such conveyance of such Receivable, Initial Collateral Certificate or
Additional Collateral Certificate to the Trust, or such increase in the Invested
Amount of a Collateral Certificate previously conveyed to the Trust, as
applicable, is made by such Transferor in compliance, in all material respects,
with all Requirements of Law applicable to such Transferor;
 
(vi)                 as of (A) each day on which any new Receivable is created,
(B) the Initial Issuance Date with respect to the First USA Collateral
Certificate and the Chase CC Issuance Date with respect to the Chase Collateral
Certificate, (C) the applicable Cut-Off Date with respect the Initial Accounts
(and the Receivables arising therein) and each Addition Cut-Off Date with
respect to Additional Accounts (and the Receivables arising therein), (D) each
Addition Date with respect to an Additional Collateral Certificate and (E) each
Increase Date with respect to an increase in the Invested Amount of a Collateral
Certificate previously conveyed to the Trust, all authorizations, consents,
orders or approvals of or registrations or declarations with any Governmental
Authority required to be obtained, effected or given by such Transferor in
connection with the conveyance to the Trust by such Transferor of such
Receivables or Additional Collateral Certificate or the increase of the Invested
Amount of any Collateral Certificate previously conveyed to the Trust by such
Transferor have been duly obtained, effected or given and are in full force and
effect;
 
(vii)                 as of (A) each Issuance Date, (B) the applicable Cut-Off
Date with respect the Initial Accounts (and the Receivables arising therein) and
each Addition
 
 
24

--------------------------------------------------------------------------------


 
Cut-Off Date with respect to Additional Accounts (and the Receivables arising
therein), (C) each Addition Date with respect to an Additional Collateral
Certificate and (D) each Increase Date with respect to an increase in the
Invested Amount of a Collateral Certificate previously conveyed to the Trust,
this Agreement constitutes a valid sale, transfer and assignment to the Trust of
all right, title and interest of such Transferor in the Initial Collateral
Certificate, any Receivables existing on and after such date, any Additional
Collateral Certificate or any increased amount of such Collateral Certificate,
as applicable, transferred to the Trust by such Transferor and the proceeds
thereof and Interchange and Recoveries identified as relating to the Receivables
transferred to the Trust by such Transferor or, if this Agreement or, in the
case of an Additional Collateral Certificate or Additional Accounts, the related
Certificate Assignment or Account Assignment, as applicable, does not constitute
a sale of such property, it creates a valid and continuing security interest (as
defined in the applicable UCC) in such property in favor of the Trust, which
security interest is prior to all other Liens, and is enforceable as such
against creditors of and purchasers from such Transferor;
 
(viii)                 as of (A) each Issuance Date, (B) the applicable Cut-Off
Date with respect the Initial Accounts (and the Receivables arising therein) and
each Addition Cut-Off Date with respect to Additional Accounts (and the
Receivables arising therein), (C) each Addition Date with respect to an
Additional Collateral Certificate and (D) each Increase Date with respect to an
increase in the Invested Amount of a Collateral Certificate previously conveyed
to the Trust, such Transferor has caused or will have caused within ten days,
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under applicable law in order to perfect the
security interest in such property granted to the Trust hereunder and upon the
filing of all such appropriate financing statements, the Trust shall have a
first priority perfected security or ownership interest in such property and
proceeds;
 
(ix)                 as of (A) each Issuance Date, (B) the applicable Cut-Off
Date with respect the Initial Accounts (and the Receivables arising therein) and
each Addition Cut-Off Date with respect to Additional Accounts (and the
Receivables arising therein), (C) each Addition Date with respect to an
Additional Collateral Certificate and (D) each Increase Date with respect to an
increase in the Invested Amount of a Collateral Certificate previously conveyed
to the Trust, other than the security interest granted to the Trust pursuant to
this Agreement or any other security interest that has been terminated, such
Transferor has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed such property; such Transferor has not authorized the filing
of and is not aware of any financing statements against such Transferor that
include a description of collateral covering such property other than any
financing statement relating to the security interest granted to the Trust
hereunder or that has been terminated; and such Transferor is not aware of any
judgment or tax lien filings against such Transferor.  Upon the filing of any
applicable financing statements and, in the case of Receivables hereafter
created and the proceeds thereof, upon the creation thereof, the Trust shall
have a first priority perfected security interest or ownership interest in such
property and proceeds;
 
(x)                 as of (A) each Issuance Date, (B) each Increase Date with
respect to an increase in the Invested Amount of a Collateral Certificate
previously
 
 
25

--------------------------------------------------------------------------------


 
conveyed to the Trust and (C) each Addition Date with respect to an Additional
Collateral Certificate, such Collateral Certificate constitutes a “certificated
security” within the meaning of the applicable UCC; such Transferor has in its
possession all original copies of each certificate that constitutes or evidences
such Collateral Certificate; the certificates that constitute or evidence such
Collateral Certificate do not have any marks or notations indicating that they
have been pledged, assigned or otherwise conveyed to any Person other than the
Trust; and all financing statements filed or to be filed against such Transferor
in favor of the Trust in connection herewith describing such Collateral
Certificate contain a statement to the following effect:  “A purchase of or
security interest in any collateral described in this financing statement will
violate the rights of the Trust”;
 
(xi)                 as of each Addition Date with respect to an Additional
Collateral Certificate, such Additional Collateral Certificate is an Eligible
Collateral Certificate;
 
(xii)                 as of each Cut-Off Date, the related Initial Accounts, and
as of each Addition Cut-Off Date, the related Additional Accounts are Eligible
Accounts;
 
(xiii)                 as of (A) the applicable Cut-Off Date with respect to the
Receivables then existing in each Initial Account owned by such Transferor and
the applicable Addition Cut-Off Date with respect to the Receivables then
existing in each Additional Account owned by such Transferor, (B) the date of
the creation of each new Receivable transferred to the Trust by such Transferor
and (C) each Issuance Date with respect to all Receivables which have been
conveyed to the Trust by such Transferor, each such Receivable constitutes an
“account” within the meaning of the applicable UCC;
 
(xiv)                 as of (A) the applicable Cut-Off Date with respect to the
Receivables then existing in each Initial Account owned by such Transferor and
the applicable Addition Cut-Off Date with respect to the Receivables then
existing in each Additional Account owned by such Transferor and (B) the date of
the creation of any new Receivable transferred to the Trust by such Transferor,
such Receivable is an Eligible Receivable;
 
(xv)                 on the applicable Cut-Off Date, with respect to Initial
Accounts owned by such Transferor, or Addition Cut-Off Date, with respect to
Additional Accounts owned by such Transferor, no selection procedures believed
by such Transferor to be materially adverse to the interests of the Noteholders
have been used in selecting such Accounts; and
 
(xvi)                 on the Initial Issuance Date with respect to the First USA
Collateral Certificate, the Chase CC Issuance Date with respect to the Chase
Collateral Certificate, and on each applicable Increase Date with respect to the
Collateral Certificate which is to have its Invested Amount increased, such
Collateral Certificate is an Eligible Collateral Certificate.
 
 
26

--------------------------------------------------------------------------------


 
(b)           Notice of Breach.  The representations and warranties set forth in
Section 2.03 and this Section 2.04 shall survive the transfers and assignments
of the Collateral Certificates and the Receivables to the Trust, the pledge of
the Collateral Certificates and the Receivables to the Collateral Agent pursuant
to the Asset Pool Supplement, and the issuance of the Notes.  Upon discovery by
any Transferor, the Servicer, the Indenture Trustee, the applicable Collateral
Agent or the Owner Trustee of a breach of any of the representations and
warranties set forth in Section 2.03 or this Section 2.04, the party discovering
such breach shall give prompt written notice to the other parties following such
discovery.
 
Section 2.05        Transfer of Ineligible Receivables and Ineligible Collateral
Certificates.
 
(a)           Automatic Removal.   With respect to Receivables or Collateral
Certificates, in the event that:
 
(i)                 (1) any representation or warranty contained in subsection
2.04(a)(v) is not true and correct in any material respect as of the date
specified therein, or in the event that a Receivable is not an Eligible
Receivable or a Collateral Certificate is not an Eligible Collateral
Certificate, and (2) either of the following two conditions is met:  (A) as a
result of such breach or event such Receivable is charged off as uncollectible
or the Trust’s rights in, to or under such Collateral Certificate or Receivable
or its proceeds are impaired or the proceeds of such Collateral Certificate or
Receivable are not available for any reason to the Trust free and clear of any
Lien; or (B) the Lien upon the subject Receivable or Collateral Certificate
arises in favor of the United States of America or any state or any agency or
instrumentality thereof and involves taxes or liens arising under Title IV of
ERISA or has been consented to by the applicable Transferor; or
 
(ii)                 with respect to Receivables, the applicable Transferor has
taken an action which causes a Receivable to be deemed to be an Ineligible
Receivable in accordance with subsection 2.08(a);
 
then, upon the earlier to occur of the discovery of such breach or event by the
applicable Transferor or the Servicer or receipt by the Transferor who conveyed
such Receivable or Collateral Certificate of written notice of such breach or
event given by the Indenture Trustee, the applicable Collateral Agent or the
Owner Trustee, then the applicable Transferor shall accept reassignment of all
applicable Receivables or of the applicable Collateral Certificate on the terms
and conditions set forth in paragraph (c) below.
 
(b)           Removal After Cure Period.  In the event any representation or
warranty contained in subsection 2.04(a)(iv), (vi), (vii), (ix), (x), (xi),
(xii), (xiii), (xiv), (xv) or (xvi) is not true and correct in any material
respect as of the date specified therein with respect to (x) any Collateral
Certificate and such breach has a material adverse effect on such Collateral
Certificate or (y) any Receivable or the related Account and such breach has a
material and adverse effect on such Receivable, then, unless cured within 60
days (or such longer period, not in excess of 120 days, as may be agreed to by
the Indenture Trustee, the applicable Collateral Agent and the Servicer) after
the earlier to occur of the discovery thereof by the Transferor who
 
 
 
27

--------------------------------------------------------------------------------


 
conveyed such Collateral Certificate or Receivable to the Trust or receipt by
such Transferor of written notice thereof given by the Owner Trustee, the
Indenture Trustee, the applicable Collateral Agent or the Servicer, then such
Transferor shall accept reassignment of the Ineligible Collateral Certificate or
of the Ineligible Receivable, as the case may be, on the terms and conditions
set forth in paragraph (c) below.
 
(c)           Procedures for Removal.  When the provisions of subsection 2.05(a)
or (b) above require (i) removal of a Collateral Certificate, the applicable
Collateral Agent shall deliver such Collateral Certificate (such Collateral
Certificate, an “Ineligible Collateral Certificate”) to the applicable
Transferor with a valid assignment in the name of such Transferor for
cancellation by such Transferor and directing the Servicer to deduct the
Invested Amount of each such Ineligible Collateral Certificate from the Pool
Balance for the applicable Asset Pool and to decrease the Transferor Amount of
such Asset Pool by the Invested Amount of such Ineligible Collateral Certificate
or (ii) removal of a Receivable, the applicable Transferor shall accept
reassignment of such Receivable (each such Receivable, an “Ineligible
Receivable”) by directing the Servicer to deduct the principal balance of each
such Ineligible Receivable from the Pool Balance for the applicable Asset Pool
and to decrease the Transferor Amount of such Asset Pool by the principal
balance of such Ineligible Receivable.  On and after the date of such removal,
the Invested Amount of each Ineligible Collateral Certificate and the principal
balance of each Ineligible Receivable shall be deducted from the Pool Balance
and Transferor Amount for the applicable Asset Pool.  In the event that the
exclusion of an Ineligible Collateral Certificate or an Ineligible Receivable
from the calculation of the Transferor Amount for an Asset Pool would cause the
Transferor Amount for such Asset Pool to be reduced below the Required
Transferor Amount for such Asset Pool or the Pool Balance for such Asset Pool to
be reduced below the Minimum Pool Balance for such Asset Pool or would otherwise
not be permitted by law, the Transferor who conveyed such Ineligible Collateral
Certificate or Ineligible Receivable shall immediately, but in no event later
than 10 Business Days after such event, make a deposit in the Excess Funding
Account for that Asset Pool in immediately available funds in an amount equal to
the amount by which (x) the Transferor Amount for that Asset Pool would be
reduced below the Required Transferor Amount for that Asset Pool or (y) the Pool
Balance for that Asset Pool would be reduced below the Minimum Pool Balance for
that Asset Pool.
 
Upon reassignment of any Ineligible Collateral Certificate or Ineligible
Receivable, the Trust shall automatically and without further action be deemed
to transfer, assign, set-over and otherwise convey to the applicable Transferor
or its designee, without recourse, representation or warranty, all the right,
title and interest of the Trust in and to such Ineligible Collateral Certificate
or Ineligible Receivable, all Interchange and Recoveries related to any such
Receivable, all monies and amounts due or to become due and all proceeds thereof
and such reassigned Ineligible Collateral Certificate or Ineligible Receivable
shall be treated by the Trust as collected in full as of the date on which it
was transferred.  The obligation of each Transferor to accept reassignment of
any Ineligible Collateral Certificate or Ineligible Receivable conveyed to the
Trust by such Transferor, and to make the deposits, if any, required to be made
to the applicable Excess Funding Account as provided in this Section, shall
constitute the sole remedy respecting the event giving rise to such obligation
available to the Trust or the Noteholders (or the Indenture Trustee or the
applicable Collateral Agent on behalf of the Noteholders).  The Trust shall
execute such documents and instruments of transfer or assignment
 
 
28

--------------------------------------------------------------------------------


 
and take such other actions as shall reasonably be requested and provided by the
applicable Transferor to effect the conveyance of such Ineligible Collateral
Certificate or Ineligible Receivable pursuant to this subsection 2.05(c), but
only upon receipt of an Officer’s Certificate from such Transferor that states
that all conditions set forth in this Section 2.05 have been satisfied.
 
Section 2.06        Reassignment of Collateral.  In the event any representation
or warranty of a Transferor set forth in subsection 2.03(a) or (c) or subsection
2.04(a)(i), (ii), (iii) or (viii) is not true and correct in any material
respect and such breach has a material adverse effect on the Receivables
designated for inclusion in an Asset Pool or a particular Collateral Certificate
transferred to the Trust by such Transferor or the availability of the proceeds
thereof to the Trust then, either the Owner Trustee, the Indenture Trustee, the
applicable Collateral Agent or the Holders of Notes secured by the applicable
Asset Pool evidencing more than 66⅔% of the aggregate unpaid principal amount of
all Outstanding Notes secured by the applicable Asset Pool, by notice then given
to the applicable Transferor, the Administrator and the Servicer (and to the
Owner Trustee, the Indenture Trustee and the applicable Collateral Agent, if
given by the Noteholders), may direct such Transferor to accept a reassignment
of the Receivables designated for inclusion in such Asset Pool and/or any such
Collateral Certificate conveyed to the Trust by such Transferor and designated
for inclusion in such Asset Pool, pursuant to this Agreement, the applicable
Receivables Purchase Agreement, if any, the applicable Series Supplement, the
applicable Account Assignment or the applicable Certificate Assignment, if such
breach and any material adverse effect caused by such breach is not cured within
60 days of such notice (or within such longer period as may be specified in such
notice), and upon those conditions such Transferor shall be obligated to accept
such reassignment on the terms set forth below; provided, however, that a
Transferor shall only be required to accept reassignment of Receivables or
Collateral Certificates transferred under an agreement with respect to which the
relevant representation and warranty was deemed to be breached; and provided,
further, the affected Receivables and the affected Collateral Certificates will
not be reassigned to such Transferor if, on any day during such applicable
period the relevant representation and warranty shall be true and correct in all
material respects as if made on such day.  The applicable Transferor shall
deposit the portion of the Reassignment Amount attributable to the applicable
Notes in the Collection Account to be treated (i) in connection with amounts
determined under clause (a) of the definition of “Reassignment Amount,” as
Principal Collections for each Series of Notes and (ii) in connection with the
amounts determined under clause (b) of the definition of “Reassignment Amount,”
as Finance Charge Collections for each Series of Notes, in either case, in
immediately available funds not later than 1:00 p.m., New York City time, on the
First Note Transfer Date following the Monthly Period in which such reassignment
obligation arises, in payment for such reassignment.
 
If the Owner Trustee, the Indenture Trustee, the applicable Collateral Agent or
the Noteholders give notice directing the applicable Transferor to accept a
reassignment of any Receivables or any Collateral Certificate as provided above,
the obligation of such Transferor to accept such reassignment pursuant to this
Section 2.06 and to make the deposit required to be made to the Collection
Account for each Series of Notes as provided in this Section 2.06 shall
constitute the sole remedy respecting an event of the type specified above in
this Section 2.06 available to the Noteholders (or the Indenture Trustee or any
Collateral Agent on behalf of the Noteholders).  Upon reassignment of the
affected Receivables and any affected Collateral
 
 
29

--------------------------------------------------------------------------------


 
Certificate on the First Note Transfer Date following the Monthly Period in
which such obligation arises, the Trust shall automatically and without further
action be deemed to transfer, assign, set-over and otherwise convey to the
applicable Transferor, without recourse, representation or warranty, all the
right, title and interest of the Trust in and to the affected Receivables and
affected Collateral Certificates, all Interchange and Recoveries allocable to
the Trust with respect thereto, and all monies and amounts due or to become due
with respect thereto and all proceeds of the Receivables and Insurance Proceeds
relating thereto allocated to the Receivables (and any costs or expenses
incurred by the Indenture Trustee in connection with such reassignment shall be
reimbursed by the Servicer).  The Trust shall execute such documents and
instruments of transfer or assignment and take such other actions as shall
reasonably be requested by the applicable Transferor to effect the conveyance of
such property pursuant to this Section.
 
Section 2.07        Additional Transferors.  The Transferor may designate
Affiliates of the Transferor to be included as Transferors (“Additional
Transferors”) under this Agreement in an amendment hereto pursuant to subsection
12.01(a) and, in connection with such designation, the Transferor shall
surrender the Transferor Certificate for the applicable Asset Pool to the Owner
Trustee in exchange for a newly issued Transferor Certificate for such Asset
Pool modified to reflect such Additional Transferor’s interest in the Transferor
Interest of such Asset Pool; provided, however, that each Additional Transferor
shall agree in such amendment hereto to assume all of the duties and obligations
of the Transferor hereunder; and provided, further, that prior to any such
designation and exchange (i) the Owner Trustee shall have received an Issuing
Entity Tax Opinion, (ii) the Note Rating Agency Condition shall have been
satisfied, (iii) the Master Trust Trustee shall have received the Master Trust
Tax Opinion and (iv) any additional conditions to the transfer of a Beneficial
Interest provided in Section 3.02 of the Trust Agreement shall have been
satisfied.
 
Section 2.08        Covenants of each Transferor.  Each Transferor hereby
severally covenants that:
 
(a)           Receivables Not To Be Evidenced by Promissory Notes.  Except in
connection with its enforcement or collection of an Account, such Transferor
will take no action to cause any Receivable conveyed by it to the Trust to be
evidenced by any instrument (as defined in the UCC) and if any such Receivable
is so evidenced it shall be deemed to be an Ineligible Receivable in accordance
with subsection 2.05(a) and shall be reassigned to such Transferor in accordance
with subsection 2.05(c).  Each Receivable shall be payable pursuant to a
contract which does not create a Lien on any goods purchased thereunder.  Each
Transferor will take no action to cause any Receivable to be anything other than
an “account” (as defined in the UCC).
 
(b)           Security Interests.  Except for the conveyances hereunder, such
Transferor will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on, any Receivable or
Collateral Certificate conveyed by it to the Trust, whether now existing or
hereafter created, or any interest therein; such Transferor will immediately
notify the Indenture Trustee, the applicable Collateral Agent and the Owner
Trustee of the existence of any Lien on any Receivable or Collateral
Certificate; and such Transferor shall defend the right, title and interest of
the Trust, the Indenture Trustee and the applicable
 
 
30

--------------------------------------------------------------------------------


 
Collateral Agent in, to and under the Receivables and any Collateral
Certificate, whether now existing or hereafter created, against all claims of
third parties claiming through or under such Transferor; provided, however, that
nothing in this subsection 2.08(b) shall prevent or be deemed to prohibit such
Transferor from suffering to exist upon any of the Receivables any Liens for
municipal or other local taxes if such taxes shall not at the time be due and
payable or if such Transferor shall currently be contesting the validity thereof
in good faith by appropriate proceedings and shall have set aside on its books
adequate reserves with respect thereto.
 
(c)           Transferor Interest.  Except for the conveyances hereunder, in
connection with any transaction permitted by subsection 6.02(a)(i) and as
provided in Section 2.07 of this Agreement, such Transferor agrees not to
transfer, sell, assign, exchange or otherwise convey or pledge, hypothecate or
otherwise grant a security interest in the Transferor Interest of any Asset Pool
or any Transferor Certificate for any Asset Pool and any such attempted
transfer, assignment, exchange, conveyance, pledge, hypothecation, grant or sale
shall be void, unless the Owner Trustee shall have received an Issuing Entity
Tax Opinion.
 
(d)           Delivery of Collections.  In the event that such Transferor
receives Collections, such Transferor agrees to pay the Servicer all such
Collections as soon as practicable after receipt thereof.
 
(e)           Notice of Liens.  Such Transferor shall notify the Owner Trustee,
the Indenture Trustee and the applicable Collateral Agent promptly after
becoming aware of any Lien on any Receivable or Collateral Certificate conveyed
by it to the Trust other than the conveyances hereunder and under the applicable
Receivables Purchase Agreement, if any, the applicable Pooling and Servicing
Agreement, the applicable Series Supplement, the Indenture and the applicable
Asset Pool Supplement.
 
(f)           Credit Card Agreements and Guidelines.  Each Transferor that is an
Account Owner covenants that it shall comply with and perform its obligations
under the Credit Card Agreements relating to the Accounts and the Credit Card
Guidelines and all applicable rules and regulations of the applicable credit
card company except insofar as any failure to comply or perform would not
materially and adversely affect the rights of the Trust or the Noteholders;
provided, however, the applicable Transferor may change the terms and provisions
of the applicable Credit Card Agreements or the applicable Credit Card
Guidelines in any respect (including the reduction of the required minimum
monthly payment, the calculation of the amount, or the timing, of charge-offs
and the Periodic Finance Charges and other fees to be assessed thereon) only if
such change (i) would not, in the reasonable belief of such applicable
Transferor, cause an Early Amortization Event or Event of Default to occur, and
(ii) is made applicable to any comparable segment of the revolving credit card
accounts owned by such applicable Transferor which have characteristics the same
as, or substantially similar to, the Accounts that are the subject of such
change, except as otherwise restricted by an endorsement, sponsorship, or other
agreement between such applicable Transferor and an unrelated third party or by
the terms of the Credit Card Agreements.
 
Section 2.09        Covenants of Each Transferor with Respect to Any Applicable
Receivables Purchase Agreement.  Each Transferor, if such Transferor is a party
to a Receivables Purchase Agreement, in its capacity as purchaser of Receivables
from any Account Owner
 
 
31

--------------------------------------------------------------------------------


 
pursuant to any such Receivables Purchase Agreement, hereby covenants that such
Transferor will at all times enforce the covenants and agreements of any Account
Owner in such Receivables Purchase Agreement, including covenants that the
Account Owner shall at all times enforce the covenants and agreements of such
Transferor, as the case may be, in any Receivables Purchase Agreement.
 
Section 2.10        [Reserved]
 
Section 2.11        Increases in the Invested Amount of an Existing Collateral
Certificate.
 
(a)           The Invested Amount of any Collateral Certificate previously
conveyed to the Trust and designated for inclusion in an Asset Pool may be
increased by the applicable Transferor on any Business Day in connection with:
 
(i)                 the issuance of an additional Series, Class or Tranche of
Notes secured by such Asset Pool; or
 
(ii)                 the increase of the Transferor Amount for such Asset Pool.
 
(b)           In connection with any increase in the Invested Amount of a
Collateral Certificate previously conveyed to the Trust, such increase shall
either be funded from the proceeds of the issuance of an additional Series,
Class or Tranche of Notes or funded by the applicable Transferor (which
funding may be in cash or through an increase in the Transferor Interest for
such Asset Pool).
 
(c)           Notwithstanding any other provision of this Agreement, with
respect to any Monthly Period, the Invested Amount of a Collateral Certificate
previously conveyed to the Trust shall not be increased, including increases
pursuant to this Section 2.11, if (i) an Early Amortization Event shall have
occurred with respect to any Notes as a result of a failure to add Collateral to
the Trust for inclusion in a specified Asset Pool or a failure to increase the
Invested Amount of a Collateral Certificate previously conveyed to the Trust at
a time when the Pool Balance for such Asset Pool for the prior Monthly Period is
less than the Minimum Pool Balance for such Asset Pool for such prior Monthly
Period and (ii) increasing the Invested Amount of or reinvesting in a Collateral
Certificate previously conveyed to the Trust would result in a reduction in the
allocation percentage applicable for principal collections for such Collateral
Certificate.
 
Section 2.12        Addition of Collateral.
 
(a)           Required Additions.
 
(i)                 Required Additions.  If, (A) as determined on any
Determination Date, the Transferor Amount for an Asset Pool for the prior
Monthly Period is less than the Required Transferor Amount for such Asset Pool
for such prior Monthly Period, the applicable Transferor shall (1) designate
Receivables in additional Accounts to be transferred to the Trust (each, an
“Additional Account”) for designation pursuant to the applicable Asset Pool
Supplement, (2) designate one or more additional
 
 
32

--------------------------------------------------------------------------------


 
Collateral Certificates to be transferred to the Trust (each, an “Additional
Collateral Certificate”) for designation pursuant to the applicable Asset Pool
Supplement or (3) increase the Invested Amount of one or more Collateral
Certificates previously conveyed to the Trust pursuant to Section 2.11 in a
sufficient amount such that, after giving effect to such addition or increase,
the Transferor Amount for such Asset Pool for the prior Monthly Period would
have been at least equal to the Required Transferor Amount for such Asset Pool
for such prior Monthly Period, or (B) as determined on any Determination Date,
the Pool Balance for such Asset Pool for the prior Monthly Period is less than
the Minimum Pool Balance for such Asset Pool for such prior Monthly Period, the
applicable Transferor shall (1) designate Receivables in Additional Accounts to
be transferred to the Trust for designation pursuant to the applicable Asset
Pool Supplement, (2) designate one or more Additional Collateral Certificates to
be transferred to the Trust for designation pursuant to the applicable Asset
Pool Supplement or (3) increase the Invested Amount of one or more Collateral
Certificates previously conveyed to the Trust pursuant to Section 2.11 in a
sufficient amount such that, after giving effect to such addition or increase,
the Pool Balance for the applicable Asset Pool would have been at least equal to
the Minimum Pool Balance for such Asset Pool for the prior Monthly Period;
provided, however, that in the event of a Servicer Rating Event, the Transferor
Amount and the Pool Balance for an Asset Pool will be determined on a daily
basis in accordance with a method to be determined by the Servicer, subject to
satisfaction of the Note Rating Agency Condition.
 
Any increase in the Invested Amount of one or more Collateral Certificates
previously conveyed to the Trust shall occur and/or designation of Receivables
in any Additional Accounts and/or any Additional Collateral Certificates to be
transferred to the Trust for designation to a particular Asset Pool shall be
transferred to the Trust and designated for inclusion in such Asset Pool on or
before the thirtieth Business Day following such Determination Date (such date,
in connection with the addition of Additional Accounts or Additional Collateral
Certificates, the “Addition Date” and in connection with the increase of a
Collateral Certificate previously conveyed to the Trust, the “Increase Date”);
provided, however, that in the event of a Servicer Rating Event, any such
Addition Date or Increase Date shall be on or before the tenth Business Day
following such Determination Date.  The failure of the applicable Transferor to
increase the Pool Balance or the Transferor Amount for the applicable Asset Pool
as provided in this clause (i) solely as a result of the unavailability to the
applicable Transferor of a sufficient amount of Additional Accounts and/or
Additional Collateral Certificates and/or the inability to increase the Invested
Amount of one or more Collateral Certificates previously conveyed to the Trust
shall not constitute a breach of this Agreement; provided that any such failure
which has not been timely cured may nevertheless result in the occurrence of an
Early Amortization Event.
 
(ii)                 Any Additional Accounts or Additional Collateral
Certificates designated to be included as Trust Assets pursuant to clause (i)
above may only be so included if the applicable conditions specified in
subsection (c) below have been satisfied.
 
 
33

--------------------------------------------------------------------------------


 
(b)           Permitted Additions.
 
(i)                 In addition to its obligation under subsection 2.12(a), each
Transferor may, but shall not be obligated to, subject to the conditions in
paragraph (c) below, (x) designate from time to time Receivables in Additional
Accounts to be included as Trust Assets, and/or Additional Collateral
Certificates to be included as Trust Assets and (y) increase the Invested Amount
of a Collateral Certificate previously conveyed to the Trust.  Such additional
Collateral shall be transferred to the Issuing Entity on the Addition Date or
the Increase Date, as applicable.
 
(ii)                 On any Business Day, consideration in the form of cash will
be applied or an increase in the Transferor Interest will be effected in
connection with any increase in the Trust Assets pursuant to Section 2.11 or
this Section 2.12, as applicable.
 
(c)           Conditions to Additions.  On each Addition Date with respect to
any Additional Accounts and/or Additional Collateral Certificates, the
applicable Receivables in Additional Accounts (and such Additional Accounts
shall be deemed to be Accounts for purposes of this Agreement) or the applicable
Additional Collateral Certificates existing as of the close of business on the
applicable Addition Date shall be designated as additional Trust Assets, subject
to the satisfaction of the following conditions (which shall not apply with
respect to any increase in the Invested Amount of any Collateral Certificate
previously conveyed to the Trust except as specified in clause (i) below):
 
(i)                 on or before the third Business Day prior to the Addition
Date or the Increase Date with respect to additions or increases pursuant to
subsection 2.12(a) and on or before the fifth Business Day prior to the Addition
Date with respect to additions pursuant to subsection 2.12(b) (the “Notice
Date”), the applicable Transferor shall have delivered to the Owner Trustee, the
Indenture Trustee, the Servicer, the applicable Collateral Agent and each Note
Rating Agency written notice (unless such notice requirement is otherwise
waived) that the Additional Accounts and/or Additional Collateral Certificates
will be included in the Trust Assets or an increased Invested Amount of a
Collateral Certificate previously conveyed to the Trust will be included in the
Trust Assets (the latter notice requirement shall only apply to increases made
pursuant to subsection 2.12(a); provided, however, that notice shall be
delivered to the applicable Collateral Agent in connection with any increase in
the Invested Amount of a Collateral Certificate previously conveyed to the Trust
on or prior to the relevant Increase Date), which notice shall specify, as
applicable, (x) the approximate aggregate amount of the Principal Receivables to
be pledged, (y) the Invested Amount of the Collateral Certificates to be pledged
or (z) the amount by which the Invested Amount of a Collateral Certificate
previously conveyed to the Trust is to be increased, as well as the applicable
Addition Date or Increase Date and, in connection with the Additional Accounts,
the Addition Cut-Off Date;
 
(ii)                 the applicable Transferor shall represent and warrant as of
the applicable Addition Cut-Off Date, each Additional Account is an Eligible
Account;
 
 
34

--------------------------------------------------------------------------------


 
(iii)                 the applicable Transferor shall represent and warrant as
of the applicable Addition Date, each Additional Collateral Certificate is an
Eligible Collateral Certificate;
 
(iv)                 on or before the Addition Date with respect to Additional
Accounts and the Receivables arising thereunder, the applicable Transferor shall
have delivered to the Owner Trustee, on behalf of the Issuing Entity, and the
Servicer a written assignment in substantially the form of Exhibit A-2 (the
“Account Assignment”) and, within five Business Days after the Addition Date,
the applicable Transferor shall have delivered to the applicable Collateral
Agent, as designee, on behalf of the Issuing Entity, a true and complete list
(in the form of a computer file, microfiche list, CD-ROM or such other form as
is agreed upon between the applicable Transferor and the applicable Collateral
Agent) of all Additional Accounts designated by such Account Assignment,
identified by account number and the aggregate amount of the Receivables in each
Additional Account as of the Addition Cut-Off Date, and stating to which Asset
Pool such Additional Accounts belong, which list shall, as of such Addition
Date, modify and amend and be incorporated into and made a part of such Account
Assignment and this Agreement and shall supplement Schedule 1 to this Agreement;
 
(v)                 on or before the Addition Date with respect to Additional
Collateral Certificates, the applicable Transferor shall have delivered to the
Owner Trustee, on behalf of the Issuing Entity, a written assignment in
substantially the form of Exhibit A-1 (the “Certificate Assignment”) and each
Collateral Certificate shall be registered in the name of the Owner Trustee, on
behalf of the Issuing Entity;
 
(vi)                 as of each of the Addition Cut-Off Date and the Addition
Date, no Insolvency Event with respect to the Account Owner, as applicable, or
such Transferor shall have occurred nor shall the transfer to the Trust of the
Receivables arising in the Additional Accounts or of the Additional Collateral
Certificate have been made in contemplation of the occurrence thereof;
 
(vii)                 the acquisition by the Trust of the Receivables arising in
the Additional Accounts or of the Additional Collateral Certificate shall not,
in the reasonable belief of the applicable Transferor, result in an Adverse
Effect;
 
(viii)                 as of (A) the Addition Cut-Off Date, the Assignment
constitutes a valid sale, transfer and assignment to the Trust of all right,
title and interest, whether owned on the Addition Cut-Off Date or thereafter
acquired, of the Transferor in the Receivables existing on the Addition Cut-Off
Date or thereafter created in the Additional Accounts, all Interchange and
Recoveries related thereto, all monies due or to become due and all amounts
received or receivable with respect thereto and the “proceeds” (including
“proceeds” as defined in the applicable UCC) thereof, or, if this Assignment
does not constitute a sale of such property, it constitutes a grant of a
“security interest” (as defined in the applicable UCC) in such property to the
Trust, which, in the case of existing Receivables and the proceeds thereof, is
enforceable upon execution and delivery of this Assignment, and which will be
enforceable with respect to such Receivables hereafter created and the proceeds
thereof upon such creation or (B) the
 
 
35

--------------------------------------------------------------------------------


 
Addition Date in connection with an Additional Collateral Certificate, the
Assignment constitutes either (x) a valid sale, transfer and assignment to the
Trust of all right, title and interest of the Transferor in the Additional
Collateral Certificate designated on the Addition Date and such Additional
Collateral Certificate will be held by the Owner Trustee, on behalf of the
Trust, free and clear of any Lien of any Person claiming through or under the
Transferor or any of its Affiliates, or (y) a valid transfer for security of all
of the Transferor’s right, title and interest  in such Additional Collateral
Certificate to the Owner Trustee, on behalf of the Trust, which is enforceable
upon execution and delivery of this Assignment.  Upon the filing of all such
appropriate financing statements, the Trust shall have a first priority
perfected security or ownership interest in such property and proceeds;
 
(ix)                 if, with respect to any three-month period or with respect
to any twelve-month period, the aggregate number of Additional Accounts
designated to have their Receivables added to the Trust and designated for
inclusion in any Asset Pool shall exceed the applicable Aggregate Addition Limit
for such Asset Pool, the applicable Transferor shall have received notice from
each Note Rating Agency that the inclusion pursuant to subsection 2.12(b) of
such Additional Accounts in excess of the applicable Aggregate Addition Limit
will not result in the reduction or withdrawal of its then existing rating of
any Series, Class or Tranche of Notes then issued and Outstanding and shall have
delivered such notice to the Owner Trustee, on behalf of the Issuing Entity;
 
(x)                 if so notified by any Note Rating Agency on or before the
second Business Day prior to the Addition Date with respect to additions of
Additional Collateral Certificates pursuant to subsection 2.12(a) or on or
before the fourth Business Day prior to the Addition Date with respect to
additions of Additional Collateral Certificates pursuant to subsection 2.12(b)
that such Note Rating Agency has elected to impose a Note Rating Agency
Condition with respect to the addition of an Additional Collateral Certificate,
the applicable Transferor shall have received notice from such Note Rating
Agency on or prior to the applicable Addition Date that the Note Rating Agency
Condition shall have been satisfied with respect to such Note Rating Agency and
the Transferor shall have delivered such notice to the Owner Trustee, on behalf
of the Issuing Entity;
 
(xi)                 such Transferor shall have delivered to the Owner Trustee,
on behalf of the Issuing Entity, an Officer’s Certificate, dated the Addition
Date, confirming, to the extent applicable, the items set forth in clauses (ii)
through (x) above; and
 
(xii)                 on the Addition Date, the Transferor shall deliver to the
Indenture Trustee, on behalf of the Issuing Entity (with a copy to each Note
Rating Agency), an Opinion of Counsel with respect to the Receivables arising in
Accounts included as Additional Accounts on such Addition Date substantially in
the form of Exhibit H.
 
 
36

--------------------------------------------------------------------------------


 
Section 2.13        Removal of Accounts.
 
(a)           Subject to the conditions set forth below, each Transferor may,
but shall not be obligated to, designate Receivables from certain Accounts (the
“Removed Accounts”) for removal from the Trust.  On or before the fifth Business
Day (the “Removal Notice Date”) prior to the date on which the Receivables from
the designated Removed Accounts will be reassigned to the applicable Transferor
(the “Removal Date”), the Issuing Entity shall give the Owner Trustee, the
Indenture Trustee, the Servicer, the applicable Collateral Agent and each Note
Rating Agency written notice that the Receivables from such Removed Accounts are
to be reassigned to the applicable Transferor.
 
(b)           The applicable Transferor shall be permitted to designate and
require reassignment to it of Receivables from Removed Accounts only upon
satisfaction of the following conditions:
 
(i)                 all of the requirements for the removal of Accounts under
the applicable Asset Pool Supplement have been satisfied;
 
(ii)                 the Servicer shall represent and warrant that (x) a random
selection procedure was used by the Servicer in selecting the Removed Accounts
and only one such removal of randomly selected Accounts shall occur in the then
current Monthly Period, (y) the Removed Accounts arose pursuant to an affinity,
private-label, agent-bank, co-branding or other arrangement with a third party
that has been cancelled by such third party or has expired without renewal and
which by its terms permits the third party to repurchase the Removed Accounts
subject to such arrangement, upon such cancellation or non-renewal and the third
party has exercised such repurchase right or (z) the Removed Accounts were
selected using another method that will not preclude transfers from being
accounted for as sales under generally accepted accounting principles or prevent
the Trust from continuing to qualify as a qualifying special purpose entity in
accordance with SFAS 140 (or any relevant replacement statement);
 
(iii)                 the removal of any Receivable of any Removed Accounts on
any Removal Date shall not, in the reasonable belief of the applicable
Transferor, cause, with respect to the Asset Pool from which such Receivables
had been designated for removal, an Adverse Effect or the Transferor Amount for
such Asset Pool to be less than the Required Transferor Amount for that Asset
Pool or the Pool Balance for that Asset Pool to be less than the Minimum Pool
Balance for such Monthly Period in which such removal occurs;
 
(iv)                 on or prior to the Removal Date, the applicable Transferor
shall have delivered to the Owner Trustee, on behalf of the Issuing Entity, for
execution, a written assignment in substantially the form of Exhibit B (the
“Reassignment”) and the Transferor shall have, within five Business Days after
the Removal Date, or as otherwise agreed upon between the applicable Transferor
and the applicable Collateral Agent, as designee, on behalf of the Issuing
Entity, delivered to the applicable Collateral Agent, as designee, on behalf of
the Issuing Entity, a true and complete list (in the form of a computer file,
microfiche list, CD-ROM or such other form as is agreed upon between
 
 
37

--------------------------------------------------------------------------------


 
the applicable Transferor and the Owner Trustee) of all Removed Accounts
designated by such Reassignment, identified by account number and the aggregate
amount of Receivables outstanding in each Removed Account as of the Removal
Cut-Off Date, and stating from which Asset Pool such Removed Accounts are to be
removed, which list shall, as of the Removal Date, modify and amend and be
incorporated into and made a part of this Agreement;
 
(v)                 on or prior to the Removal Date, if such removal is pursuant
to subsection 2.13(b)(ii)(z), the Note Rating Agency Condition shall have been
satisfied; and
 
(vi)                 (A) the Issuing Entity shall have delivered to the Owner
Trustee an Officer’s Certificate confirming the items set forth in clause (i),
(B) the Servicer shall have delivered to the Owner Trustee, on behalf of the
Issuing Entity, an Officer’s Certificate confirming the items set forth in
clause (ii) above and (C) the applicable Transferor shall have delivered to the
Owner Trustee, on behalf of the Issuing Entity, an Officer’s Certificate
confirming the items set forth in clauses (iii) through (v) above.  The Owner
Trustee, the Indenture Trustee and the applicable Collateral Agent  may each
conclusively rely on each such Officer’s Certificate, shall have no duty to make
inquiries with regard to the matters set forth therein and shall incur no
liability in so relying.
 
Upon satisfaction of the above conditions, the Owner Trustee, on behalf of the
Issuing Entity, shall execute and deliver the Reassignment to such Transferor,
and the Receivables from the Removed Accounts shall no longer constitute a part
of the Collateral.
 
Section 2.14        Account Allocations.   In the event that any Transferor is
unable for any reason to transfer Receivables to the Trust in accordance with
the provisions of this Agreement (including by reason of the application of the
provisions of Section 9.01 or any order of any Governmental Authority (a
“Transfer Restriction Event”)), then, in any such event, (a) such Transferor and
the Servicer agree (except as prohibited by any such order) to allocate and pay
to the Trust, after the date of such inability, all Collections, including
Collections of Principal Receivables and Finance Charge Receivables transferred
to the Trust prior to the occurrence of such event, and all amounts which would
have constituted Collections with respect to Principal Receivables and Finance
Charge Receivables but for such Transferor’s inability to transfer such
Receivables (up to the lesser of the amount of such insufficiency or an
aggregate amount equal to the amount of Principal Receivables and Finance Charge
Receivables in the Trust on such date transferred to the Trust by such
Transferor), (b) such Transferor and the Servicer agree that such amounts will
be applied as Collections in accordance with the terms of the applicable Asset
Pool Supplement and the terms of each Indenture Supplement and (c) for only so
long as the allocation and application of all Collections and all amounts that
would have constituted Collections are made in accordance with clauses (a) and
(b) above, Principal Receivables and Finance Charge Receivables (and all amounts
which would have constituted
 
 
38

--------------------------------------------------------------------------------


 
Principal Receivables and Finance Charge Receivables but for such Transferor’s
inability to transfer Receivables to the Trust) which are charged off as
uncollectible in accordance with this Agreement shall continue to be allocated
in accordance with the terms of the applicable Asset Pool Supplement and each
Indenture Supplement and all amounts that would have constituted Principal
Receivables but for such Transferor’s inability to transfer Receivables to the
Trust shall be deemed to be Principal Receivables for the purpose of calculating
the applicable Noteholder Percentage with respect to Principal Receivables with
respect to any Series, Class or Tranche secured by the Receivables designated
for inclusion in any Asset Pool.  For the purpose of the immediately preceding
sentence, such Transferor and the Servicer shall treat the first received
Collections with respect to the Accounts as allocable to the Trust until the
Trust shall have been allocated and paid Collections in an amount equal to the
aggregate amount of Principal Receivables in the Trust as of the date of the
occurrence of such event.  If such Transferor and the Servicer are unable
pursuant to any Requirements of Law to allocate Collections as described above,
such Transferor and the Servicer agree that, after the occurrence of such event,
payments on each Account with respect to the principal balance of such Account
shall be allocated first to the oldest principal balance of such Account and
shall have such payments applied as Collections in accordance with the terms of
the applicable Asset Pool Supplement and each Indenture Supplement.  The parties
hereto agree that Finance Charge Receivables, whenever created, accrued in
respect of Principal Receivables which have been conveyed to the Trust, or that
would have been conveyed to the Trust but for the above described inability to
transfer such Receivables, shall continue to be a part of the Trust
notwithstanding any cessation of the transfer of additional Principal
Receivables to the Trust and Collections with respect thereto shall continue to
be allocated and paid in accordance with the terms of the applicable Asset Pool
Supplement and each Indenture Supplement.
 
Section 2.15        Discount Receivables.
 
(a)           The Transferor shall have the option to designate at any time and
from time to time a fixed percentage or percentages, which may be a fixed
percentage or a variable percentage based on a formula (the “Yield Factor”),
currently zero, of all or any specified portion of Gross Principal Receivables
outstanding that have been designated for inclusion in a specified Asset Pool on
any date of determination and subsequently created to be treated as Discount
Receivables and included as Finance Charge Receivables.  Subject to the
conditions specified below, the Transferor may, without notice to or the consent
of any Noteholder whose Notes are secured by a specified Asset Pool, from time
to time, increase, reduce or eliminate the Yield Factor on or after such initial
date of determination and any other specified date (each, a “Discount Option
Date”).  The Transferor shall provide 30 days prior written notice of any such
change in a Yield Factor with respect to a specified Asset Pool and the related
Discount Option Date to the Servicer, the Owner Trustee, the Indenture Trustee,
the applicable Collateral Agent and any Note Rating Agency and such change in
the Yield Factor shall become effective on such Discount Option Date unless such
designation in the reasonable belief of the Transferor would cause an Early
Amortization Event or Event of Default with respect to any Series, Class or
Tranche of Notes to occur, or an event which, with notice or lapse of time or
both, would constitute an Early Amortization Event or Event of Default with
respect to any Series, Class or Tranche of Notes.  In addition, on each Discount
Option Date after a change in Yield Factor, the Transferor shall apply the new
Yield Factor to all or the portion of the Gross Principal Receivables
outstanding that have been designated for inclusion in a specified Asset Pool
which are to be treated as Discount Receivables.
 
 
39

--------------------------------------------------------------------------------


 
(b)           After the Discount Option Date, Discount Receivables Collections
with respect to Receivables designated for inclusion in an Asset Pool shall be
treated as Finance Charge Collections to be allocated to such Asset Pool.
 
[END OF ARTICLE II]
 

 
40

--------------------------------------------------------------------------------


 
ARTICLE III
 
COLLECTIONS, ALLOCATIONS, DEPOSITS AND PAYMENTS
 
Section 3.01        Collections and Allocations.  The Servicer (or, if the
authority of the Servicer has been revoked pursuant to Section 10.01 hereof, the
Indenture Trustee, or, if a Successor Servicer has been appointed, the Successor
Servicer) shall receive from time to time funds from each Transferor in respect
of Receivables and from each applicable Master Trust with respect to the
Collateral Certificates pledged to the Trust.  Upon receipt of any funds in
respect of a Collateral Certificate or Receivables, unless otherwise specified
herein, the Servicer shall deposit such amounts in the Collection Account for
the Asset Pool in which such Collateral Certificate or Receivables have been
designated for inclusion, which amounts shall be applied by the applicable
Collateral Agent, on behalf of the Indenture Trustee, for such Asset Pool
pursuant to the Asset Pool Supplement for such Asset Pool.  Except as otherwise
provided below, the Servicer shall deposit Collections with respect to
Receivables into the Collection Account for the applicable Asset Pool as
promptly as possible after the Date of Processing of such Collections, but in no
event later than the second Business Day following the Date of Processing and
shall deposit Collections received with respect to Collateral Certificates with
respect to any Monthly Period into the Collection Account for the applicable
Asset Pool no later than the First Note Transfer Date for the applicable Asset
Pool in the next succeeding Monthly Period.  In the event of the insolvency of
the Servicer, then, immediately upon the occurrence of such event and
thereafter, the Servicer shall deposit all Collections into the Collection
Account for each applicable Asset Pool and in no such event shall the Servicer
deposit any Collections thereafter into any account established, held or
maintained with the Servicer.
 
For as long as Chase USA remains the Servicer hereunder and (i) no Servicer
Rating Event shall have occurred and be continuing or (ii) Chase USA obtains a
guarantee or letter of credit covering risk of collection with respect to its
deposit and payment obligations under this Agreement (in form and substance
satisfactory to each Note Rating Agency) from a guarantor having a short-term
credit rating of at least “A-1” from Standard & Poor’s or “P-1” from Moody’s or
“F1” from Fitch (or such other rating below “A-1” or “P-1” or, to the extent
rated by Fitch, “F1,” as the case may be, which is acceptable to such Note
Rating Agency), or (iii) the Note Rating Agency Condition will have been
satisfied despite the Servicer’s inability to satisfy the rating requirement
specified in clause (i) or (ii) above, or (iv) for five Business Days following
any reduction of any such rating or failure to satisfy the conditions specified
in clause (i) or (ii) above, the Servicer need not make daily deposits of
Collections into the Collection Account as provided in the preceding paragraph,
but may make deposits in an amount equal to the net amount of such deposits and
payments which would have been made with respect to Notes to receive payments on
the related Payment Dates had the conditions of this sentence not applied, into
the Collection Account in immediately available funds not later than 1:00 p.m.,
New York City time, on each applicable Note Transfer Date following the Monthly
Period with respect to which such deposit relates.  To the extent that, in
accordance with this Section 3.01, the Servicer has retained amounts which would
otherwise be required to be deposited into a Collection Account or any
Supplemental Bank Account with respect to any Monthly Period, the Servicer shall
be required to deposit such amounts in the applicable Collection Account or such
 
 
41

--------------------------------------------------------------------------------


 
Supplemental Bank Account on the related Note Transfer Date to the extent
necessary to make required distributions on the related Payment Date for such
Asset Pool.
 
Section 3.02        Allocations of Finance Charge Collections, the Default
Amount and the Trust Servicing Fee.
 
(a)           With respect to each Monthly Period, the Servicer shall allocate
to each Asset Pool an amount equal to the Finance Charge Collections from the
Trust Assets identified in the applicable Asset Pool Supplement to be included
in the Collateral for such Asset Pool for such Monthly Period.
 
(b)           With respect to each Monthly Period, the Servicer shall allocate
to each Asset Pool an amount equal to the Default Amount with respect to the
Trust Assets identified in the applicable Asset Pool Supplement to be included
in the Collateral for such Asset Pool for such Monthly Period.
 
(c)           With respect to each Monthly Period, the Servicer shall allocate
to each Asset Pool an amount equal to the Servicing Fee for that Asset Pool with
respect to such Monthly Period.
 
Section 3.03        Allocations of Principal Collections.  With respect to each
Monthly Period, the Servicer shall allocate to each Asset Pool an amount equal
to the Principal Collections from the Trust Assets identified in the applicable
Asset Pool Supplement to be included in the Collateral for such Asset Pool for
such Monthly Period.
 
Section 3.04        Allocations of Finance Charge Collections, the Default
Amount, the Servicing Fee and Principal Collections Allocable to the Transferor
Interest of an Asset Pool.
 
(a)           With respect to each Monthly Period, unless otherwise stated in
any Indenture Supplement, the Servicer shall allocate to the holder of the
Transferor Interest for an Asset Pool an amount equal to the product of (i) the
Transferor Percentage for that Asset Pool with respect to such Monthly Period
and (ii) the Finance Charge Collections allocable to that Asset Pool with
respect to such Monthly Period.  If so specified in any Indenture Supplement,
such amounts may be applied to cover certain shortfalls in the amount of
investment earnings on investments of funds in certain Supplemental Bank
Accounts.
 
(b)           With respect to each Monthly Period, the Servicer shall allocate
to the holder of the Transferor Interest for an Asset Pool an amount equal to
the product of (i) the Transferor Percentage for that Asset Pool with respect to
such Monthly Period and (ii) the Default Amount allocable to that Asset Pool
with respect to such Monthly Period.
 
(c)           With respect to each Monthly Period, the Servicer shall allocate
to the holder of the Transferor Interest for an Asset Pool an amount equal to
the product of (i) the Transferor Percentage for that Asset Pool with respect to
such Monthly Period and (ii) the Servicing Fee for that Asset Pool with respect
to such Monthly Period.
 
(d)           With respect to each Monthly Period, unless otherwise stated in
any Asset Pool Supplement or any Indenture Supplement, the Servicer shall
allocate to the
 
 
42

--------------------------------------------------------------------------------


 
holder of the Transferor Interest for an Asset Pool an amount equal to the
product of (i) the Transferor Percentage for that Asset Pool with respect to
such Monthly Period and (ii) the Principal Collections allocable to that Asset
Pool with respect to such Monthly Period; provided, however, that amounts
payable to the holder of the Transferor Interest for an Asset Pool pursuant to
this subsection 3.04(d) shall instead be deposited into the Excess Funding
Account for such Asset Pool to the extent that (i) the Transferor Amount for
such Asset Pool is, or as a result of such payment would become, less than the
Required Transferor Amount for such Asset Pool or (ii) the Pool Balance for such
Asset Pool is, or as a result of such payment would become, less than the
Minimum Pool Balance for such Asset Pool.
 
(e)           To the extent there is more than one Transferor for an Asset Pool,
the Asset Pool Supplement for that Asset Pool shall describe the distribution
among the various Transferors of Collections, the Default Amount and the Trust
Servicing Fee allocated to the Transferor Interest for that Asset Pool.
 
(f)           Notwithstanding anything in this Agreement to the contrary, unless
otherwise specified in the Indenture, any applicable Asset Pool Supplement or
any applicable Indenture Supplement, the Servicer need not deposit any amount
allocated to be paid to any Transferor pursuant to this Agreement, the
Indenture, any applicable Asset Pool Supplement or any applicable Indenture
Supplement into the Collection Account or any Supplemental Bank Account, but
shall pay such amounts as collected to the applicable Transferor.
 
Section 3.05        Transfer of Defaulted Accounts.  Unless otherwise provided
in any Series Supplement, in consideration of receiving Recoveries as provided
in subsection 3.07(a), on the date on which an Account becomes a Defaulted
Account, the Trust shall automatically and without further action or
consideration be deemed to transfer, set over, and otherwise convey to the
applicable Transferor, without recourse, representation, or warranty, all the
right, title and interest of the Trust in and to the Receivables in such
Defaulted Account, all monies due or to become due with respect thereto, all
proceeds thereof allocable to the Trust with respect to such Receivables,
excluding Recoveries relating thereto, which shall remain a Trust Asset.
 
Section 3.06        Adjustments for Miscellaneous Credits and Fraudulent
Charges.
 
(a)           The Servicer shall be obligated to reduce on a net basis for each
Monthly Period the aggregate amount of Principal Receivables (a “Credit
Adjustment”) with respect to any Principal Receivable (i) which was created in
respect of merchandise refused or returned by the Obligor thereunder or as to
which the Obligor thereunder has asserted a counterclaim or defense, (ii) which
is reduced by the Servicer by any rebate, refund, charge-back or adjustment
(including Servicer errors) or (iii) which was created as a result of a
fraudulent or counterfeit charge.
 
In the event that the inclusion of the amount of a Credit Adjustment in (x) the
calculation of the Transferor Amount for the applicable Asset Pool would cause
the Transferor Amount for such Asset Pool to be an amount less than the Required
Transferor Amount for such Asset Pool or (y) the calculation of the Pool Balance
for such Asset Pool would cause the Pool Balance for such Asset Pool to be an
amount less than the Minimum Pool Balance for such Asset Pool, the applicable
Transferor shall make a deposit, no later than (A) the First Note Transfer
 
 
43

--------------------------------------------------------------------------------


 
Date following the Monthly Period with respect to which such Credit Adjustment
occurs or (B) in the event of a Servicer Rating Event, 10 Business Days after
the inclusion of the Credit Adjustment that caused the Transferor Amount for
such Asset Pool to be less than the Required Transferor Amount for such Asset
Pool or the Pool Balance for such Asset Pool to be less than the Minimum Pool
Balance for such Asset Pool, into the Excess Funding Account in immediately
available funds in an amount equal to the greater of the amount by which (I) the
Transferor Amount for the applicable Asset Pool would be less than the Required
Transferor Amount or (II) the Pool Balance for the applicable Asset Pool would
be an amount less than the Minimum Pool Balance for such Asset Pool, due to
Credit Adjustments with respect to Receivables conveyed by such Transferor (each
such deposit, an “Adjustment Payment”).
 
(b)           If (i) the Servicer makes a deposit into the Collection Account in
respect of a Collection of a Receivable and such Collection was received by the
Servicer in the form of a check which is not honored for any reason or (ii) the
Servicer makes a mistake with respect to the amount of any Collection and
deposits an amount that is less than or more than the actual amount of such
Collection, the Servicer shall appropriately adjust the amount subsequently
deposited into the Collection Account to reflect such dishonored check or
mistake.  Any Receivable in respect of which a dishonored check is received
shall be deemed not to have been paid.  Notwithstanding the first two sentences
of this paragraph, adjustments made pursuant to this Section 3.06 shall not
require any change in any report previously delivered pursuant to subsection
4.04(a).
 
Section 3.07        Recoveries and Interchange.
 
(a)           Recoveries.  On or prior to the second Business Day following the
end of each Monthly Period, the Transferor shall notify the Servicer of the
amount of Recoveries to be included as Collections for each Asset Pool with
respect to the preceding Monthly Period.  On the First Note Transfer Date
following the applicable Monthly Period, the Transferor shall pay to the
Servicer and the Servicer shall deposit into the Collection Account for each
Asset Pool, in immediately available funds, the amount of Recoveries to be so
included as Collections for that Asset Pool with respect to the preceding
Monthly Period; provided, however, that such deposit need be made only to the
extent that such funds are required to be retained in the applicable Bank
Accounts for the benefit of any Series, Class or Tranche of Notes for that Asset
Pool pursuant to the provisions of this Article III of this Agreement, any
applicable Asset Pool Supplement or any applicable Indenture Supplement provided
that any such amount that is not so deposited shall be paid to the applicable
Transferor.
 
(b)           Interchange.  On or prior to the second Business Day following the
end of each Monthly Period, each Account Owner shall notify the Servicer of the
Interchange Amount, if any, which is required to be included as Finance Charge
Collections with respect to the preceding Monthly Period.  On the First Note
Transfer Date following the applicable Monthly Period, each Account Owner shall
pay to the Servicer and the Servicer shall deposit into the Collection Account,
in immediately available funds, the Interchange Amount to be so included as
Finance Charge Collections with respect to the preceding Monthly Period;
provided, however, that such deposit need be made only to the extent that such
funds are required to be retained in the applicable Bank Accounts for the
benefit of any Series, Class or Tranche of Notes pursuant to the provisions of
this Article III of this Agreement, any applicable Asset Pool
 
 
44

--------------------------------------------------------------------------------


 
Supplement or any applicable Indenture Supplement and any such amount that is
not so deposited shall be paid to the applicable Transferor.
 
[END OF ARTICLE III]


45

--------------------------------------------------------------------------------


 
ARTICLE IV
 
SERVICING OF RECEIVABLES
 
 
Section 4.01        Acceptance of Appointment and Other Matters Relating to the
Servicer.
 
(a)           Chase USA agrees to act as the Servicer under this Agreement.
 
(b)           The Servicer shall service and administer the Receivables and
shall collect payments due under the Receivables in accordance with its
customary and usual servicing procedures for servicing credit card receivables
comparable to the Receivables and in accordance with the Credit Card
Guidelines.  The Servicer shall service and administer the Collateral
Certificates and shall collect payments due under the Collateral Certificates in
accordance with the terms and provisions of each such Collateral
Certificate.  The Servicer shall have full power and authority, acting alone or
through any party properly designated by it hereunder, to do any and all things
in connection with such servicing and administration which it may deem necessary
or desirable.  Without limiting the generality of the foregoing and subject to
Section 10.01, the Servicer is hereby authorized and empowered unless such power
is revoked by the Indenture Trustee on account of the occurrence of a Servicer
Default pursuant to Section 10.01, (i) to instruct the applicable Collateral
Agent, the Indenture Trustee or the Owner Trustee to make allocations,
withdrawals and payments to or from the Collection Account, the Excess Funding
Account and any Supplemental Bank Account or Sub-Account as set forth in this
Agreement, the Indenture, the applicable Asset Pool Supplement or any Indenture
Supplement, (ii) to take any action required or permitted under any Supplemental
Credit Enhancement or Derivative Agreement, as set forth in this Agreement, the
applicable Asset Pool Supplement, the Indenture or any Indenture Supplement,
(iii) to instruct the applicable Collateral Agent, the Indenture Trustee or the
Owner Trustee in writing, as set forth in this Agreement, (iv) to execute and
deliver, on behalf of the Trust any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Receivables or the Collateral
Certificates and, after the delinquency of any Receivable and to the extent
permitted under and in compliance with applicable Requirements of Law, to
commence enforcement proceedings with respect to such Receivables, (v) to
execute and deliver, on behalf of the Trust, any and all instruments deemed
necessary or appropriate by it to take any action or fulfill any obligation with
respect to the Collateral Certificates and (vi) to make any filings, reports,
notices, applications, registrations with, and to seek any consents or
authorizations from the Commission and any state securities authority on behalf
of the Trust as may be necessary or advisable to comply with any federal or
state securities or reporting requirements.  Each of the Collateral Agents, the
Indenture Trustee and the Owner Trustee agrees that it shall promptly follow the
instructions of the Servicer to withdraw funds from the applicable Bank Account
and to take any action required under any Supplemental Credit Enhancement or
Derivative Agreement at such time as required under this Agreement, the
applicable Asset Pool Supplement, the Indenture or any Indenture
Supplement.  Each of the Collateral Agents, the Indenture Trustee and the Owner
Trustee shall execute at the Servicer’s written request such documents prepared
by any Transferor and acceptable to the applicable Collateral Agent or
 
 
46

--------------------------------------------------------------------------------


 
the Indenture Trustee, as may be necessary or appropriate to enable the Servicer
to carry out its servicing and administrative duties hereunder.
 
(c)           The Servicer shall not, and no Successor Servicer shall, be
obligated to use separate servicing procedures, offices, employees or accounts
for servicing the Receivables from the procedures, offices, employees and
accounts used by the Servicer or such Successor Servicer, as the case may be, in
connection with servicing other credit card receivables.
 
(d)           The Servicer shall comply with and perform its servicing
obligations with respect to the Accounts and Receivables in accordance with the
Credit Card Agreements relating to the Accounts and the Credit Card Guidelines
and all applicable rules and regulations of the applicable credit card company,
except insofar as any failure to so comply or perform would not materially and
adversely affect the Trust or the Noteholders.
 
(e)           The Servicer shall, on and after such time as Receivables are
included as Trust Assets, pay out of its own funds, without reimbursement, all
expenses incurred in connection with the Trust and the servicing activities
hereunder including expenses related to enforcement of the Collateral
Certificates and the Receivables.  Prior to the inclusion of Receivables as
Trust Assets, such expenses shall be paid by each Transferor in accordance with
Section 12.03.
 
(f)           The Servicer shall maintain fidelity bond coverage insuring
against losses through wrongdoing of its officers and employees who are involved
in the servicing of credit card accounts covering such actions and in such
amounts as the Servicer believes to be reasonable from time to time.
 
Section 4.02        Servicing Compensation.  As compensation for its servicing
activities hereunder and under each Asset Pool Supplement and as reimbursement
for any expense incurred by it in connection therewith, the Servicer shall be
entitled to receive a servicing fee (the “Trust Servicing Fee”) with respect to
each Monthly Period prior to the termination of the Trust pursuant to Article
VIII of the Trust Agreement, payable monthly on the related Payment Date.  For
each Monthly Period, the Trust Servicing Fee shall be equal to the sum of the
Servicing Fees for each Asset Pool for such Monthly Period.  The Issuing Entity,
as holder of each Collateral Certificate, agrees to pay the portion of the Trust
Servicing Fee owed to each Master Trust Servicer as servicer of the Receivables
underlying such Collateral Certificate; provided, however, in no event shall the
Owner Trustee (as such or in its individual capacity), the Indenture Trustee,
the Administrator, any Collateral Agent or the Noteholders of any Series be
liable for the share of the Trust Servicing Fee with respect to any Monthly
Period to be paid by the holder of any Collateral Certificates.
 
Section 4.03        Representations, Warranties and Covenants of the
Servicer.  Chase USA, as Servicer, hereby makes, and any Successor Servicer by
its appointment hereunder shall make, with respect to itself, on each Issuance
Date, each Addition Date and each Increase Date (and on the date of any such
appointment), the following representations, warranties and covenants on which
the Trust, the Owner Trustee, the applicable Collateral Agent and the Indenture
Trustee shall be deemed to have relied in accepting each Collateral Certificate,
any
 
 
47

--------------------------------------------------------------------------------


 
increase in a Collateral Certificate previously conveyed to the Trust and each
Receivable in trust and in entering into the Indenture and the applicable Asset
Pool Supplement:
 
(a)           Organization and Good Standing.  The Servicer is a national
banking association duly organized and validly existing in good standing under
the laws of the United States and has full corporate power, authority and legal
right to own its properties and conduct its credit card business as such
properties are presently owned and such business is presently conducted, and to
execute, deliver and perform its obligations under this Agreement.
 
(b)           Due Qualification.  The Servicer is not required to qualify nor
register as a foreign corporation in any state in order to service the
Receivables as required by this Agreement and has obtained all licenses and
approvals necessary in order to so service the Receivables as required under
federal law.  If the Servicer shall be required by any Requirement of Law to so
qualify or register or obtain such license or approval, then it shall do so.
 
(c)           Due Authorization.  The execution, delivery, and performance of
this Agreement and the other agreements and instruments executed or to be
executed by the Servicer as contemplated hereby, have been duly authorized by
the Servicer by all necessary action on the part of the Servicer and this
Agreement will remain, from the time of its execution, an official record of the
Servicer.
 
(d)           Binding Obligation.  This Agreement constitutes a legal, valid and
binding obligation of the Servicer, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights in general and the rights of creditors of national banking
associations.
 
(e)           No Violation.  The execution and delivery of this Agreement by the
Servicer, and the performance of the transactions contemplated by this Agreement
and the fulfillment of the terms hereof applicable to the Servicer, will not
conflict with, violate, result in any breach of any of the material terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, any Requirement of Law applicable to the Servicer or any
indenture, contract, agreement, mortgage, deed of trust or other instrument to
which the Servicer is a party or by which it is bound.
 
(f)           No Proceedings.  There are no proceedings or investigations
pending or, to the best knowledge of the Servicer, threatened against the
Servicer before any Governmental Authority seeking to prevent the consummation
of any of the transactions contemplated by this Agreement, seeking any
determination or ruling that, in the reasonable judgment of the Servicer, would
materially and adversely affect the performance by the Servicer of its
obligations under this Agreement or seeking any determination or ruling that
would materially and adversely affect the validity or enforceability of this
Agreement.
 
(g)           Compliance with Requirements of Law.  The Servicer shall duly
satisfy all obligations on its part to be fulfilled under or in connection with
each Receivable and the related Account, will maintain in effect all
qualifications required under Requirements of Law in order to service properly
each Receivable and the related Account and will comply in all
 
 
48

--------------------------------------------------------------------------------


 
material respects with all other Requirements of Law in connection with
servicing each Receivable and the related Account the failure to comply with
which would have an Adverse Effect.
 
(h)           No Rescission or Cancellation.  The Servicer shall not permit any
rescission or cancellation of any Collateral Certificate or any Receivable
except as ordered by a court of competent jurisdiction or other Governmental
Authority or in accordance with the normal operating procedures of the Servicer.
 
 
(i)           Protection of Rights.  The Servicer shall take no action which,
nor omit to take any action the omission of which, would impair the rights of
the Trust, the applicable Collateral Agent, the Indenture Trustee or the
Noteholders in any Collateral Certificate or any Receivable or the related
Account, if any, nor shall it reschedule, revise or defer payments due on any
Receivable except in accordance with the Credit Card Guidelines.
 
(j)           Receivables Not To Be Evidenced by Promissory Notes. Except in
connection with its enforcement or collection of an Account, the Servicer will
take no action to cause any Receivable to be evidenced by any instrument (as
defined in the UCC as in effect in the State of Delaware) and if any Receivable
is so evidenced it shall be reassigned or assigned to the Servicer as provided
in this Section.
 
(k)           All Consents.  All authorizations, consents, orders or approvals
of or registrations or declarations with any Governmental Authority required to
be obtained, effected or given by the Servicer in connection with the execution
and delivery of this Agreement by the Servicer and the performance of the
transactions contemplated by this Agreement by the Servicer, have been duly
obtained, effected or given and are in full force and effect.
 
Section 4.04        Reports and Records for the Owner Trustee, the Indenture
Trustee and the Applicable Collateral Agent.
 
(a)           Daily Records.  On each Business Day, the Servicer shall prepare
or cause to be made available at the office of the Servicer for inspection by
the Owner Trustee, the Indenture Trustee and the applicable Collateral Agent
upon request a record setting forth (i) the aggregate amount of Collections
processed by the Servicer on the second preceding Business Day, (ii) the
aggregate amount of Receivables as of the close of business on the second
preceding Business Day in the Accounts and (iii) the Invested Amount of each
Collateral Certificate as of the close of business on the second preceding
Business Day.
 
(b)           Monthly Servicer’s Certificate.  Unless otherwise stated in the
related Asset Pool Supplement, on each Determination Date, the Servicer shall,
with respect to each outstanding Series, deliver to the Owner Trustee, the
Indenture Trustee, the applicable Collateral Agent and each Note Rating Agency a
certificate of an authorized officer of the Servicer in substantially the form
set forth in the related Asset Pool Supplement.  A copy of such certificate may
be obtained by any Noteholder or Note Owner by a request in writing to the Owner
Trustee addressed to the Corporate Trust Office.
 
 
49

--------------------------------------------------------------------------------


 
 
Section 4.05        Annual Certificate of Servicer.
 
(a)           Servicer Compliance Statement.  Within the earlier of 90 days
after the end of each fiscal year of the Servicer or such date as required by
Regulation AB, beginning after the end of fiscal year 2006, the Servicer shall
deliver to the Owner Trustee, the Indenture Trustee, the Collateral Agent and
each Note Rating Agency, the statement of compliance required under Item 1123 of
Regulation AB with respect to such fiscal year, substantially in the form of
Exhibit C, which statement shall be in the form of an Officer’s Certificate of
the Servicer to the effect that (i) a review of the activities of the Servicer
during such fiscal year and of its performance under this Agreement was made
under the supervision of the officer signing such certificate and (ii) to the
best of such officer’s knowledge, based on such review, the Servicer has
fulfilled all of its obligations under this Agreement in all material respects
throughout such fiscal year, or, if there has been a failure to fulfill any such
obligation in any material respect, specifying each such failure known to such
officer and the nature and status thereof.  A copy of such statement may be
obtained by any Noteholder or Note Owner by a request in writing to the Owner
Trustee addressed to the Corporate Trust Office.
 
(b)           Report of Assessment of Compliance with Servicing
Criteria.  Within the earlier of 90 days after the end of each fiscal year of
the Servicer or such date as required by Regulation AB, beginning after the end
of fiscal year 2006, the Servicer shall deliver to the Owner Trustee, the
Indenture Trustee, the Collateral Agent and each Note Rating Agency, a report of
compliance with servicing criteria required under Item 1122 of Regulation AB
with respect to such fiscal year, substantially in the form of Exhibit F, which
report will be in the form of an Officer’s Certificate of the Servicer to the
effect that (i) the Servicer is responsible for assessing compliance with the
servicing obligations under this Agreement; (ii) the Servicer has used the
criteria in paragraph (d) of Item 1122 of Regulation AB to assess compliance
with the servicing obligations under this Agreement; (iii) the Servicer has
assessed compliance with the servicing obligations under this Agreement as of
and for the period ending the end of such fiscal year and has disclosed any
material instance of noncompliance identified by the Servicer; and (iv) a
registered public accounting firm has issued an attestation report on the
Servicer’s assessment of compliance with the servicing obligations under this
Agreement as of and for the period ending the end of such fiscal year.  A copy
of such report may be obtained by any Noteholder or Note Owner by a request in
writing to the Owner Trustee addressed to the Corporate Trust Office.
 
Section 4.06        Annual Servicing Report of Independent Certified Public
Accountants; Copies of Reports Available.
 
(a)           Within the earlier of 90 days after the end of each fiscal year of
the Servicer or such date as required by Regulation AB, beginning after the end
of fiscal year 2006, the Servicer shall cause a registered public accounting
firm (who may also render other services to the Servicer or the Transferor) to
furnish to the Owner Trustee, the Indenture Trustee, the Collateral Agent and
each Note Rating Agency an attestation report on each assessment of compliance
with the servicing criteria with respect to the Servicer or any Affiliate
thereof during the related fiscal year delivered by such accountants pursuant to
Rule 13a-18 or Rule 15d-18 of the Exchange Act and Item 1122 of Regulation
AB.  A copy of such report or reports may be
 
 
50

--------------------------------------------------------------------------------


 
obtained by any Noteholder or Note Owner by a request in writing to the Owner
Trustee addressed to the Corporate Trust Office.
 
(b)           [RESERVED].
 
(c)           In the event such independent public accountants require the
Indenture Trustee to agree to the procedures to be performed by such firm in any
of the reports required to be prepared pursuant to this Section 4.06, the
Servicer shall direct the Indenture Trustee in writing to so agree; it being
understood and agreed that the Indenture Trustee will deliver such letter of
agreement in conclusive reliance upon the direction of the Servicer, and the
Indenture Trustee has not made any independent inquiry or investigation as to,
and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures.
 
Section 4.07        Tax Treatment.  Unless otherwise specified in the Indenture
or an Indenture Supplement with respect to a particular Series, Class or
Tranche, each Transferor has entered into this Agreement, and the Notes will be
issued, with the intention that, for federal, state and local income and
franchise tax purposes, (i) the Notes of each Series, Class or Tranche which are
characterized as indebtedness at the time of their issuance will qualify as
indebtedness secured by the Trust Assets and (ii) the Trust shall not be treated
as an association or publicly traded partnership taxable as a corporation.  Each
Transferor, by entering into this Agreement, and each Noteholder, by the
acceptance of any such Note (and each Note Owner, by its acceptance of an
interest in the applicable Note), agree to treat such Note for federal, state
and local income and franchise tax purposes as indebtedness of the
Transferor.  Each Holder of such Note agrees that it will cause any Note Owner
acquiring an interest in a Note through it to comply with this Agreement as to
treatment as indebtedness under applicable tax law, as described in this Section
4.07.  The parties hereto agree that they shall not cause or permit the making,
as applicable, of any election under Treasury Regulation Section 301.7701-3
whereby the Trust or any portion thereof would be treated as a corporation for
federal income tax purposes and, except as required by Section 7.15 of the
Indenture, shall not file tax returns or obtain any federal employer
identification number for the Trust but shall treat the Trust as a security
device for federal income tax purposes.  The provisions of this Agreement shall
be construed in furtherance of the foregoing intended tax treatment.
 
Section 4.08        Notices to Chase USA.  In the event that Chase USA is no
longer acting as Servicer, any Successor Servicer shall deliver or make
available to Chase USA each certificate and report required to be provided
thereafter pursuant to subsection 4.04(b), Section 4.05 and subsection 4.06(a).
 
Section 4.09        Reports to the Commission.  The Servicer shall, on behalf of
the Trust, cause to be filed with the Commission any periodic reports required
to be filed under the provisions of the Securities Exchange Act of 1934 and the
rules and regulations of the Commission thereunder.  The applicable Transferor
shall, at its own expense, cooperate in any reasonable request of the Servicer
in connection with such filings.
 
[END OF ARTICLE IV]


51

--------------------------------------------------------------------------------




 
ARTICLE V
 
ADMINISTRATION OF THE TRUST; DUTIES OF THE ADMINISTRATOR
 
 
Section 5.01        Appointment of Administrator; Duties of Administrator.
 
(a)           The Issuing Entity hereby appoints Chase USA to act as
administrator (the “Administrator”), subject to Section 5.08.
 
(b)           Duties of Administrator with Respect to the Related
Agreements.  The Administrator shall consult with the Owner Trustee regarding
the duties of the Issuing Entity and the Owner Trustee under the Related
Agreements.  The Administrator shall monitor the performance of the Issuing
Entity and shall advise the Owner Trustee when action is necessary to comply
with the Issuing Entity’s or the Owner Trustee’s duties under the Related
Agreements.  The Administrator shall prepare for execution by the Issuing Entity
or the Owner Trustee or shall cause the preparation by other appropriate Persons
of all such documents, reports, filings, instruments, certificates and opinions
as it shall be the duty of the Issuing Entity or the Owner Trustee to prepare,
file or deliver pursuant to any Related Agreement.  In furtherance of the
foregoing, the Administrator shall take all appropriate action that it is the
duty of the Issuing Entity or the Owner Trustee to take pursuant to the
Indenture, any Indenture Supplement and any Asset Pool Supplement including,
such of the foregoing as are required with respect to the following matters
under the Indenture, any Indenture Supplement and any Asset Pool Supplement
(parenthetical references are to Articles or Sections of the Indenture):
 
(A)           the duty to cause the Note Register to be kept, and notifying the
Indenture Trustee of any appointment of a new Note Registrar and the location,
or change in location, of the Note Registrar (subsections 3.05(a) and 3.05(i));
 
(B)           preparing or obtaining the documents, legal opinions and
instruments required for execution, authentication and delivery of the Notes,
and delivery of the same to the Indenture Trustee for authentication (Sections
3.03, 3.04 and 3.10), providing for the replacement of mutilated, destroyed,
lost or stolen Notes (Section 3.06), providing for the exchange or transfer of
Notes (Section 3.05) and, to the extent set forth in the related Indenture
Supplement, notifying each Note Rating Agency in writing of the issuance of any
Tranche, Class or Series of Notes;
 
(C)           directing the Collateral Agent with respect to the investment of
funds in the Bank Accounts (Section 4.03);
 
(D)           preparing or obtaining the documents, legal opinions and
instruments required to be delivered to the Indenture Trustee with respect to
the satisfaction and discharge of the Indenture (subsection 5.01(c)) and
preparing the documents necessary for the Indenture Trustee to acknowledge the
same (subsection 5.01(a));
 
 
52

--------------------------------------------------------------------------------


 
(E)           on the resignation or removal of any Indenture Trustee, appointing
a successor Indenture Trustee (subsection 7.10(e)) and giving written notice of
such resignation or removal and appointment to each Noteholder (subsection
7.10(f));
 
(F)           preparing or causing to be prepared tax returns for the Issuing
Entity (if required) and the reporting information for the Noteholders (Section
7.15);
 
(G)           preparing on behalf of the Issuing Entity written instructions
regarding any action proposed to be taken or omitted by the Indenture Trustee
upon the Indenture Trustee’s application therefor (Section 7.18);
 
(H)           furnishing to the Indenture Trustee a list of the names and
addresses of the Registered Noteholders not more than 15 days after each Record
Date or at such other times as the Indenture Trustee may request in writing
(Section 8.01);
 
(I)           establishing reasonable rules for matters relating to Action by or
a meeting of Noteholders not otherwise set forth in Section 8.04 of the
Indenture (subsection 8.04(g));
 
(J)           preparing for the Issuing Entity such filings for filing with the
Commission, and providing the Indenture Trustee with copies thereof once filed,
as required by the Exchange Act or otherwise as in accordance with rules and
regulations prescribed from time to time by the Commission (Section 8.05);
 
(K)           preparing, completing and delivering to the Indenture Trustee and
the trustee for the applicable Master Trust (with a copy to each Note Rating
Agency), a Monthly Noteholders’ Statement (Section 8.06);
 
(L)           preparing for the Issuing Entity the Payment Instruction after the
Issuing Entity receives each Monthly Servicer’s Certificate under the applicable
Series Supplement, delivering a copy thereof to the Indenture Trustee and the
trustee for the applicable Master Trust and compiling such other information for
the Issuing Entity (subsection 8.07(a));
 
(M)           preparing or obtaining any necessary Opinion of Counsel, Issuing
Entity Tax Opinion, Officer’s Certificate, or other document or instrument as
may be required in connection with any supplemental indenture or amendment to
the Indenture, any Indenture Supplement or any Asset Pool Supplement (Article
IX);
 
(N)           giving notice to each Note Rating Agency and collecting the vote
of Noteholders, as necessary, in connection with any
 
 
53

--------------------------------------------------------------------------------


 
supplemental indenture or amendment to the Indenture, any Indenture Supplement
or any Asset Pool Supplement (Article IX);
 
(O)           appointing Paying Agents (Section 10.02) and causing any such
Paying Agents to execute and deliver to the Indenture Trustee an instrument
pursuant to which it agrees to act as Paying Agent as set forth in Section 10.03
of the Indenture;
 
(P)           preparing Officer’s Certificates of the Issuing Entity directing
the Paying Agent to pay to the Indenture Trustee sums held in trust by the
Issuing Entity or such Paying Agent for the purpose of discharging the Indenture
(Section 10.03);
 
(Q)           preparing written statements for execution by an Authorized
Officer as required by Section 10.04 of the Indenture;
 
(R)           performing or causing to be performed all things necessary to
preserve and keep in full force and effect the legal existence of the Issuing
Entity (Section 10.05) and comply with applicable law (Section 10.07);
 
(S)           giving prompt written notice to the Indenture Trustee and each
Note Rating Agency of each Event of Default under the Indenture, each breach on
the part of the applicable Master Trust Servicer or the applicable Master Trust
Transferor of its respective obligations under the applicable Pooling and
Servicing Agreement or any default of a Derivative Counterparty (Section 10.08);
 
(T)           providing to Noteholders and prospective Noteholders information
required to be provided by the Issuing Entity pursuant to Rule 144A under the
Securities Act (Section 10.11);
 
(U)           performing and observing all of the Issuing Entity’s obligations
under the Indenture, any Indenture Supplement, any Asset Pool Supplement, the
Trust Agreement and any other instrument or agreement relating to the Collateral
including preparing and causing the Issuing Entity to file UCC financing
statements and continuation statements (Section 10.12);
 
(V)           preparing or obtaining the instruments, documents, agreements,
certificates and legal opinions required to be delivered by the Issuing Entity
and preparing any notice required to be given to the Note Rating Agencies and
the Indenture Trustee, in connection with the merger or consolidation of the
Issuing Entity with any other Person (subsection 10.13(a)) or the conveyance or
transfer of any of the Issuing Entity’s property or assets (subsection
10.13(b));
 
(W)           giving written notice to the affected Noteholders of any optional
repurchase by the Servicer (Section 11.02) and to the
 
 
54

--------------------------------------------------------------------------------


 
Indenture Trustee and each Note Rating Agency with respect to any such optional
repurchase or Early Amortization Event (Section 11.03);
 
(X)           to the extent set forth herein or in the related Asset Pool
Supplement, preparing or obtaining the instruments, documents, agreements and
legal opinions required to be delivered by the Issuing Entity and/or the
Collateral Agent and preparing any notice required to be given by the Issuing
Entity to the Note Rating Agencies, the Indenture Trustee, the applicable
Collateral Agent and the Servicer in connection with addition or removal of
Collateral, and designating such Collateral to be added or removed, as the case
may be;
 
(Y)           to the extent set forth herein or in the related Asset Pool
Supplement, taking, or assisting the Issuing Entity and/or the Collateral Agent
in taking, all actions necessary and advisable to obtain, maintain and enforce a
perfected lien on and security interest in the Collateral in favor of the
Collateral Agent and preparing for execution and delivery or filing by the
Issuing Entity all supplements and amendments to this Agreement and any Asset
Pool Supplement and all financing statements, continuation statements,
instruments of further assurance and other instruments;
 
(Z)           to the extent set forth herein or in the related Asset Pool
Supplement, obtaining legal opinions with respect to the security interest in
the Collateral;
 
(AA)        to the extent set forth in the related Asset Pool Supplement,
assisting the Issuing Entity in appointing a suitable successor Collateral Agent
as necessary, and giving written notice to each Note Rating Agency with respect
to the removal of the Collateral Agent and the appointment of a successor;
 
(BB)         to the extent set forth in the related Asset Pool Supplement,
establishing and maintaining or causing to be established and maintained certain
Bank Accounts; and
 
(CC)         to the extent set forth in the related Asset Pool Supplement,
directing the Collateral Agent with respect to the investment of funds in the
Bank Accounts.
 
(c)           Additional Duties.
 
(i)                 In addition to the duties of the Administrator set forth
above, the Administrator shall perform all duties and obligations of the Issuing
Entity under the Related Agreements and shall perform such calculations and
shall prepare for execution by the Issuing Entity and shall cause the
preparation by other appropriate Persons of all such documents, reports,
filings, instruments, certificates and opinions as it shall be the duty of the
Issuing Entity or the Owner Trustee to prepare, file or deliver pursuant to the
Related Agreements, and at the request of the Issuing Entity shall take all
appropriate
 
 
55

--------------------------------------------------------------------------------


 
action that it is the duty of the Issuing Entity or the Owner Trustee to take
pursuant to the Related Agreements.  Subject to Section 5.05 of this Agreement,
and in accordance with the directions of the Issuing Entity, the Administrator
shall administer, perform or supervise the performance of such other activities
in connection with the Collateral (including the Related Agreements) as are not
covered by any of the foregoing provisions and as are expressly requested by the
Owner Trustee and are reasonably within the capability of the Administrator.
 
(ii)                 The Administrator shall perform the duties of the
Administrator specified in Section 5.02 of the Trust Agreement required to be
performed in connection with the resignation or removal of the Owner Trustee,
and any other duties expressly required to be performed by the Administrator
under the Trust Agreement.
 
(iii)                 In carrying out the foregoing duties or any of its other
obligations under this Agreement, the Administrator may enter into transactions
with or otherwise deal with any of its Affiliates; provided, however, that the
terms of any such transactions or dealings shall be in accordance with any
directions received from the Issuing Entity and shall be, in the Administrator’s
opinion, no less favorable to the Issuing Entity than would be available from
unaffiliated parties.
 
(iv)                 It is the intention of the parties hereto that the
Administrator shall, and the Administrator hereby agrees to, execute on behalf
of the Issuing Entity all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuing Entity to
prepare, file or deliver pursuant to the Related Agreements.  In furtherance
thereof, the Owner Trustee shall, on behalf of the Issuing Entity, execute and
deliver to the Administrator and its agents, and to each successor Administrator
appointed pursuant to the terms hereof, one or more powers of attorney
substantially in the form of Exhibit E, appointing the Administrator the
attorney-in-fact of the Issuing Entity for the purpose of executing on behalf of
the Issuing Entity all such documents, reports, filings, instruments,
certificates and opinions.
 
(d)           Non-Ministerial Matters.
 
(i)                 With respect to matters that in the reasonable judgment of
the Administrator are non-ministerial, the Administrator shall not take any
action unless within a reasonable time before the taking of such action, the
Administrator shall have notified the Owner Trustee of the proposed action and
the Owner Trustee shall not have withheld consent or provided an alternative
direction.  For the purpose of the preceding sentence, “non-ministerial matters”
shall include:
 
(1)           the amendment of or any supplement to the Indenture;
 
(2)           the initiation of any claim or lawsuit by the Issuing Entity and
the compromise of any action, claim or lawsuit brought by or against the Issuing
Entity;
 
 
56

--------------------------------------------------------------------------------


 
(3)           the amendment, change or modification of the Related Agreements;
 
(4)           the appointment of successor Note Registrars, successor Paying
Agents and successor trustees pursuant to the Indenture or the appointment of
successor Administrators, or the consent to the assignment by the Note
Registrar, Paying Agent or trustee of its obligations under the Indenture; and
 
(5)           the removal of the Indenture Trustee.
 
(ii)                 Notwithstanding anything to the contrary in this Agreement,
the Administrator shall not be obligated to, and shall not, (x) make any
payments to the Noteholders or any Transferor under the Related Agreements or
(y) take any other action that the Issuing Entity directs the Administrator not
to take on its behalf.
 
Section 5.02        Records.  The Administrator shall maintain appropriate books
of account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection by the Issuing Entity,
the Owner Trustee, the Indenture Trustee, the applicable Collateral Agent and
any Transferor at any time during normal business hours.
 
Section 5.03        Compensation.  As compensation for the performance of the
Administrator’s obligations under this Agreement, the Administrator shall be
entitled to an amount not to exceed $5,000 per month, in addition to
reimbursement for its liabilities and extra out-of-pocket expenses related to
its performance hereunder or under any Related Agreement.  Such amounts shall be
paid by the Transferor in accordance with Section 12.03.
 
Section 5.04        Additional Information To Be Furnished to Issuing
Entity.  The Administrator shall furnish to the Issuing Entity, the Indenture
Trustee or the applicable Collateral Agent from time to time such additional
information regarding the Related Agreements and the Trust as each of them shall
reasonably request.
 
Section 5.05        Independence of Administrator.  For all purposes of this
Agreement, the Administrator shall be an independent contractor and shall not be
subject to the supervision of the Issuing Entity or the Owner Trustee with
respect to the manner in which it accomplishes the performance of its
obligations hereunder.  Unless expressly authorized by the Issuing Entity, the
Administrator shall have no authority to act for or represent the Issuing Entity
or the Owner Trustee in any way and shall not otherwise be deemed an agent of
the Issuing Entity or the Owner Trustee.
 
Section 5.06        No Joint Venture.  Nothing contained in this Agreement shall
(i) constitute the Administrator and either of the Issuing Entity or the Owner
Trustee as members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) be construed to impose
any liability as such on any of them or (iii) be deemed to confer on any of them
any express, implied or apparent authority to incur any obligation or liability
on behalf of the others.
 
 
57

--------------------------------------------------------------------------------


 
Section 5.07        Other Activities of Administrator.  Nothing herein shall
prevent the Administrator or its Affiliates from engaging in other businesses
or, in its sole discretion, from acting in a similar capacity as an
administrator for any other person or entity even though such person or entity
may engage in business activities similar to those of the Issuing Entity, the
Owner Trustee, the Collateral Agent or the Indenture Trustee.
 
Section 5.08        Termination, Resignation and Removal of Administrator.
 
(a)           Subject to subsection 5.08(d), the Administrator may resign its
duties hereunder by providing the Issuing Entity with at least 60 days prior
written notice.
 
(b)           Subject to subsection 5.08(d), the Issuing Entity may, with
written notice to each Note Rating Agency, remove the Administrator without
cause by providing the Administrator with at least 60 days prior written notice.
 
(c)           Subject to subsection 5.08(d), at the sole option of the Issuing
Entity and with written notice to each Note Rating Agency, the Administrator may
be removed immediately upon written notice of termination from the Issuing
Entity to the Administrator if any of the following events shall occur:
 
(i)                 the Administrator shall default in the performance of any of
its duties under this Agreement and, after notice of such default, shall not
cure such default within 10 days (or, if such default cannot be cured in such
time, shall not give within 10 days such assurance of cure as shall be
reasonably satisfactory to the Issuing Entity);
 
(ii)                 a court having jurisdiction in the premises shall enter a
decree or order for relief, and such decree or order shall not have been vacated
within 60 days, in respect of the Administrator in any involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Administrator or any substantial part
of its property or order the winding-up or liquidation of its affairs; or
 
(iii)                 the Administrator shall commence a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, or shall consent to the appointment of a receiver,
liquidator, assignee, trustee, custodian, sequestrator or similar official for
the Administrator or any substantial part of its property, shall consent to the
taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of its creditors or
shall fail generally to pay its debts as they become due.
 
The Administrator agrees that if any of the events specified in clause (ii) or
(iii) of this subsection 5.08(c) shall occur, it shall give written notice
thereof to the Issuing Entity, the Owner Trustee, the Indenture Trustee and the
applicable Collateral Agent within seven days after the happening of such event.
 
 
58

--------------------------------------------------------------------------------


 
(d)           No termination, resignation or removal of the Administrator
pursuant to this Section shall be effective until (i) a successor Administrator
shall have been appointed by the Issuing Entity and (ii) such successor
Administrator shall have agreed in writing to be bound by the terms of this
Agreement in the same manner as the Administrator is bound hereunder.
 
Section 5.09        Action upon Termination, Resignation or Removal.  Promptly
upon the effective date of termination of the Administrator pursuant to
subsection 5.08(c) or the resignation or removal of the Administrator pursuant
to subsection 5.08(a) or (b), respectively, the Administrator shall be entitled
to be paid all fees and reimbursable expenses accruing to it to the date of such
resignation or removal.  The Administrator shall forthwith upon such termination
pursuant to subsection 5.08(c) deliver to the Issuing Entity all property and
documents of or relating to the Collateral then in the custody of the
Administrator.  In the event of the resignation or removal of the Administrator
pursuant to subsection 5.08(a) or (b), respectively, the Administrator shall
cooperate with the Issuing Entity and take all reasonable steps requested to
assist the Issuing Entity in making an orderly transfer of the duties of the
Administrator.
 
[END OF ARTICLE V]


59

--------------------------------------------------------------------------------


 
ARTICLE VI
 
OTHER MATTERS RELATING TO EACH TRANSFEROR
 
Section 6.01        Liability of each Transferor.  Each Transferor shall be
severally, and not jointly, liable for all obligations, covenants,
representations and warranties of such Transferor arising under or related to
this Agreement.  Except as provided in the preceding sentence, each Transferor
shall be liable only to the extent of the obligations specifically undertaken by
it in its capacity as a Transferor.
 
Section 6.02        Merger or Consolidation of, or Assumption of the Obligations
of, a Transferor.
 
(a)           No Transferor shall dissolve, liquidate, consolidate with or merge
into any other Person or convey, transfer or sell its properties and assets
substantially as an entirety to any Person unless:
 
(i)                 (x) the Person formed by such consolidation or into which
such Transferor is merged or the Person which acquires by conveyance, transfer
or sale the properties and assets of such Transferor substantially as an
entirety shall be, if such Transferor is not the surviving entity, organized and
existing under the laws of the United States of America or any state thereof or
the District of Columbia, and shall be a savings association, a national banking
association, a bank or other entity which is not eligible to be a debtor in a
case under Title 11 of the United States Code or is a special purpose entity
whose powers and activities are limited and, if such Transferor is not the
surviving entity, shall expressly assume, by an agreement supplemental hereto,
executed and delivered to the Owner Trustee, the Indenture Trustee and the
applicable Collateral Agent, in form reasonably satisfactory to the Owner
Trustee, the Indenture Trustee and the applicable Collateral Agent, the
performance of every covenant and obligation of such Transferor hereunder and
shall benefit from all the rights granted to such Transferor, as applicable
hereunder; and (y) such Transferor or the surviving entity, as the case may be,
has delivered to the Owner Trustee, the Indenture Trustee and the applicable
Collateral Agent (with a copy to each Note Rating Agency) an Officer’s
Certificate and an Opinion of Counsel each stating that such consolidation,
merger, conveyance, transfer or sale and such supplemental agreement comply with
this Section, that such supplemental agreement is a valid and binding obligation
of such surviving entity enforceable against such surviving entity in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally from time to time in effect or general
principles of equity, and that all conditions precedent herein provided for
relating to such transaction have been complied with;
 
(ii)                 to the extent that any right, covenant or obligation of
such Transferor, as applicable hereunder, is inapplicable to the successor
 
 
60

--------------------------------------------------------------------------------


 
entity, such successor entity shall be subject to such covenant or obligation,
or benefit from such right, as would apply, to the extent practicable, to such
successor entity; and
 
(iii)                 such Transferor shall have given the Note Rating Agencies
notice of such consolidation, merger or transfer of assets.
 
(b)           Except as permitted by subsection 2.08(c), the obligations, rights
or any part thereof of each Transferor hereunder shall not be assignable nor
shall any Person succeed to such obligations or rights of any Transferor
hereunder except (i) for conveyances, mergers, consolidations, assumptions,
sales or transfers in accordance with the provisions of the foregoing paragraph
and (ii) for conveyances, mergers, consolidations, assumptions, sales or
transfers with, into or to other entities (1) which such Transferor and the
Servicer determine will not result in an Adverse Effect, (2) which meet the
requirements of clause (ii) of the preceding paragraph and (3) for which such
purchaser, transferee, pledgee or entity shall expressly assume, in an agreement
supplemental hereto, executed and delivered to the Owner Trustee, the Indenture
Trustee and the applicable Collateral Agent in writing in form satisfactory to
the Owner Trustee, the Indenture Trustee and the applicable Collateral Agent,
the performance of every covenant and obligation of such Transferor thereby
conveyed.
 
Section 6.03        Limitations on Liability of Each Transferor.  Subject to
Section 6.01, no Transferor nor any of the directors, officers, members,
managers, employees, incorporators or agents of any Transferor acting in such
capacities shall be under any liability to the Trust, the Owner Trustee, the
Indenture Trustee, the applicable Collateral Agent, the Noteholders or any other
Person for any action taken, or for refraining from the taking of any action, in
good faith in such capacities pursuant to this Agreement, it being expressly
understood that all such liability is expressly waived and released as a
condition of, and consideration for, the execution of this Agreement, the
Indenture and any Indenture Supplement and the issuance of the Notes; provided,
however, that this provision shall not protect any Transferor, any director,
officer, employee, incorporator or agent of any Transferor or, if applicable,
any manager or member of any Transferor against any liability which would
otherwise be imposed by reason of willful misfeasance, bad faith or gross
negligence in the performance of duties or by reason of reckless disregard of
obligations and duties hereunder.  Each Transferor and, any director, officer,
employee, incorporator or agent of such Transferor and, if applicable, any
member or manager of such Transferor may rely in good faith on any document of
any kind prima facie properly executed and submitted by any Person (other than
such Transferor) respecting any matters arising hereunder.
 
[END OF ARTICLE VI]


 
61

--------------------------------------------------------------------------------


 
ARTICLE VII
 
OTHER MATTERS RELATING TO THE SERVICER
 
Section 7.01        Liability of the Servicer. The Servicer shall be liable
under this Article VII only to the extent of the obligations specifically
undertaken by the Servicer in its capacity as Servicer.
 
Section 7.02        Merger or Consolidation of, or Assumption of the Obligations
of, the Servicer.  The Servicer shall not consolidate with or merge into any
other Person or convey, transfer or sell its properties and assets substantially
as an entirety to any Person, unless:
 
(a)                 (i)                 the Person formed by such consolidation
or into which the Servicer is merged or the Person which acquires by conveyance,
transfer or sale the properties and assets of the Servicer substantially as an
entirety shall be, if the Servicer is not the surviving entity, a corporation or
a national banking association organized and existing under the laws of the
United States of America or any state thereof or the District of Columbia or is
a special purpose entity whose powers and activities are limited, and, if the
Servicer is not the surviving entity, such entity shall expressly assume, by an
agreement supplemental hereto, executed and delivered to the Owner Trustee, the
Indenture Trustee and the applicable Collateral Agent, in form satisfactory to
the Owner Trustee, the Indenture Trustee and the applicable Collateral Agent,
the performance of every covenant and obligation of the Servicer hereunder (to
the extent that any right, covenant or obligation of the Servicer, as applicable
hereunder, is inapplicable to the successor entity, such successor entity shall
be subject to such covenant or obligation, or benefit from such right, as would
apply, to the extent practicable, to such successor entity);
 
(ii)                 the Servicer has delivered to the Owner Trustee, the
Indenture Trustee and the applicable Collateral Agent an Officer’s Certificate
and an Opinion of Counsel each stating that such consolidation, merger,
conveyance, transfer or sale of the properties and assets of the Servicer
complies with this Section 7.02 and that all conditions precedent herein
provided for relating to such transaction have been complied with; and
 
(iii)                 the Servicer shall have given the Note Rating Agencies
notice of such consolidation, merger, conveyance, transfer or sale of the
properties and assets of the Servicer; and
 
(b)           the corporation formed by such consolidation or into which the
Servicer is merged or the Person which acquires by conveyance, transfer or sale
the properties and assets of the Servicer substantially as an entirety shall be
an Eligible Servicer.
 
Section 7.03        Limitation on Liability of the Servicer and Others.  Except
as provided in Section 7.04, neither the Servicer nor any of the directors,
officers, employees or agents of the Servicer in its capacity as Servicer shall
be under any liability to the Trust, the Owner Trustee, the Indenture Trustee,
any Collateral Agent, the Noteholders or any other Person for any action taken,
or for refraining from the taking of any action, in good faith in its capacity
 
 
62

--------------------------------------------------------------------------------


 
as Servicer pursuant to this Agreement; provided, however, that this provision
shall not protect the Servicer or any directors, officers, employees or agents
of the Servicer against any liability which would otherwise be imposed by reason
of willful misfeasance, bad faith or gross negligence in the performance of
duties or by reason of reckless disregard of obligations and duties
hereunder.  The Servicer and any director, officer, employee or agent of the
Servicer may rely in good faith on any document of any kind prima facie properly
executed and submitted by any Person (other than the Servicer) respecting any
matters arising hereunder.  The Servicer shall not be under any obligation to
appear in, prosecute or defend any legal action which is not incidental to its
duties as Servicer in accordance with this Agreement and which in its reasonable
judgment may involve it in any expense or liability.  The Servicer may, in its
sole discretion, undertake any such legal action which it may deem necessary or
desirable for the benefit of the Noteholders with respect to this Agreement and
the rights and duties of the parties hereto and the interests of the Noteholders
hereunder.
 
Section 7.04        Servicer Indemnification of the Trust, the Owner Trustee,
the Indenture Trustee and each Collateral Agent.  To the fullest extent
permitted by applicable law, the Servicer shall indemnify and hold harmless each
of the Trust, the Owner Trustee (as such and in its individual capacity), the
Indenture Trustee and any trustees predecessor thereto (including the Indenture
Trustee in its capacity as Transfer Agent and Note Registrar or as Paying
Agent), any Collateral Agent and their respective directors, officers, employees
and agents from and against any and all reasonable loss, liability, claim,
expense, damage or injury suffered or sustained by reason of (a) any acts or
omissions of the Servicer with respect to the Trust pursuant to this Agreement
or (b) the administration of the Trust by the Owner Trustee, the issuance by the
Trust of the Notes, any Servicer Default, or any termination of the rights and
obligations of the Servicer, including, but not limited to, any judgment, award,
settlement, reasonable attorneys’ fees and other costs or expenses incurred in
connection with the defense of any actual or threatened action, proceeding or
claim; provided, however, that the Servicer shall not indemnify the Owner
Trustee, the Indenture Trustee, each Collateral Agent or the Noteholders if such
acts, omissions or alleged acts or omissions constitute or are caused by fraud,
negligence, or willful misconduct by the Owner Trustee, the Indenture Trustee or
the applicable Collateral Agent; provided further, that the Servicer shall not
indemnify the Trust, the Noteholders or the Note Owners for any liabilities,
costs or expenses of the Trust with respect to any action taken by the Owner
Trustee, the Indenture Trustee or the applicable Collateral Agent at the request
of the Noteholders; provided further, that the Servicer shall not indemnify the
Trust, the Noteholders or the Note Owners as to any losses, claims or damages
incurred by any of them in their capacities as investors, including losses
incurred as a result of Defaulted Accounts or Receivables which are written off
as uncollectible or losses suffered by the Collateral Certificates; and
provided further, that the Servicer shall not indemnify the Trust, the
Noteholders or the Note Owners for any liabilities, costs or expenses of the
Trust, the Noteholders or the Note Owners arising under any tax law, including
any federal, state, local or foreign income or franchise taxes or any other tax
imposed on or measured by income (or any interest or penalties with respect
thereto or arising from a failure to comply therewith) required to be paid by
the Trust, the Noteholders or the Note Owners in connection herewith to any
taxing authority.  Any such indemnification shall not be payable from the Trust
Assets.  The provisions of this indemnity shall run directly to and be
enforceable by an injured party subject to the limitations hereof and shall
survive the resignation or removal of the Servicer, the resignation or removal
of the Owner Trustee, the Indenture Trustee and the applicable Collateral Agent
and the termination of the Trust.
 
 
63

--------------------------------------------------------------------------------


 
Section 7.05        Resignation of the Servicer.  The Servicer shall not resign
from the obligations and duties hereby imposed on it except (a) upon
determination that (i) the performance of its duties hereunder is no longer
permissible under applicable law and (ii) there is no reasonable action which
the Servicer could take to make the performance of its duties hereunder
permissible under applicable law or (b) upon the assumption, by an agreement
supplemental hereto, executed and delivered to the Owner Trustee, the Indenture
Trustee and the applicable Collateral Agent, in form satisfactory to the Owner
Trustee, the Indenture Trustee and the applicable Collateral Agent, of the
obligations and duties of the Servicer hereunder by any of its Affiliates or by
any entity the appointment of which shall have satisfied the Note Rating Agency
Condition and which, in either case, qualifies as an Eligible Servicer.  Any
determination permitting the resignation of the Servicer shall be evidenced as
to clause (a) above by an Opinion of Counsel to such effect delivered to the
Owner Trustee, the Indenture Trustee and the applicable Collateral Agent.  No
resignation shall become effective until the Indenture Trustee or a Successor
Servicer shall have assumed the responsibilities and obligations of the Servicer
in accordance with Section 7.02 hereof.   If within 120 days of the date of the
determination that the Servicer may no longer act as Servicer under clause (a)
above the Indenture Trustee is unable to appoint a Successor Servicer, the
Indenture Trustee shall serve as Successor Servicer (but shall have continued
authority to appoint another Person as Successor Servicer).  Notwithstanding the
foregoing, the Indenture Trustee shall, if it is legally unable so to act,
petition a court of competent jurisdiction to appoint any established
institution qualifying as an Eligible Servicer as the Successor Servicer
hereunder.  The Trust shall give prompt notice to each Note Rating Agency upon
the appointment of a Successor Servicer.  Notwithstanding anything in this
Agreement to the contrary, Chase USA may assign part or all of its obligations
and duties as Servicer under this Agreement to an Affiliate of Chase USA so long
as Chase USA shall have fully guaranteed the performance of such obligations and
duties under this Agreement.
 
Section 7.06        Delegation of Duties.  In the ordinary course of business,
the Servicer may at any time delegate any duties hereunder to any Person that
agrees to conduct such duties in accordance with the Credit Card Guidelines and
this Agreement.  Any such delegation shall not relieve the Servicer of its
liability and responsibility with respect to such duties, and shall not
constitute a resignation within the meaning of Section 7.05.  If any such
delegation is to a party other than First Data Resources, Inc., a credit card
processor located in Omaha, Nebraska, Total Systems Services, Inc., a credit
card processor located in Georgia, or an Affiliate of the Servicer, notification
thereof shall be given to each Note Rating Agency.
 
Section 7.07        Examination of Records.  Each Transferor and the Servicer
shall indicate generally in their computer files or other records that the
Receivables arising in the Accounts have been conveyed to the Trust, pursuant to
this Agreement.  Each Transferor and the Servicer shall, prior to the sale or
other transfer to a third party of any receivable held in its custody, examine
its computer records and other records to determine that such receivable is not,
and does not include, a Receivable.  Each Transferor and the Servicer shall also
indicate generally in their computer files or other records that each
applicable Collateral Certificate has been conveyed to the Trust, pursuant to
this Agreement.
 
[END OF ARTICLE VII]


64

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
ACQUISITION OF TRUST ASSETS
 
Section 8.01        Acquisition of Trust Assets.  If the Master Trust Transferor
exercises its option to accept retransfer of any Collateral Certificate pursuant
to the terms of the related Series Supplement, the Master Trust Transferor shall
(a) acquire the Collateral Certificate, which acquisition shall be effective as
of the date on which such retransfer occurs, (b) deliver notice of
such acquisition to the Owner Trustee, the Indenture Trustee, the applicable
Collateral Agent and the Servicer on or prior to the Determination Date
following the applicable Monthly Period for which the option is deemed
exercised, (c) deposit into the Collection Account for the relevant Asset Pool
on or prior to the First Note Transfer Date following the applicable Monthly
Period an amount equal to the lesser of (1) (x) the amount required so that the
Transferor Amount for such Asset Pool is equal to or greater than the Required
Transferor Amount for such Asset Pool and (y) the amount required so that the
Pool Balance for such Asset Pool is equal to or greater than the Minimum Pool
Balance for such Asset Pool and (2) the Invested Amount of the Collateral
Certificate on such date and all other amounts payable to the Noteholders of
each Outstanding Series of Notes including accrued interest on the Notes.  Upon
the completion of the foregoing condition, the applicable Master Trust shall
succeed to all interests in and to the Trust with respect to such Collateral
Certificate.
 
[END OF ARTICLE VIII]
 
 
65

--------------------------------------------------------------------------------


 
ARTICLE IX
 
INSOLVENCY EVENTS
 
Section 9.01        Rights upon the Occurrence of an Insolvency Event.  If any
Transferor shall consent to the appointment of a bankruptcy trustee or
conservator or receiver or liquidator for the winding-up or liquidation of its
affairs, or a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises for the appointment of a bankruptcy trustee
or conservator or receiver or liquidator for the winding-up or liquidation of
its affairs shall have been entered against such Transferor (an “Insolvency
Event”), each Transferor shall on the day of such Insolvency Event (the
“Appointment Day”) immediately cease to (i) transfer Principal Receivables or
additional Collateral Certificates to the Trust and (ii) increase any Invested
Amount of a Collateral Certificate transferred to the Trust by such Transferor
and shall promptly give notice to the Owner Trustee, the Indenture Trustee and
the applicable Collateral Agent of such Insolvency Event.  Notwithstanding any
cessation of the transfer to the Trust of additional Principal Receivables,
Finance Charge Receivables, whenever created, accrued in respect of Principal
Receivables which have been transferred to the Trust shall continue to be a part
of the Trust, and Collections with respect thereto shall continue to be
allocated to Noteholders in accordance with the terms of the Indenture and each
Indenture Supplement.
 
[END OF ARTICLE IX]


 
66

--------------------------------------------------------------------------------


 
ARTICLE X
 
SERVICER DEFAULTS
 
Section 10.01      Servicer Defaults.  If any one of the following events (a
“Servicer Default”) shall occur and be continuing:
 
(a)           any failure by the Servicer to make any payment, transfer or
deposit or to give notice or instructions to the Indenture Trustee to make any
required withdrawal or payment, transfer or deposit on the date the Servicer is
required to do so under the terms of this Agreement, the Indenture or any
Indenture Supplement, or within the applicable grace period, which will not
exceed 35 Business Days;
 
(b)           failure on the part of the Servicer duly to observe or perform in
any material respect any other covenants or agreements of the Servicer set forth
in this Agreement which has an Adverse Effect on the Noteholders of any Series,
Class or Tranche and which continues unremedied for a period of 60 days after
the date on which written notice of such failure, requiring the same to be
remedied, shall have been given to the Servicer by the Owner Trustee, the
Indenture Trustee or the applicable Collateral Agent or to the Servicer, the
Owner Trustee, the Indenture Trustee and the applicable Collateral Agent by
Holders of Notes evidencing not less than 50% of the aggregate unpaid principal
amount of all Series, Classes or Tranches of Notes sustaining such Adverse
Effect; or the Servicer shall assign or delegate its duties under this
Agreement, except as permitted by Sections 7.02, 7.05 and 7.06;
 
(c)           any representation, warranty or certification made by the Servicer
in this Agreement or in any certificate delivered pursuant to this Agreement
shall prove to have been incorrect when made, which has an Adverse Effect on the
rights of the Noteholders of any Series, Class or Tranche and which Adverse
Effect continues for a period of 60 days after the date on which written notice
thereof, requiring the same to be remedied, shall have been given to the
Servicer by the Owner Trustee, the Indenture Trustee or the applicable
Collateral Agent, or to the Servicer, the Owner Trustee, the Indenture Trustee
and the applicable Collateral Agent by the Holders of Notes evidencing not less
than 50% of the aggregate unpaid principal amount of all Series, Classes or
Tranches of Notes to which such representation, warranty or certification
relates;
 
(d)           the Servicer shall consent to the appointment of a bankruptcy
trustee or conservator or receiver or liquidator in any bankruptcy proceeding or
other insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings of or relating to the Servicer or of or relating to all or
substantially all its property, or a decree or order of a court or agency or
supervisory authority having jurisdiction in the premises for the appointment of
a bankruptcy trustee or a conservator or receiver or liquidator in any
bankruptcy, insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or the winding-up or liquidation of its
affairs, shall have been entered against the Servicer and such decree or order
shall have remained in force undischarged or unstayed for a period of 60 days;
or the Servicer shall admit in writing its inability to pay its debts generally
as they become due, file a
 
 
67

--------------------------------------------------------------------------------


 
petition to take advantage of any applicable bankruptcy, insolvency or
reorganization statute, make any assignment for the benefit of its creditors or
voluntarily suspend payment of its obligations; or
 
(e)           any other Servicer Default described in any Indenture Supplement;
 
then, so long as the Servicer Default shall not have been remedied, either the
Indenture Trustee or the Holders of Notes evidencing more than 50% of the
aggregate unpaid principal amount of all affected Notes, by notice then given in
writing to the Servicer and the Owner Trustee (and to the Indenture Trustee if
given by the Noteholders) (a “Termination Notice”), may terminate all but not
less than all the rights and obligations of the Servicer as Servicer under this
Agreement; provided, however, if within 60 days of receipt of a Termination
Notice the Indenture Trustee does not receive any bids from Eligible Servicers
in accordance with subsection 10.02(a) to act as a Successor Servicer and
receives an Officer’s Certificate of the Servicer to the effect that the
Servicer cannot in good faith cure the Servicer Default which gave rise to the
Termination Notice, the Indenture Trustee shall assume the role of Successor
Servicer.
 
After receipt by the Servicer of a Termination Notice, and on the date that a
Successor Servicer is appointed by the Indenture Trustee pursuant to Section
10.02, all authority and power of the Servicer under this Agreement shall pass
to and be vested in the Successor Servicer (a “Service Transfer”) and, without
limitation, the Indenture Trustee is hereby authorized and empowered (upon the
failure of the Servicer to cooperate) to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents and other instruments
upon the failure of the Servicer to execute or deliver such documents or
instruments, and to do and accomplish all other acts or things necessary or
appropriate to effect the purposes of such Service Transfer.  The Servicer
agrees to cooperate with the Indenture Trustee and such Successor Servicer in
effecting the termination of the responsibilities and rights of the Servicer to
conduct servicing hereunder, including the transfer to such Successor Servicer
of all authority of the Servicer to service the Collateral provided for under
this Agreement, including all authority over all Collections which shall on the
date of transfer be held by the Servicer for deposit, or which have been
deposited by the Servicer, in the Collection Account for the applicable Asset
Pool, or which shall thereafter be received with respect to the Collateral, and
in assisting the Successor Servicer and in enforcing all rights to Insurance
Proceeds and Interchange (if any) applicable to the Trust.  The Servicer shall
within 20 Business Days transfer its electronic records or electronic copies
thereof relating to the Receivables to the Successor Servicer in such electronic
form as the Successor Servicer may reasonably request and shall promptly
transfer to the Successor Servicer all other records, correspondence and
documents necessary for the continued servicing of the Collateral in the manner
and at such times as the Successor Servicer shall reasonably request.  To the
extent that compliance with this Section shall require the Servicer to disclose
to the Successor Servicer information of any kind which the Servicer deems to be
confidential, the Successor Servicer shall be required to enter into such
customary licensing and confidentiality agreements as the Servicer shall deem
reasonably necessary to protect its interests.
 
Notwithstanding the foregoing, a delay in or failure of performance referred to
in paragraph (a) above for a period of 10 Business Days after the applicable
grace period or under paragraph (b) or (c) above for a period of 60 Business
Days after the applicable grace period,
 
 
68

--------------------------------------------------------------------------------


 
shall not constitute a Servicer Default if such delay or failure could not be
prevented by the exercise of reasonable diligence by the Servicer and such delay
or failure was caused by an act of God or the public enemy, acts of declared or
undeclared war, public disorder, rebellion or sabotage, epidemics, landslides,
lightning, fire, hurricanes, earthquakes, floods or similar causes.  The
preceding sentence shall not relieve the Servicer from using all commercially
reasonable efforts to perform its obligations in a timely manner in accordance
with the terms of this Agreement and the Servicer shall provide the Indenture
Trustee, the Owner Trustee, the applicable Collateral Agent and each Transferor
with an Officer’s Certificate giving prompt notice of such failure or delay by
it, together with a description of its efforts so to perform its obligations.
 
Section 10.02      Indenture Trustee To Act; Appointment of Successor.
 
(a)           On and after the receipt by the Servicer of a Termination Notice
pursuant to Section 10.01, the Servicer shall continue to perform all servicing
functions under this Agreement until the date specified in the Termination
Notice or otherwise specified by the Indenture Trustee or until a date mutually
agreed upon by the Servicer and the Indenture Trustee.  The Indenture Trustee
shall as promptly as possible after the giving of a Termination Notice appoint
an Eligible Servicer as a successor servicer (the “Successor Servicer”), and
such Successor Servicer shall accept its appointment by a written assumption in
a form acceptable to the Indenture Trustee.  The Indenture Trustee may obtain
bids from any potential successor Servicer.  In the event that a Successor
Servicer has not been appointed or has not accepted its appointment at the time
when the Servicer ceases to act as Servicer, the Indenture Trustee without
further action shall automatically be appointed the Successor Servicer.  The
Indenture Trustee may delegate any of its servicing obligations to an Affiliate
or agent in accordance with subsection 4.01(b) and Section 7.06.
 
Notwithstanding the foregoing, the Indenture Trustee shall, if it is legally
unable so to act, petition at the expense of the Servicer a court of competent
jurisdiction to appoint any established institution qualifying as an Eligible
Servicer as the Successor Servicer hereunder.  The Indenture Trustee shall
notify each Note Rating Agency and the Administrator upon the removal of the
Servicer and upon the appointment of a Successor Servicer.
 
(b)           Upon its appointment, the Successor Servicer shall be the
successor in all respects to the Servicer with respect to servicing functions
under this Agreement and shall be subject to all the responsibilities, duties
and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof, and all references in this Agreement to the Servicer shall be
deemed to refer to the Successor Servicer; provided, however, that the Successor
Servicer shall have (i) no liability with respect to any obligation which was
required to be performed by the terminated Servicer prior to the date that the
Successor Servicer becomes the Servicer or any claim of a third party based on
any alleged action or inaction of the terminated Servicer and (ii) no liability
or obligation with respect to any Servicer indemnification obligations of any
prior servicer including the original Servicer.
 
(c)           In connection with such appointment and assumption, the Indenture
Trustee shall be entitled to such compensation, or may make such arrangements
for the compensation of the Successor Servicer out of Collections, as it and
such Successor Servicer
 
 
69

--------------------------------------------------------------------------------


 
shall agree; provided, however, that no such compensation shall be in excess of
the Trust Servicing Fee permitted to the Servicer pursuant to Section
4.02.  Each Transferor agrees that if the Servicer is terminated hereunder, it
will agree to deposit a portion of the Collections in respect of Finance Charge
Receivables that it is entitled to receive pursuant to this Agreement to pay its
share of the compensation of the Successor Servicer.
 
(d)           All authority and power granted to the Servicer under this
Agreement shall automatically cease and terminate upon termination of the Trust
pursuant to Article VIII of the Trust Agreement, and shall pass to and be vested
in the applicable Transferor and, without limitation, the applicable Transferor
is hereby authorized and empowered to execute and deliver, on behalf of the
Servicer as attorney-in-fact or otherwise, all documents and other instruments,
and to do and accomplish all other acts or things necessary or appropriate to
effect the purposes of such transfer of servicing rights.  The Servicer agrees
to cooperate with the applicable Transferor in effecting the termination of the
responsibilities and rights of the Servicer to conduct servicing on the
Receivables.  The Servicer shall transfer its electronic records relating to the
Receivables to the applicable Transferor or its designee in such electronic form
as it may reasonably request and shall transfer all other records,
correspondence and documents to it in the manner and at such times as it shall
reasonably request.  To the extent that compliance with this Section
shall require the Servicer to disclose to the applicable Transferor information
of any kind which the Servicer deems to be confidential, the applicable
Transferor shall be required to enter into such customary licensing and
confidentiality agreements as the Servicer shall deem necessary to protect its
interests.
 
Section 10.03      Notification to Noteholders.  Within five Business Days after
the Servicer becomes aware of any Servicer Default, the Servicer shall give
written notice thereof to the Owner Trustee, the Indenture Trustee, the
applicable Collateral Agent and each Note Rating Agency, and the Indenture
Trustee shall give notice thereof to the Noteholders.  Upon any termination or
appointment of a Successor Servicer pursuant to this Article, the Indenture
Trustee shall give prompt written notice thereof to the Noteholders.
 
Section 10.04      Waiver of Past Defaults.  The Holders of Notes evidencing
more than 66⅔% of the aggregate unpaid principal amount of all Notes sustaining
an Adverse Effect by any default by the Servicer may, on behalf of all
Noteholders of such Series, Class or Tranche, waive any default by the Servicer
in the performance of its obligations hereunder and its consequences, except a
default in the failure to make any required deposits or payments of interest or
principal relating to such Series, Class or Tranche pursuant to Article
III.  Upon any such waiver of a past default, such default shall cease to exist,
and any default arising therefrom shall be deemed to have been remedied for
every purpose of this Agreement.  No such waiver shall extend to any subsequent
or other default or impair any right consequent thereon except to the extent
expressly so waived.
 
[END OF ARTICLE X]


70

--------------------------------------------------------------------------------


 
ARTICLE XI
 
TERMINATION
 
Section 11.01      Termination of Agreement.  This Agreement and the respective
obligations and responsibilities of the Trust, each Transferor, the
Administrator and the Servicer under this Agreement shall terminate, except with
respect to the indemnification obligations described in Section 7.04, on the
Trust Termination Date.
 
[END OF ARTICLE XI]
 
 
71

--------------------------------------------------------------------------------


 
 
ARTICLE XII
 
MISCELLANEOUS PROVISIONS
 
 
Section 12.01      Amendment; Waiver of Past Defaults.
 
(a)           This Agreement may be amended from time to time by the Servicer,
the Transferor, the Administrator and the Issuing Entity, by a written
instrument signed by each of them, without the consent of the Indenture Trustee,
any Collateral Agent or any of the Noteholders; provided that (i) each
Transferor shall have delivered to the Indenture Trustee and the Owner Trustee
an Officer’s Certificate, dated the date of any such amendment, stating that
such Transferor reasonably believes that such amendment will not have an Adverse
Effect and (ii) the Note Rating Agency Condition shall have been
satisfied.  Additionally, notwithstanding the preceding sentence, this Agreement
will be amended by the Servicer, the Administrator and the Issuing Entity at the
direction of the Transferor without the consent of the Indenture Trustee or any
of the Noteholders to add, modify or eliminate such provisions as may be
necessary or advisable in order to enable all or a portion of the Trust (x) to
qualify as, and to permit an election to be made to cause the Trust to be
treated as, a “financial asset securitization investment trust” as described in
the provisions of Section 860L of the Internal Revenue Code, and (y) to avoid
the imposition of state or local income or franchise taxes on the Trust’s
property or its income; provided, however, that (A) each Transferor delivers to
the Indenture Trustee, the Owner Trustee and the applicable Collateral Agent an
Officer’s Certificate to the effect that the proposed amendments meet the
requirements set forth in this subsection and (B) such amendment does not affect
the rights, duties, benefits, protections, privileges or immunities of the
Indenture Trustee, the Owner Trustee (as such or in its individual capacity) or
the applicable Collateral Agent hereunder.
 
This Agreement may also be amended from time to time by the Servicer, the
Transferor, the Administrator and the Issuing Entity by a written instrument
signed by each of them, without the consent of the Indenture Trustee or any of
the Noteholders and without satisfaction of the Note Rating Agency Condition to
add, modify or eliminate such provisions as may be necessary to satisfy
accounting requirements under SFAS 140 and any related or successor accounting
interpretations or requirements hereto for off-balance sheet treatment for the
Collateral of the Issuing Entity.
 
Any amendments regarding the addition to or removal of Collateral Certificates
or Receivables from the Trust as provided in Sections 2.12 and 2.13, executed in
accordance with the provisions hereof, shall be considered amendments to this
Agreement; provided, however, that such amendments shall be exempt from the
requirements described in subsections 12.01(a) and (b).
 
(b)           This Agreement may also be amended in writing from time to time by
the Servicer, the Transferor, the Administrator, the Indenture Trustee, the
Collateral Agent and the Trust, with the consent of the Holders of Notes
evidencing more than 66⅔% of the aggregate unpaid principal amount of the Notes
of all affected Series, Classes or Tranches for
 
 
72

--------------------------------------------------------------------------------


 
which the Transferor has not delivered an Officer’s Certificate stating that
there is no Adverse Effect, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders; provided, however,
that no such amendment shall (i) reduce in any manner the amount of or delay the
timing of any distributions (changes in Early Amortization Events or Events of
Default that decrease the likelihood of the occurrence thereof shall not be
considered delays in the timing of distributions for purposes of this clause) to
be made to Noteholders or deposits of amounts to be so distributed or the amount
available under any Supplemental Credit Enhancement and any Derivative Agreement
without the consent of each affected Noteholder, (ii) change the definition of
or the manner of calculating the interest of any Noteholder without the consent
of each affected Noteholder or (iii) reduce the aforesaid percentage required to
consent to any such amendment without the consent of each Noteholder without the
consent of the Holders of Notes of such Series, Class or Tranche evidencing more
than 66⅔% of the aggregate unpaid principal amount of the Notes of such Series,
Class or Tranche.
 
(c)           Promptly after the execution of any such amendment or consent
(other than an amendment pursuant to paragraph (a)), the Trust shall furnish
notification of the substance of such amendment to the Indenture Trustee and
each Noteholder, and the Servicer shall furnish notification of the substance of
such amendment to each Note Rating Agency.
 
(d)           It shall not be necessary for the consent of Noteholders under
this Section 12.01 to approve the particular form of any proposed amendment, but
it shall be sufficient if such consent shall approve the substance thereof.  The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Noteholders shall be subject to such reasonable
requirements as the Indenture Trustee may prescribe.
 
(e)           Any Indenture Supplement executed in accordance with the
provisions of Article IX of the Indenture shall not be considered an amendment
of this Agreement for the purposes of this Section 12.01.
 
(f)           The Owner Trustee may, but shall not be obligated to, enter into
any such amendment which affects the Owner Trustee’s rights, duties, benefits,
protections, privileges or immunities under this Agreement or otherwise.  In
connection with the execution of any amendment hereunder, the Owner Trustee
shall be entitled to receive the Opinion of Counsel described in subsection
12.02(d).
 
Section 12.02      Protection of Right, Title and Interest in and to Trust
Assets.
 
(a)           Each Transferor shall cause this Agreement, all amendments and
supplements hereto and all financing statements and continuation statements and
any other necessary documents covering the Indenture Trustee’s and the Trust’s
right, title and interest to the Trust Assets to be promptly recorded,
registered and filed, and at all times to be kept recorded, registered and
filed, all in such manner and in such places as may be required by law fully to
preserve and protect the right, title and interest of the Indenture Trustee,
the Noteholders and the Trust hereunder to all property comprising the Trust
Assets.  Each Transferor shall deliver to the Owner Trustee and the Indenture
Trustee file-stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following
 
 
73

--------------------------------------------------------------------------------


 
such recording, registration or filing.  Each Transferor shall cooperate fully
with the Servicer in connection with the obligations set forth above and will
execute any and all documents reasonably required to fulfill the intent of this
paragraph.
 
(b)           Within 30 days after any Transferor makes any change in its name,
identity or corporate structure which would make any financing statement or
continuation statement filed in accordance with paragraph (a) seriously
misleading within the meaning of Section 9-506 (or any comparable provision) of
the UCC, such Transferor shall give the Owner Trustee and the Indenture Trustee
notice of any such change and shall file such financing statements or amendments
as may be necessary to continue the perfection of the Trust’s security interest
or ownership interest in the Receivables and Collateral Certificates and the
proceeds thereof.
 
(c)           Each Transferor and the Servicer shall give the Owner Trustee and
the Indenture Trustee prompt written notice of any relocation of its chief
executive office or any change in the jurisdiction under whose laws it is
organized, provided, that, as a result of such relocation or change, the
applicable provisions of the UCC would require the filing of any amendment of
any previously filed financing or continuation statement or of any new financing
statement.  If so required, each of the Transferor and the Servicer shall file
such financing statements or amendments as may be necessary to perfect or to
continue the perfection of the Trust’s security interest in each Collateral
Certificate and the Receivables and the proceeds thereof.  Each Transferor shall
at all times maintain its chief executive offices within the United States and
shall at all times be organized under the laws of a jurisdiction located within
the United States.
 
(d)           Each Transferor shall deliver to the Owner Trustee and the
Indenture Trustee (i) upon the execution and delivery of each amendment of this
Agreement, an Opinion of Counsel to the effect specified in Exhibit D-1; (ii) on
each date specified in subsection 2.12(c) with respect to the addition of
Additional Accounts to be designated as Accounts, an Opinion of Counsel
substantially in the form of Exhibit D-2, (iii) on each Addition Date on which
any Collateral Certificates are to be included in the Trust pursuant to
subsection 2.12(a) or (b), an Opinion of Counsel covering the same substantive
legal issues addressed by Exhibits D-1 and D-2, but conformed to the extent
appropriate to relate to Collateral Certificates; and (iv) on or before April 30
of each year, an Opinion of Counsel substantially in the form of Exhibit D-3.
 
Section 12.03      Fees Payable by the Transferor.  Notwithstanding anything
contained in any other Transaction Document (unless such document specifically
refers to this Section), the Transferor shall pay out of its own funds, without
reimbursement, all expenses incurred, fees and disbursements of the Owner
Trustee (as such and in its individual capacity), the Administrator, the
Indenture Trustee and the applicable Collateral Agent (including, in each case,
the reasonable fees and expenses of its outside counsel) and independent
accountants and all other fees and expenses, including the costs of filing UCC
continuation statements, the costs and expenses relating to obtaining and
maintaining the listing of any Notes on any stock exchange, the costs and
expenses relating to maintaining Bank Accounts, and any stamp, documentary,
excise, property (whether on real, personal or intangible property) or any
similar tax levied on the Trust or the Trust’s assets that are not expressly
stated in this Agreement to be
 
 
74

--------------------------------------------------------------------------------


 
payable by any Transferor or the Trust (other than federal, state, local and
foreign income and franchise taxes, if any, or any interest or penalties with
respect thereto, assessed on the Trust).  In addition, the Transferor shall,
until such time as Receivables are included as Trust Assets, pay the expenses
incurred by the Servicer in connection with the Trust and the servicing
activities hereunder including expenses related to enforcement of the Collateral
Certificates and the Receivables, as set forth in subsection 4.01(e).  In the
event an Additional Transferor is added, the existing Transferor or Transferors
and the new Additional Transferor will, at such time, determine how the expenses
described in this Section 12.03 shall be allocated.
 
Section 12.04      GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
Section 12.05      Notices.
 
(a)           All demands, notices, instructions, directions and communications
(collectively, “Notices”) under this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered at, mailed by registered
mail, return receipt requested, or sent by facsimile transmission:
 
(i)                 in the case of Chase USA, as Transferor, Servicer or
Administrator, to:
 
Chase Bank USA, National Association
201 North Walnut Street
Wilmington, Delaware 19801
Attention:  Keith W. Schuck
Fax: (302) 282-7634
 
with a copy to:
 
JPMorgan Chase & Co.
270 Park Avenue, 28th Floor
New York, New York 10017
Attention:  Brent Barton
Fax:  (212) 270-1850
 
(ii)                 in the case of the Trust or the Owner Trustee, to:
 
 
Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19890-1600
Attention:  Corporate Trust Administration
Fax:  (302) 636-4140
 
 
75

--------------------------------------------------------------------------------


 
(iii)                 in the case of the Indenture Trustee or the Collateral
Agent, to:
 
 
Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC: N9311-161
Minneapolis, Minnesota 55479
Attention:  Corporate Trust Services - Asset Backed Administration
Fax:  (612) 667-3464
 
(iv)                 in the case of the Note Rating Agency for a particular
Series, the address, if any, specified in the Indenture Supplement relating to
such Series, and
 
 
(v)                 to any other Person as specified in the Indenture or any
Indenture Supplement; or, as to each party, at such other address or facsimile
number as shall be designated by such party in a written notice to each other
party.
 
(b)           Any Notice required or permitted to be given to a Holder of
Registered Notes shall be given by first-class mail, postage prepaid, at the
address of such Holder as shown in the Note Register.  No Notice shall be
required to be mailed to a Holder of Bearer Notes but shall be given as provided
below.  Any Notice so mailed within the time prescribed in this Agreement shall
be conclusively presumed to have been duly given, whether or not the Noteholder
receives such Notice.  In addition, (x) if and so long as any Series, Class or
Tranche of Notes is listed on the Luxembourg Stock Exchange and such stock
exchange shall so require, any Notice to Noteholders shall be published in an
Authorized Newspaper of general circulation in Luxembourg within the time period
prescribed in this Agreement and (y) in the case of any Series, Class or Tranche
with respect to which any Bearer Notes are Outstanding, any Notice required or
permitted to be given to Noteholders of such Series, Class or Tranche shall be
published in an Authorized Newspaper within the time period prescribed in this
Agreement.
 
Section 12.06      Severability of Provisions.  If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall for any
reason whatsoever be held invalid, then such provisions shall be deemed
severable from the remaining provisions of this Agreement and shall in no way
affect the validity or enforceability of the remaining provisions or of the
Notes or the rights of the Noteholders.
 
Section 12.07      Further Assurances.  Each Transferor and the Servicer agree
to do and perform, from time to time, any and all acts and to execute any and
all further instruments required or reasonably requested by the Owner Trustee
and the Indenture Trustee more fully to effect the purposes of this Agreement,
including the execution of any financing statements or continuation statements
relating to the Receivables for filing under the provisions of the UCC of any
applicable jurisdiction.
 
Section 12.08      No Waiver; Cumulative Remedies.  No failure to exercise and
no delay in exercising, on the part of the Trust, the Owner Trustee, the
Indenture Trustee or the Noteholders, any right, remedy, power or privilege
under this Agreement shall operate as a
 
 
76

--------------------------------------------------------------------------------


 
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege under this Agreement preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.  The
rights, remedies, powers and privileges provided under this Agreement are
cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.
 
Section 12.09      Counterparts.  This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
 
Section 12.10      Third-Party Beneficiaries.  This Agreement will inure to the
benefit of and be binding upon the parties hereto, the Owner Trustee, the
Indenture Trustee, the Noteholders and their respective successors and permitted
assigns.  Except as otherwise expressly provided in this Agreement, no other
Person will have any right or obligation hereunder.
 
Section 12.11      Actions by Noteholders.
 
(a)           Wherever in this Agreement a provision is made that an action may
be taken or a Notice, demand or instruction given by Noteholders, such action,
Notice or instruction may be taken or given by any Noteholder, unless such
provision requires a specific percentage of Noteholders.
 
(b)           Any Notice, request, demand, authorization, direction, consent,
waiver or other act by the Holder of a Note shall bind such Holder and every
subsequent Holder of such Note and of any Note issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done or omitted to be done by the Owner Trustee, any Transferor or the
Servicer in reliance thereon, whether or not notation of such action is made
upon such Note.
 
Section 12.12      Rule 144A Information.  For so long as any of the Notes of
any Series or Class are “restricted securities” within the meaning of Rule
144(a)(3) under the Securities Act, each Transferor and each of the Owner
Trustee, the Indenture Trustee and the Servicer agree to cooperate with each
other to provide to any Noteholders of such Series or Class and to any
prospective purchaser of Notes designated by such Noteholder, upon the request
of such Noteholder or prospective purchaser, any information required to be
provided to such Holder or prospective purchaser to satisfy the condition set
forth in Rule 144A(d)(4) under the Securities Act.
 
Section 12.13      Merger and Integration.  Except as specifically stated
otherwise herein, this Agreement sets forth the entire understanding of the
parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Agreement.  This Agreement may not be
modified, amended, waived or supplemented except as provided herein.
 
Section 12.14      Headings.  The headings herein are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.
 
 
77

--------------------------------------------------------------------------------


 
Section 12.15      Limitation of Liability.  Notwithstanding any other provision
herein or elsewhere, this Agreement has been executed and delivered
by     Wilmington Trust Company, not in its individual capacity, but solely in
its capacity as Owner Trustee of the Trust.  In no event shall Wilmington Trust
Company in its individual capacity have any liability in respect of the
representations, warranties, or obligations of the Trust hereunder or under any
other document, as to all of which recourse shall be had solely to the Trust
Assets, and for all purposes of this Agreement and each other document, the
Owner Trustee (as such or in its individual capacity) shall be subject to, and
entitled to the benefits of, the terms and provisions of the Trust Agreement.
 
Section 12.16      No Petition.  To the fullest extent permitted by applicable
law, each of the Indenture Trustee, the Collateral Agent, the Servicer, the
Transferor and the Administrator, by entering into this Agreement, and each
Noteholder, by accepting a Note, agrees that it will not at any time institute
against any Master Trust or the Issuing Entity, or join in any institution
against any Master Trust or the Issuing Entity of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes and this Agreement.
 
Section 12.17      Fiscal Year.  The fiscal year of the Trust will end on the
last day of each calendar year.
 
Section 12.18       Waiver of Jury Trial  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.
 
[END OF ARTICLE XII]


78

--------------------------------------------------------------------------------


 
ARTICLE XIII
 
COMPLIANCE WITH REGULATION AB
 
 
Section 13.01      Intent of the Parties; Reasonableness.
 
The Transferor, the Servicer and the Indenture Trustee acknowledge and agree
that the purpose of this Article XIII is to facilitate compliance by the
Transferor with the provisions of Regulation AB and related rules and
regulations of the Commission.  The Transferor shall not exercise its right to
request delivery of information or other performance under these provisions
other than in good faith, or for purposes other than the Transferor’s compliance
with the Securities Act, the Exchange Act and the rules and regulations of the
Commission thereunder (or the provision in a private offering of disclosure
comparable to that required under the Securities Act).  The Servicer agrees to
cooperate in good faith with any reasonable request by the Transferor for
information regarding the Servicer which is required in order to enable the
Transferor to comply with the provisions of Regulation AB, including, without
limitation, Items 1103(a)(1), 1105, 1108, 1117, 1118, 1119, 1121, 1122 and 1123
of Regulation AB as it relates to the Servicer or to the Servicer’s obligations
under this Agreement or any Transaction Document.
 
Section 13.02      Additional Representations and Warranties of the Servicer.
 
The Servicer shall be deemed to represent to the Transferor, as of the date on
which information is provided to the Transferor under Section 13.03 that, except
as disclosed in writing to the Transferor prior to such dates, to the best of
its knowledge:  (i) the Servicer is not aware and has not received notice that
any default, early amortization or other performance triggering event has
occurred as to any other securitization involving credit card receivables due to
any act or failure to act of the Servicer; (ii) the Servicer has not been
terminated as servicer in a securitization involving credit card receivables,
either due to a servicing default or to application of a servicing performance
test or trigger; (iii) no material noncompliance with the applicable servicing
criteria with respect to other securitizations of credit card receivables
involving the Servicer as servicer has been disclosed or reported by the
Servicer; (iv) no material changes to the Servicer’s policies or procedures with
respect to the servicing function it will perform under this Agreement and any
Transaction Document have occurred during the three-year period immediately
preceding the related Securitization Transaction; (v) there are no aspects of
the Servicer’s financial condition that could have a material adverse effect on
the performance by the Servicer of its servicing obligations under this
Agreement or any Transaction Document; and (vi) there are no material legal or
governmental proceedings pending (or known to be contemplated) against the
Servicer, any Subservicer or any third-party originator.
 
Section 13.03      Information to Be Provided by the Servicer.
 
In connection with any Securitization Transaction, the Servicer shall (i) within
five (5) Business Days following request by the Transferor, provide to the
Transferor, in writing, the information specified in this Section 13.03, and
(ii) as promptly as practicable following
 
 
79

--------------------------------------------------------------------------------


 
notice to or discovery by the Servicer of any changes to such information,
provide to the Transferor, in writing, such updated information.
 
(a)           The Servicer shall provide such information regarding the Servicer
and each Subservicer (each of the Servicer and each Subservicer, for purposes of
this paragraph, a “Servicing Party”) as is required for the purpose of
compliance with Item 1108 of Regulation AB.  Such information shall include, at
a minimum:
 
(A)           the Servicing Party’s name and form of organization;
 
(B)           a description of how long the Servicing Party has been servicing
credit card accounts; a general discussion of the Servicing Party’s experience
in servicing assets of any type as well as a more detailed discussion of the
Servicing Party’s experience in, and procedures for, the servicing function it
will perform under this Agreement; information regarding the size, composition
and growth of the Servicing Party’s portfolio of credit card accounts of a type
similar to the Accounts and information on factors related to the Servicing
Party that may be material, in the good faith judgment of the Transferor, to any
analysis of the servicing of the Accounts or the related asset-backed
securities, as applicable, including, without limitation:
 
(1)           whether any prior securitizations of credit card receivables
involving the Servicing Party has defaulted or experienced an early amortization
or other performance triggering event because of servicing during the three-year
period immediately preceding the related Securitization Transaction;
 
(2)           the extent of outsourcing the Servicing Party utilizes;
 
(3)           whether there has been previous disclosure of material
noncompliance with the applicable servicing criteria with respect to other
securitizations of credit card receivables involving the Servicing Party as a
servicer during the three-year period immediately preceding the related
Securitization Transaction;
 
(4)           whether the Servicing Party has been terminated as servicer in a
securitization of credit card receivables, either due to a servicing default or
to application of a servicing performance test or trigger; and
 
(5)           such other information as the Transferor may reasonably request
for the purpose of compliance with Item 1108(b)(2) of Regulation AB;
 
(C)           a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicing
Party’s policies or procedures with respect to the servicing function it will
perform under this Agreement or any Transaction Document;
 
 
80

--------------------------------------------------------------------------------


 
(D)           information regarding the Servicing Party’s financial condition,
to the extent that there is a material risk that an adverse financial event or
circumstance involving the Servicing Party could have a material adverse effect
on the performance by the Servicing Party of its servicing obligations under
this Agreement or any Transaction Document;
 
(E)           a description of the Servicing Party’s processes and procedures
designed to address any special or unique factors involved in servicing;
 
(F)           a description of the Servicing Party’s processes for handling
delinquencies, losses, bankruptcies and recoveries, such as sale of defaulted
receivables; and
 
(G)           information as to how the Servicing Party defines or determines
delinquencies and charge-offs, including the effect of any grace period,
re-aging, restructuring, partial payments considered current or other practices
with respect to delinquency and loss experience.
 
(b)           As a condition to the succession to the Servicer or any
Subservicer as servicer or subservicer under this Agreement or any Transaction
Document by any Person (i) into or with which the Servicer or such Subservicer
may be merged or consolidated, or (ii) which may be appointed as a successor to
the Servicer or any Subservicer, the Servicer shall provide to the Transferor at
least fifteen (15) calendar days prior to the effective date of such succession
or appointment, (x) written notice to the Transferor of such succession or
appointment and (y) in writing and in form and substance reasonably satisfactory
to the Transferor, all information reasonably required by the Transferor in
order to comply with its reporting obligation under Item 6.02 of Form 8-K with
respect to any series or class of Notes issued by the Issuing Entity.
 
(c)           In addition to such information as the Servicer is obligated to
provide pursuant to other provisions of this Agreement or any Transaction
Document, if so requested by the Transferor, the Servicer shall provide such
information regarding the performance of the Receivables or the servicing of the
Accounts as is reasonably required to facilitate preparation of distribution
reports in accordance with Item 1121 of Regulation AB.  Such information shall
be provided concurrently with the distribution reports otherwise required to be
delivered monthly by the Servicer under this Agreement or any Transaction
Document, commencing with the first such report due not less than ten (10)
Business Days following such request.
 
Section 13.04      Report on Assessment of Compliance and Attestation
 
(a)           On or before March 1 of each calendar year, commencing in 2007,
the Servicer shall:
 
(i)                 deliver to the Transferor a report regarding the Servicer’s
or any Subservicer’s assessment of compliance with the Servicing Criteria during
the immediately preceding calendar year, as required under Rules 13a-18 and
15d-18 of the Exchange Act and Item 1122 of Regulation AB.  Such report shall be
addressed to the Transferor and signed by an authorized officer of the Servicer
or the applicable
 
 
81

--------------------------------------------------------------------------------


 
Subservicer, and shall address each of the relevant Servicing Criteria set forth
in Exhibit G, as may be amended from time to time by the parties hereto;
 
(ii)                 deliver to the Transferor a report of a registered public
accounting firm reasonably acceptable to the Transferor that attests to, and
reports on, the assessment of compliance made by the Servicer and delivered
pursuant to the preceding paragraph.  Such attestation shall be in accordance
with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and
the Exchange Act;
 
(iii)                 instruct each Servicing Participant to deliver to the
Transferor an assessment of compliance and accountants’ attestation as and when
provided in paragraphs (a) and (b) of this Section; and
 
(iv)                 deliver to the Transferor and any other Person that will be
responsible for signing the Sarbanes Certification on behalf of the Issuing
Entity or the Transferor with respect to a Securitization Transaction a
certification in the form attached hereto as Exhibit F or such other form as may
be mutually agreed upon.
 
The Servicer acknowledges that the parties identified in clause (iv) above may
rely on the certification provided by the Servicer pursuant to such clause in
signing a Sarbanes Certification and filing such with the Commission.
 
(b)           Each assessment of compliance provided by a Subservicer pursuant
to subsection 13.04(a)(i) shall address each of the Servicing Criteria specified
on a certification substantially in the form of Exhibit G hereto delivered to
the Transferor concurrently with the execution of this Agreement or, in the case
of a Subservicer subsequently appointed as such, on or prior to the date of such
appointment.  An assessment of compliance provided by a Servicing Participant
pursuant to subsection 13.04(a)(iii) needs not address any elements of the
Servicing Criteria other than those specified by the Servicer pursuant to
Section 13.05.
 
(c)           Within thirty (30) days of receipt, the Transferor shall provide a
copy of all reports prepared and delivered pursuant to this Section 13.04 to
each Note Rating Agency.
 
Section 13.05      Use of Subservicers and Servicing Participants.
 
(a)           The Servicer shall use its best efforts to hire or otherwise
utilize only the services of Subservicers that agree to comply with the
provisions of this Section.  The Servicer shall use its best efforts to hire or
otherwise utilize only the services of Servicing Participants, and shall use its
best efforts to ensure that Subservicers hire or otherwise utilize only the
services of Servicing Participants, to fulfill any of the obligations of the
Servicer as servicer under this Agreement or any Transaction Document, if those
Servicing Participants agree to comply with the provisions of subsection
13.05(b).
 
(b)           The Servicer shall use its best efforts to cause any Subservicer
used by the Servicer (or by any Subservicer) to comply with the provisions of
this Section and with Section 4.05, Section 13.02, subsection 13.03(c) and
Section 13.04 to the same extent as if
 
 
82

--------------------------------------------------------------------------------


 
such Subservicer were the Servicer.  The Servicer shall be responsible for
obtaining from each Subservicer and delivering to the Transferor any servicer
compliance statement required to be delivered by such Subservicer under Section
4.05, any assessment of compliance and attestation required to be delivered by
such Subservicer under Section 13.04 and any certification required to be
delivered to the Person that will be responsible for signing the Sarbanes
Certification as and when required to be delivered.
 
(c)           Except as may otherwise be required pursuant to Section 7.06, it
shall not be necessary for the Servicer to seek the consent of the Transferor to
the utilization of any Servicing Participant.  The Servicer shall promptly upon
request provide to the Transferor a written description (in form and substance
satisfactory to the Transferor) of the role and function of each Servicing
Participant utilized by the Servicer or any Subservicer, specifying (i) the
identity of each such Servicing Participant and (ii) which elements of the
Servicing Criteria will be addressed in assessments of compliance provided by
each Servicing Participant.
 
As a condition to the utilization of any Servicing Participant, the Servicer
shall use its best efforts to cause any such Servicing Participant used by the
Servicer (or by any Subservicer) for the benefit of the Transferor to comply
with the provisions of Section 13.04 to the same extent as if such Servicing
Participant were the Servicer.  The Servicer shall be responsible for obtaining
from each Servicing Participant and delivering to the Transferor any assessment
of compliance and attestation required to be delivered by such Servicing
Participant under Section 13.04, in each case as and when required to be
delivered.

 
[END OF ARTICLE XIII]
 
 
83

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Transferor, the Servicer, the Administrator, the
Indenture Trustee, the Collateral Agent and the Trust have caused this Transfer
and Servicing Agreement to be duly executed by their respective officers as of
the day and year first above written.
 

 
CHASE BANK USA, NATIONAL
 
ASSOCIATION, as Transferor, Servicer and
 
Administrator
         
By:
/s/ Keith W. Schuck
   
Name:
Keith W. Schuck
   
Title:
President
                 
CHASE ISSUANCE TRUST,
 
as Issuing Entity
         
By:
WILMINGTON TRUST COMPANY, not
   
in its individual capacity but solely as
   
Owner Trustee on behalf of the Trust
         
By:
/s/ Jeanne M. Oller
   
Name:
Jeanne M. Oller
   
Title:
               
WELLS FARGO BANK,
 
NATIONAL ASSOCIATION,
 
as Indenture Trustee and Collateral Agent
                 
By:
/s/ Cheryl Zimmerman
   
Name:
Cheryl Zimmerman
   
Title:
Assistant Vice President
       



 
CHAIT Third A&R TSA Signature Page

--------------------------------------------------------------------------------



 
Acknowledged and Accepted:


WILMINGTON TRUST COMPANY,
not in its individual capacity but
solely as Owner Trustee




By:       /s/ James P. Lawler___________
Name:
Title:
 
 
CHAIT Third A&R TSA Signature Page

--------------------------------------------------------------------------------


 
Schedule 1
List of Collateral Certificates
Chase Credit Card Master Trust Collateral Certificates
 
The Collateral Certificate issued pursuant to the Series 2004-CC Supplement to
the Chase Credit Card Master Trust Pooling and Servicing Agreement, dated as of
October 20, 2004, as amended
 
First USA Credit Card Master Trust Collateral Certificates
 
The Collateral Certificate issued pursuant to the Amended and Restated Series
2002-CC Supplement to the First USA Credit Card Master Trust Pooling and
Servicing Agreement, dated as of October 15, 2004, as amended
 
 
1-1

--------------------------------------------------------------------------------




Schedule 2
List of Accounts
Delivered to Collateral Agent Only
 
[Deemed Incorporated]
 
 
 
2-1

--------------------------------------------------------------------------------


 


 
Exhibit A-1
FORM OF ASSIGNMENT OF AN ADDITIONAL COLLATERAL CERTIFICATE
 
(as required by subsection 2.12(c)(v) of the Transfer and Servicing Agreement)
 
ASSIGNMENT NO. __ OF AN ADDITIONAL COLLATERAL CERTIFICATE, dated as of
_____________, by and between CHASE BANK USA, NATIONAL ASSOCIATION, a national
banking association (the “Bank”), as Transferor (the “Transferor”), and the
CHASE ISSUANCE TRUST (the “Trust”), pursuant to the Agreement referred to below
and acknowledged by the Bank in its capacity as servicer under the Agreement
referred to below (in such capacity, the “Servicer”).
 
W I T N E S S E T H:
 
WHEREAS, the Bank, as Transferor, Servicer and Administrator, Wells Fargo Bank,
National Association, as Indenture Trustee and Collateral Agent, and the Trust
are parties to the Third Amended and Restated Transfer and Servicing Agreement,
dated as of December 19, 2007 (hereinafter as such agreement may have been, or
may from time to time be, amended, supplemented or otherwise modified, the
“Agreement”);
 
WHEREAS, pursuant to subsection 2.12(a) or 2.12(b) of the Agreement, the
Transferor wishes to designate an Additional Collateral Certificate and to
convey hereby such Additional Collateral Certificate (as such term is defined in
the Agreement) to the Trust for designation pursuant to the applicable Asset
Pool Supplement; and
 
WHEREAS, the Owner Trustee, on behalf of the Trust, is willing to accept such
designation and conveyance subject to the terms and conditions hereof;
 
NOW, THEREFORE, the Transferor and the Owner Trustee, on behalf of the Trust,
hereby agree as follows:
 
1.           Defined Terms.  All capitalized terms used herein shall have the
meanings ascribed to them in the Agreement unless otherwise defined herein.
 
“Addition Date” shall mean, with respect to the Additional Collateral
Certificate designated on Schedule 1 hereto, ____________.
 
“Notice Date” shall mean, with respect to the Additional Collateral Certificate
designated on Schedule 1 hereto, _____________ [which shall be a date on or
prior to the third Business Day prior to the Addition Date with respect to
additions pursuant to subsection 2.12(a) of the Agreement and the fifth Business
Day prior to the Addition Date with respect to additions pursuant to subsection
2.12(b) of the Agreement].
 
2.           Conveyance of Additional Collateral Certificates.
 
(a)           The Transferor does hereby transfer, assign, set over and
otherwise convey, without recourse except as set forth in the Agreement, to the
Trust, all its right, title and
 
 
A-1-1

--------------------------------------------------------------------------------


 
interest in, to and under the Additional Collateral Certificate existing as of
the close of business on the Addition Date.  The foregoing does not constitute
and is not intended to result in the creation or assumption by the Trust, the
Owner Trustee (as such or in its individual capacity), the Indenture Trustee,
the applicable Collateral Agent, any Noteholders, any Supplemental Credit
Enhancer or any Derivative Counterparty of any obligation of the Transferor or
any other Person in connection with the Additional Collateral Certificate or
under any agreement or instrument relating thereto, including any obligation to
Obligors, merchant banks, merchants clearance systems, VISA®, MasterCard®1 or
insurers.
 
(b)           If necessary, the Transferor agrees to record and file, at its own
expense, financing statements (and continuation statements when applicable) with
respect to the Additional Collateral Certificate existing on the Addition Date
meeting the requirements of applicable state law in such manner and in such
jurisdictions as are necessary to perfect, and maintain perfection of, the sale
and assignment of its interest in such Additional Collateral Certificate to the
Trust, and to deliver a file-stamped copy of each such financing statement or
other evidence of such filing to the Owner Trustee on or prior to the Addition
Date.  None of the Owner Trustee, the Indenture Trustee or the applicable
Collateral Agent shall be under any obligation whatsoever to file such financing
or continuation statements or to make any filing under the UCC in connection
with such sale and assignment.
 
(c)           The Transferor does hereby grant to the Trust a security interest
in all of its right, title and interest, whether now owned or hereafter
acquired, in and to the Additional Collateral Certificate designated for sale on
the Addition Date.  This Assignment constitutes a security agreement under the
UCC.
 
(d)           The parties hereto agree that all transfers of Additional
Collateral Certificates to the Trust pursuant to this Assignment are subject to,
and shall be treated in accordance with, the Delaware Act and each of the
parties hereto agrees that this Assignment has been entered into by the parties
hereto in express reliance upon the Delaware Act.  For purposes of complying
with the requirements of the Delaware Act, each of the parties hereto hereby
agrees that any property, assets or rights purported to be transferred, in whole
or in part, by the Transferor pursuant to this Assignment shall be deemed to no
longer be the property, assets or rights of the Transferor.  The parties hereto
acknowledge and agree that each such transfer is occurring in connection with a
“securitization transaction” within the meaning of the Delaware Act.
 
3.           Acceptance by Owner Trustee.  The Owner Trustee hereby acknowledges
its acceptance on behalf of the Trust of all right, title and interest to the
property existing on the Addition Date which has been conveyed to the Trust
pursuant to Section 2(a) of this Assignment.
 
4.           Representations and Warranties of the Transferor.  The Transferor
hereby represents and warrants to the Trust, as of the Addition Date, that:
 
 

--------------------------------------------------------------------------------

1 VISA® and MasterCard® are registered trademarks of VISA U.S.A., Inc., and of
MasterCard International Inc., respectively.
 
A-1-2

--------------------------------------------------------------------------------


 
(a)           Legal, Valid and Binding Obligation.  This Assignment constitutes
a legal, valid and binding obligation of the Transferor enforceable against the
Transferor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);
 
(b)           Eligibility of Additional Collateral Certificate.  As of the
Addition Date, the Additional Collateral Certificate designated hereby is an
Eligible Collateral Certificate;
 
(c)           Insolvency.  As of the Addition Date, no Insolvency Event with
respect to the Transferor has occurred and the transfer by the Transferor of
Additional Collateral Certificates to the Trust has not been made in
contemplation of the occurrence thereof;
 
(d)           No Adverse Effect.  The acquisition by the Trust of the Additional
Collateral Certificate shall not, in the reasonable belief of the applicable
Transferor, result in an Adverse Effect;
 
(e)           Security Interest.  This Assignment constitutes either (i) a valid
sale, transfer and assignment to the Trust of all right, title and interest of
the Transferor in the Additional Collateral Certificate designated on the
Addition Date and such Additional Collateral Certificate will be held by the
Owner Trustee, on behalf of the Trust, free and clear of any Lien of any Person
claiming through or under the Transferor or any of its Affiliates, or (ii) a
valid transfer for security of all of the Transferor’s right, title and
interest  in such Additional Collateral Certificate to the Owner Trustee, on
behalf of the Trust, which is enforceable upon execution and delivery of this
Assignment.  Upon the filing of all such appropriate financing statements, the
Trust shall have a first priority perfected security or ownership interest in
such property and proceeds;
 
(f)           No Conflict.  The execution and delivery by the Transferor of this
Assignment, the performance of the transactions contemplated by this Assignment
and the fulfillment of the terms hereof applicable to the Transferor, will not
conflict with or violate any Requirements of Law applicable to the Transferor or
conflict with, result in  any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which the Transferor is a party or by which it or its
properties are bound;
 
(g)           No Proceedings.  There are no proceedings or investigations
pending or, to the best knowledge of the Transferor, threatened against the
Transferor before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality (i) asserting the invalidity of this
Assignment, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Assignment, (iii) seeking any determination or ruling that,
in the reasonable judgment of the Transferor, would materially and adversely
affect the performance by the Transferor of its obligations under this
Assignment or (iv) seeking any determination or ruling that would materially and
adversely affect the validity or enforceability of this Assignment; and
 
 
A-1-3

--------------------------------------------------------------------------------


 
(h)           All Consents.  All authorizations, consents, orders or approvals
of any court or other governmental authority required to be obtained by the
Transferor in connection with the execution and delivery of this Assignment by
the Transferor and the performance of the transactions contemplated by this
Assignment by the Transferor, have been obtained.
 
5.           Conditions Precedent.  The designation of an Additional Collateral
Certificate pursuant to Section 2 of this Assignment, the acceptance by the
Trust pursuant to Section 3 of this Assignment and the amendment of the
Agreement pursuant to Section 6 of this Assignment are each subject to the
satisfaction of the conditions precedent set forth in subsection 2.12(c) of the
Agreement on or prior to the dates specified in such subsection 2.12(c).  For
purposes of subsection 2.12(c)(i) of the Agreement, “Notice Date” shall having
the meaning specified in Section 1 hereof.  With respect to the condition
specified in subsection 2.12(c)(xi) of the Agreement, the Bank shall have
delivered to the Administrator, on behalf of the Trust, on or prior to the date
hereof, a certificate of a Vice President or more senior officer substantially
in the form of Schedule 2 hereto, certifying that (i) all requirements set forth
in subsection 2.12(c) of the Transfer and Servicing Agreement for designating
and conveying Additional Collateral Certificates have been satisfied and (ii)
each of the representations and warranties made by the Transferor in Section 4
of this Assignment is true and correct as of the Addition Date.  The Owner
Trustee and the Administrator may conclusively rely on such Officer’s
Certificate, shall have no duty to make inquiries with regard to the matters set
forth therein, and shall incur no liability in so relying.
 
6.           Amendment of the Transfer and Servicing Agreement.  The Agreement
is hereby amended to provide that all references therein to the “Transfer and
Servicing Agreement,” to “this Agreement” and to “herein” shall be deemed from
and after the Addition Date to be a dual reference to the Agreement as
supplemented by this Assignment and all references therein to Additional
Collateral Certificates shall be deemed to include the Additional Collateral
Certificate designated hereby.  Except as expressly amended hereby, all of the
representations, warranties, terms, covenants and conditions of the Agreement
shall remain unamended and shall continue to be, and shall remain, in full force
and effect in accordance with its terms and except as expressly provided herein
shall not constitute or be deemed to constitute a waiver of compliance with or a
consent to noncompliance with any term or provision of the Agreement.
 
7.           Counterparts.  This Assignment may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which shall constitute one and the same
instrument.
 
8.           GOVERNING LAW.  THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
9.           Limitation of Liability.  Notwithstanding any other provision
herein or elsewhere, this Assignment has been executed and delivered by
Wilmington Trust Company on behalf of the Trust, not in its individual capacity,
but solely in its capacity as Owner Trustee, in
 
 
A-1-4

--------------------------------------------------------------------------------


 
no event shall Wilmington Trust Company in its individual capacity have any
liability in respect of the representations, warranties, or obligations of the
Trust hereunder or under any other document, as to all of which recourse shall
be had solely to the assets of the Trust, and for all purposes of this
Assignment and each other document, the Owner Trustee (as such or in its
individual capacity) shall be subject to, and entitled to the benefits of, the
terms and provisions of the Trust Agreement.
 
10.           Removal Upon Breach.  In the event of a breach of any of the
warranties set forth in subsection 4(b) other than a breach or event set forth
in subsection 2.05(a) of the Agreement, if as a result of such breach the
related Collateral Certificate is no longer an Eligible Collateral Certificate
or the Trust’s rights in, to or under such Collateral Certificate or its
proceeds are impaired, then upon the expiration of 60 days (or such longer
period as may be agreed to by the Indenture Trustee, the applicable Collateral
Agent and the Servicer, but in no event later than 120 days) after the earlier
to occur of the discovery thereof by the Transferor who conveyed such Collateral
Certificate to the Trust or receipt by such Transferor of written notice thereof
given by the Owner Trustee, the Indenture Trustee, the applicable Collateral
Agent or the Servicer, such Collateral Certificate shall be removed from the
Trust on the terms and conditions set forth in subsection 2.05(b) of the
Agreement and the Transferor shall accept reassignment of such Collateral
Certificate; provided, however, that no such removal shall be required to be
made if, on any day within such applicable period, such representations and
warranties with respect to such Collateral Certificate shall then be true and
correct in all material respects as if such Collateral Certificate had been
designated for inclusion in the Trust on such day.
 

 
A-1-5

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Transferor and the Owner Trustee, on behalf of the
Trust, have caused this Assignment to be duly executed by their respective
officers as of the day and year first above written.
 

 
CHASE BANK USA, NATIONAL
   
ASSOCIATION, as Transferor
                   
By:
       
Name:
     
Title:
                 
CHASE ISSUANCE TRUST,
                   
By:
WILMINGTON TRUST COMPANY, not
     
in its individual capacity, but solely as
     
Owner Trustee on behalf of the Trust
                   
By:
       
Name:
     
Title:
                         



Acknowledged by:


CHASE BANK USA,
NATIONAL ASSOCIATION,
as Servicer




By: _________________________
        Name:
        Title:


A-1-6

--------------------------------------------------------------------------------


 
Schedule 1 (to Exhibit A-1)
List of Additional Collateral Certificates
 


A-1-7

--------------------------------------------------------------------------------


 
Schedule 2 (to Exhibit A-1)
Chase Bank USA, National Association
 
Officer’s Certificate
 
 
____________________, a duly authorized officer of Chase Bank USA, National
Association (“Chase USA”), a national banking association, as transferor (the
“Transferor”), hereby certifies and acknowledges on behalf of the Transferor
that to the best of [her/his] knowledge the following statements are true on
___________ (the “Addition Date”), and acknowledges on behalf of the Transferor
that this Officer’s Certificate will be relied upon by Wilmington Trust Company,
as Owner Trustee on behalf of the Trust, in connection with the Trust entering
into Assignment No. ___ of Additional Collateral Certificates, dated as of the
related Addition Date (the “Assignment”), by and between the Transferor and the
Trust, in connection with the Third Amended and Restated Transfer and Servicing
Agreement, dated as of December 19, 2007 (as heretofore supplemented and
amended, the “Transfer and Servicing Agreement”), by and among Chase USA, as
Transferor, Servicer and Administrator, the Chase Issuance Trust, as Issuing
Entity, and Wells Fargo Bank, National Association, as Indenture Trustee and
Collateral Agent.  The undersigned hereby certifies and acknowledges on behalf
of the Transferor that:
 


(a)           Delivery of Assignment.  On or prior to the Addition Date, (i) the
Transferor has delivered to the Trust the Assignment and (ii) the Transferor
shall deliver to the Trust the Additional Collateral Certificate;
 
(b)           Legal, Valid and Binding Obligation.  This Assignment constitutes
a legal, valid and binding obligation of the Transferor enforceable against the
Transferor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);
 
(c)           Eligibility of Additional Collateral Certificate. As of the
Addition Date, the Additional Collateral Certificate designated hereby is an
Eligible Collateral Certificate;
 
(d)           Insolvency.  As of the Addition Date, no Insolvency Event with
respect to the Transferor has occurred and the transfer by the Transferor of
Additional Collateral Certificates to the Trust has not been made in
contemplation of the occurrence thereof;
 
(e)           No Adverse Effect.  The acquisition by the Trust of the Additional
Collateral Certificate shall not, in the reasonable belief of the Transferor,
result in an Adverse Effect;
 
(f)           Conditions Precedent.  All requirements set forth in subsection
2.12(c) of the Transfer and Servicing Agreement for designating and conveying
Additional Collateral Certificates have been satisfied;
 
 
A-1-8

--------------------------------------------------------------------------------


 
(g)           No Proceedings.  There are no proceedings or investigations
pending or, to the best knowledge of the Transferor, threatened against the
Transferor before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality (i) asserting the invalidity of this
Assignment, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Assignment, (iii) seeking any determination or ruling that,
in the reasonable judgment of the Transferor, would materially and adversely
affect the performance by the Transferor of its obligations under this
Assignment or (iv) seeking any determination or ruling that would materially and
adversely affect the validity or enforceability of this Assignment; and
 
(h)           All Consents.  All authorizations, consents, orders or approvals
of any court or other governmental authority required to be obtained by the
Transferor in connection with the execution and delivery of this Assignment by
the Transferor and the performance of the transactions contemplated by this
Assignment by the Transferor, have been obtained.
 
Initially capitalized terms used herein and not otherwise defined are used as
defined in the Asset Pool One Supplement.
 
IN WITNESS WHEREOF, I have hereunto set my hand this _____ day of ________ ____.
 

 
CHASE BANK USA,
   
NATIONAL ASSOCIATION
                   
By:
       
Name:
     
Title:
 

 
 
 
A-1-9

--------------------------------------------------------------------------------


 


 
Exhibit A-2
FORM OF ASSIGNMENT OF RECEIVABLES IN ADDITIONAL ACCOUNTS
 
(as required by subsection 2.12(c)(iv) of the Transfer and Servicing Agreement)
 
ASSIGNMENT NO. ___ OF RECEIVABLES IN ADDITIONAL ACCOUNTS, dated as of
__________, by and between CHASE BANK USA, NATIONAL ASSOCIATION, a national
banking association (the “Bank”), as Transferor (in such capacity, the
“Transferor”), and the CHASE ISSUANCE TRUST (the “Trust”), pursuant to the
Agreement referred to below, and acknowledged by the Bank in its capacity as
servicer under the Agreement referred to below (in such capacity, the
“Servicer”).
 
W I T N E S S E T H:
 
WHEREAS, the Bank, as Transferor, Servicer and Administrator, Wells Fargo Bank,
National Association, as Indenture Trustee and Collateral Agent, and the Trust
are parties to the Third Amended and Restated Transfer and Servicing Agreement,
dated as of December 19, 2007 (hereinafter as such agreement may have been, or
may from time to time be, amended, supplemented or otherwise modified, the
“Agreement”);
 
WHEREAS, pursuant to the Agreement, the Transferor wishes to designate
Additional Accounts to be included as Accounts and to convey hereby the
Receivables of such Additional Accounts (as each such term is defined in the
Agreement), whether now existing or hereafter created, to the Trust; and
 
WHEREAS, the Administrator, on behalf of the Trust, is willing to accept such
designation and conveyance subject to the terms and conditions hereof;
 
NOW, THEREFORE, the Transferor and the Administrator, on behalf of the Trust,
hereby agree as follows:
 
1.           Defined Terms. All capitalized terms used herein shall have the
meanings ascribed to them in the Agreement unless otherwise defined herein.
 
“Addition Cut-Off Date” shall mean, with respect to the Additional Accounts
designated hereby, _________________.
 
“Addition Date” shall mean, with respect to the Additional Accounts designated
on Schedule 1 hereto, _________________.
 
“Notice Date” shall mean, with respect to the Additional Accounts designated on
Schedule 1 hereto, ________________ which shall be a date on or prior to the
third Business Day prior to the Addition Date with respect to additions pursuant
to subsection 2.12(a) of the Agreement and the fifth Business Day prior to the
Addition Date with respect to additions pursuant to subsection 2.12(b) of the
Agreement.
 
 
A-2-1

--------------------------------------------------------------------------------


 
2.           Designation of Additional Accounts.  No later than five Business
Days after the Addition Date, the Transferor shall deliver to the Collateral
Agent, as designee, on behalf of the Trust, a true and complete list (in the
form of a computer file, microfiche list, CD-ROM or such other form as is agreed
upon between the Transferor and the Collateral Agent) of each VISA® and
MasterCard® account which, as of the Addition Date, shall be deemed to be an
Additional Account, identified by account number and the aggregate amount of the
Receivables in each such Additional Account as of the Addition Cut-Off Date, and
stating to which Asset Pool each such Additional Account belongs, which list
shall be marked as Schedule 1 to this Assignment and, as of the Addition Date,
shall modify and amend and be incorporated into and made part of the Agreement
and shall supplement Schedule 1 to the Agreement.
 
3.           Conveyance of Receivables.
 
(a)  The Transferor does hereby sell, transfer and assign to the Trust all
right, title and interest, whether owned on the Addition Cut-Off Date or
thereafter acquired, of the Transferor in the Receivables existing on the
Addition Cut-Off Date or thereafter created in the Additional Accounts, all
Interchange and Recoveries related thereto, all monies due or to become due and
all amounts received or receivable with respect thereto and all proceeds
(including “proceeds” as defined in the applicable UCC) thereof and all
Insurance Proceeds related thereto.  This Section 3(a) does not constitute and
is not intended to result in the creation or assumption by the Trust, the Owner
Trustee (as such or in its individual capacity), the Indenture Trustee, the
applicable Collateral Agent, any Noteholders, any Supplemental Credit
Enhancement Provider or any Derivative Counterparty of any obligation of the
Transferor or any other Person in connection with the Accounts, the Receivables
or under any agreement or instrument relating thereto, including any obligation
to Obligors, merchant banks, merchants clearance systems, VISA®, MasterCard® or
insurers.
 
(b)           The Transferor hereby grants to the Trust a security interest in
all of its right, title and interest, whether owned on the Addition Cut-Off Date
or thereafter acquired, of the Transferor in the Receivables existing on the
Addition Cut-Off Date or thereafter created in the Additional Accounts, all
Interchange and Recoveries related thereto, all monies due or to become due and
all amounts received or receivable with respect thereto and the “proceeds”
(including “proceeds” as defined in the applicable UCC) thereof and all
Insurance Proceeds related thereto to secure a loan in an amount equal to the
unpaid principal amount of the Notes issued pursuant to the Indenture and the
applicable Indenture Supplement and accrued and unpaid interest with respect
thereto.  This Assignment constitutes a security agreement under the UCC.
 
(c)           If necessary, the Transferor agrees to record and file, at its own
expense, financing statements (and continuation statements when applicable) with
respect to the Receivables in Additional Accounts existing on the Addition
Cut-Off Date and thereafter created meeting the requirements of applicable state
law in such manner and in such jurisdictions as are necessary to perfect, and
maintain perfection of, the sale and assignment of its interest in such
Receivables to the Trust, and to deliver a file-stamped copy of each such
financing statement or other evidence of such filing to the Owner Trustee on or
prior to the Addition Date. The Owner Trustee shall be under no obligation
whatsoever to file such financing or continuation statements or to make any
filing under the UCC in connection with such sale and assignment.
 
 
A-2-2

--------------------------------------------------------------------------------


 
(d)           In connection with such transfers, the Transferor further agrees,
at its own expense, on or prior to the date of this Assignment, to indicate in
the appropriate computer files that Receivables created in connection with the
Additional Accounts and designated hereby have been conveyed to the Trust
pursuant to this Assignment for the benefit of the Noteholders.
 
(e)           The parties hereto agree that all transfers of Receivables to the
Trust pursuant to this Assignment are subject to, and shall be treated in
accordance with, the Delaware Act and each of the parties hereto agrees that
this Assignment has been entered into by the parties hereto in express reliance
upon the Delaware Act.  For purposes of complying with the requirements of the
Delaware Act, each of the parties hereto hereby agrees that any property, assets
or rights purported to be transferred, in whole or in part, by the Transferor
pursuant to this Assignment shall be deemed to no longer be the property, assets
or rights of the Transferor.  The parties hereto acknowledge and agree that each
such transfer is occurring in connections with a “securitization transaction”
within the meaning of the Delaware Act.
 
4.           Acceptance by Owner Trustee on Behalf of the Trust.  The Owner
Trustee, on behalf of the Trust, hereby acknowledges its acceptance of all
right, title and interest in and to the Receivables in the Additional Accounts
now existing and hereafter created, conveyed to the Trust pursuant to Section
3(a) hereof and declares that the Trust shall maintain such right, title and
interest, upon the trust herein set forth, for the benefit of the Noteholders.
 
5.           Representations and Warranties of the Transferor.
 
(a)           Legal, Valid and Binding Obligation.  This Assignment constitutes
a legal, valid and binding obligation of the Transferor enforceable against the
Transferor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);
 
(b)           Eligibility of Accounts.  As of the Addition Cut-Off Date, each
Additional Account designated hereby was an Eligible Account;
 
(c)           Insolvency.  As of each of the Addition Cut-Off Date and the
Addition Date, no Insolvency Event with respect to the Transferor has occurred
and the transfer by the Transferor of Receivables arising in the Additional
Accounts to the Trust has not been made in contemplation of the occurrence
thereof;
 
(d)           No Adverse Effect.  The acquisition by the Trust of the
Receivables arising in the Additional Accounts shall not, in the reasonable
belief of the applicable Transferor, result in an Adverse Effect;
 
(e)           Security Interest.  This Assignment constitutes a valid sale,
transfer and assignment to the Trust of all right, title and interest, whether
owned on the Addition Cut-Off Date or thereafter acquired, of the Transferor in
the Receivables existing on the Addition Cut-Off Date or thereafter created in
the Additional Accounts, all Interchange and Recoveries related thereto, all
monies due or to become due and all amounts received or receivable with respect
thereto and the “proceeds” (including “proceeds” as defined in the applicable
UCC) thereof and
 
 
A-2-3

--------------------------------------------------------------------------------


 
Insurance Proceeds related thereto, or, if this Assignment does not constitute a
sale of such property, the Agreement as amended by this Assignment constitutes a
grant of a “security interest” (as defined in the applicable UCC) in such
property to the Trust, which, in the case of existing Receivables and the
proceeds thereof, is enforceable upon execution and delivery of this Assignment,
and which will be enforceable with respect to such Receivables hereafter created
and the proceeds thereof upon such creation.  Upon the filing of the financing
statements described in Section 3 of this Assignment and, in the case of the
Receivables hereafter created and the proceeds thereof, upon the creation
thereof, the Trust shall have a first priority perfected security or ownership
interest in such property;
 
(f)           No Conflict.  The execution and delivery by the Transferor of this
Assignment, the performance of the transactions contemplated by this Assignment
and the fulfillment of the terms hereof applicable to the Transferor, will not
conflict with or violate any Requirements of Law applicable to the Transferor or
conflict with, result in  any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which the Transferor is a party or by which it or its
properties are bound;
 
(g)           No Proceedings.  There are no proceedings or investigations,
pending or, to the best knowledge of the Transferor, threatened against the
Transferor before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality (i) asserting the invalidity of this
Assignment, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Assignment, (iii) seeking any determination or ruling that,
in the reasonable judgment of the Transferor, would materially and adversely
affect the performance by the Transferor of its obligations under this
Assignment or (iv) seeking any determination or ruling that would materially and
adversely affect the validity or enforceability of this Assignment; and
 
(h)           All Consents.  All authorizations, consents, orders or approvals
of any court or other governmental authority required to be obtained by the
Transferor in connection with the execution and delivery of this Assignment by
the Transferor and the performance of the transactions contemplated by this
Assignment by the Transferor, have been obtained.
 
6.           Conditions Precedent.  The designation of Additional Accounts
pursuant to Section 2 of this Assignment, the conveyance of Receivables pursuant
to Section 3 of this Assignment and the amendment of the Agreement pursuant to
Section 7 hereof are each subject to the satisfaction of the conditions
precedent set forth in subsection 2.12(c) of the Agreement on or prior to the
dates specified in such subsection 2.12(c), except to the extent any such
conditions have been waived.  For purposes of subsection 2.12(c)(i) of the
Agreement, “Notice Date” shall having the meaning specified in subsection 1
hereof.  With respect to the condition specified in subsection 2.12(c)(xi) of
the Agreement, the Bank shall have delivered to the Administrator, on behalf of
the Trust, on or prior to the date hereof, a certificate of a Vice President or
more senior officer substantially in the form of Schedule 2 hereto, certifying
that (i) all requirements set forth in subsection 2.12(c) of the Agreement for
designating and conveying Receivables in Additional Accounts have been satisfied
or waived and (ii) each of the representations and warranties made by the
Transferor in Section 5 of this Assignment is true and correct as of the
Addition Date.  The Owner Trustee and the Administrator may conclusively rely on
such Officer’s Certificate,
 
 
A-2-4

--------------------------------------------------------------------------------


 
shall have no duty to make inquiries with regard to the matters set forth
therein, and shall incur no liability in so relying.
 
7.           Amendment of the Transfer and Servicing Agreement.  The Agreement
is hereby amended to provide that all references therein to the “Transfer and
Servicing Agreement,” to “this Agreement” and to “herein” shall be deemed from
and after the Addition Date to be a dual reference to the Agreement as
supplemented by this Assignment.  All references therein to Additional Accounts
shall be deemed to include the Additional Accounts designated hereby and all
references therein to Receivables shall be deemed to include the Receivables
conveyed hereby.  Except as expressly amended hereby, all of the
representations, warranties, terms, covenants and conditions of the Agreement
shall remain unamended and shall continue to be, and shall remain, in full force
and effect in accordance with its terms and except as expressly provided herein
shall not constitute or be deemed to constitute a waiver of compliance with or a
consent to noncompliance with any term or provision of the Agreement.
 
8.           Counterparts.  This Assignment may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.
 
9.           GOVERNING LAW.  THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
10.           Removal Upon Breach.  In the event of a breach of any of the
warranties set forth in Section 5(b) hereof other than a breach or event set
forth in subsection 2.05(a) of the Agreement, if as a result of such breach the
related Receivable is no longer an Eligible Receivable or the Trust’s rights in,
to or under such Receivable or its proceeds are impaired, then upon the
expiration of 60 days (or such longer period as may be agreed to by the
Indenture Trustee, the applicable Collateral Agent and the Servicer, but in no
event later than 120 days) after the earlier to occur of the discovery thereof
by the Transferor who conveyed such Receivable to the Trust or receipt by such
Transferor of written notice thereof given by the Owner Trustee, the Indenture
Trustee, the applicable Collateral Agent or the Servicer, such Receivable shall
be removed from the Trust on the terms and conditions set forth in subsection
2.05(b) of the Agreement and the Transferor shall accept reassignment of such
Receivable; provided, however, that no such removal shall be required to be made
if, on any day within such applicable period, such representations and
warranties with respect to such Receivable shall then be true and correct in all
material respects as if such Receivable had been designated for inclusion in the
Trust on such day.
 
 
A-2-5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed by their respective officers as of the day and year first above
written.
 
CHASE BANK USA, NATIONAL
   
ASSOCIATION, as Transferor
                   
By:
       
Name:
     
Title:
                 
CHASE ISSUANCE TRUST,
                   
By:
WILMINGTON TRUST COMPANY, not
     
in its individual capacity, but solely as
     
Owner Trustee on behalf of the Trust
                   
By:
       
Name:
     
Title:
                         






Acknowledged by:


CHASE BANK USA,
NATIONAL ASSOCIATION,
as Servicer




By: _________________________
        Name:
        Title:


 
A-2-6

--------------------------------------------------------------------------------


 
Schedule 1 (to Exhibit A-2)
 
List of Additional Accounts
 


 
A-2-7

--------------------------------------------------------------------------------


 
Schedule 2 (to Exhibit A-2)
 
Chase Bank USA, National Association
 
Officer’s Certificate
 
 
____________________, a duly authorized officer of Chase Bank USA, National
Association (“Chase USA”), a national banking association, as transferor (the
“Transferor”), hereby certifies and acknowledges on behalf of the Transferor
that to the best of [her/his] knowledge the following statements are true on
___________ (the “Addition Date”), and acknowledges on behalf of the Transferor
that this Officer’s Certificate will be relied upon by Wilmington Trust Company,
as Owner Trustee on behalf of the Chase Issuance Trust (the “Trust” or “Issuing
Entity”), in connection with the Trust entering into Assignment No. ___ of
Receivables in Additional Accounts, dated as of the Addition Date (the
“Assignment”), by and between the Transferor and the Trust, in connection with
the Third Amended and Restated Transfer and Servicing Agreement, dated as of
December 19, 2007 (as heretofore supplemented and amended, the “Transfer and
Servicing Agreement”), each by and among Chase USA, as Transferor, Servicer and
Administrator, the Issuing Entity and Wells Fargo Bank, National Association, as
Indenture Trustee and Collateral Agent.  The undersigned hereby certifies and
acknowledges on behalf of the Transferor that:
 


(a)           Delivery of Assignment.  On or prior to the Addition Date, (i) the
Transferor has delivered to the Trust the Assignment, and (ii) the Transferor
has indicated in its computer files that the Receivables created in connection
with the Additional Accounts have been transferred to the Issuing Entity.  The
Transferor shall deliver to the Collateral Agent, as designee, on behalf of the
Issuing Entity, a true and complete list (in the form of a computer file,
microfiche list, CD-ROM or such other form as is agreed upon between the
Transferor and the Collateral Agent) of the Additional Accounts, identified by
account number and the aggregate amount of the Receivables in each Additional
Account as of the Addition Cut-Off Date, and stating to which Asset Pool the
Additional Accounts belong, which list shall, as of the Addition Date, modify
and amend and be incorporated into and made a part of the Assignment and the
Transfer and Servicing Agreement;
 
(b)           Legal, Valid and Binding Obligation.  This Assignment constitutes
a legal, valid and binding obligation of the Transferor enforceable against the
Transferor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect affecting the enforcement of
creditors’ rights in general and except as such enforceability may be limited by
general principles of equity (whether considered in a suit at law or in equity);
 
(c)           Eligibility of Additional Accounts.  As of the Addition Cut-Off
Date, each Additional Account designated thereby is an Eligible Account;
 
(d)           Insolvency.  As of each of the Addition Cut-Off Date and the
Addition Date, no Insolvency Event with respect to the Transferor has occurred
and the transfer by the Transferor of Receivables arising in the Additional
Accounts to the Trust has not been made in contemplation of the occurrence
thereof;
 
 
A-2-8

--------------------------------------------------------------------------------


 
(e)           No Adverse Effect.  The acquisition by the Trust of the
Receivables arising in the Additional Accounts shall not, in the reasonable
belief of the Transferor, result in an Adverse Effect;
 
(f)           Conditions Precedent.  All requirements set forth in subsection
2.12(c) of the Transfer and Servicing Agreement for designating and conveying
Receivables arising in the Additional Accounts have been satisfied or waived;
 
(g)           No Proceedings.  There are no proceedings or investigations
pending or, to the best knowledge of the Transferor, threatened against the
Transferor before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality (i) asserting the invalidity of this
Assignment, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Assignment, (iii) seeking any determination or ruling that,
in the reasonable judgment of the Transferor, would materially and adversely
affect the performance by the Transferor of its obligations under this
Assignment or (iv) seeking any determination or ruling that would materially and
adversely affect the validity or enforceability of this Assignment; and
 
(h)           All Consents.  All authorizations, consents, orders or approvals
of any court or other governmental authority required to be obtained by the
Transferor in connection with the execution and delivery of this Assignment by
the Transferor and the performance of the transactions contemplated by this
Assignment by the Transferor, have been obtained.
 
Initially capitalized terms used herein and not otherwise defined are used as
defined in the Asset Pool One Supplement.
 
IN WITNESS WHEREOF, I have hereunto set my hand this _____ day of
_________________.
 
CHASE BANK USA,
   
NATIONAL ASSOCIATION
                   
By:
       
Name:
     
Title:
 

 
 
A-2-9

--------------------------------------------------------------------------------


 


 
Exhibit B


FORM OF REASSIGNMENT OF RECEIVABLES IN REMOVED ACCOUNTS
 
(as required by subsection 2.13(b)(iv) of the Transfer and Servicing Agreement)
 
 
REASSIGNMENT NO. _______ OF RECEIVABLES IN REMOVED ACCOUNTS (this
“Reassignment”) dated as of _________, by and between CHASE BANK USA, NATIONAL
ASSOCIATION, a national banking association (the “Bank”), as Transferor (the
“Transferor”) and Servicer (the “Servicer”) and the CHASE ISSUANCE TRUST (the
“Trust”), pursuant to the Agreement referred to below.
W I T N E S S E T H:
 
 
WHEREAS, the Bank, as Transferor, Servicer and Administrator, Wells Fargo Bank,
National Association, as Indenture Trustee and Collateral Agent, and the Trust
are parties to the Third Amended and Restated Transfer and Servicing Agreement,
dated as of December 19, 2007 (hereinafter as such agreement may have been, or
may from time to time be, amended, supplemented or otherwise modified, the
“Agreement”);
 
WHEREAS, pursuant to the Agreement, the Transferor wishes to remove from the
Trust all Receivables owned by the Trust in certain designated Accounts
identified on Schedule 1 to this Reassignment (the “Removed Accounts”) and to
cause the Trust to reconvey the Receivables of such Removed Accounts, whether
now existing or hereafter created, from the Trust to the Transferor; and
 
WHEREAS, Wilmington Trust Company, as owner trustee (the “Owner Trustee”), on
behalf of the Trust, is willing to accept such designation and to reconvey the
Receivables in the Removed Accounts subject to the terms and conditions hereof;
 
NOW, THEREFORE, the Transferor and the Owner Trustee, on behalf of the Trust,
hereby agree as follows:
1.           Defined Terms.  All terms defined in the Agreement and used herein
shall have such defined meanings when used herein, unless otherwise defined
herein.
 
“Removal Cut-Off Date” shall mean, with respect to the Removed Accounts,
__________.
 
“Removal Date” shall mean, with respect to the Removed Accounts, ______________.
 
“Removal Notice Date” shall mean, with respect to the Removed Accounts,
______________.
 
2.           Designation of Removed Accounts.  Within five Business Days after
the Removal Date, or as otherwise agreed upon by the Transferor and the Owner
Trustee, on behalf of the Trust, the Transferor will deliver to the Collateral
Agent, as designee, on behalf of the Trust, a true and complete list (in the
form of a computer file, microfiche list, CD-ROM or such
 
 
B-1

--------------------------------------------------------------------------------


 
other form as is agreed upon between the Transferor and the Collateral Agent) of
all Removed Accounts identified by account number and the aggregate amount of
Principal Receivables in such Removed Accounts as of the Removal Cut-Off Date,
which list shall, as of the Removal Date, modify and amend and be incorporated
into and made a part of the Agreement.
 
3.           Reconveyance of Receivables.  The Owner Trustee, on behalf of the
Trust, does hereby transfer, assign, set over and otherwise reconvey to the
Transferor, without recourse, on and after the Removal Date, all right, title
and interest of the Trust in, to and under the Receivables now existing and
hereafter created from time to time in the Removed Accounts identified on
Schedule 1 hereto, all Interchange and Recoveries related thereto, all monies
due or to become due (including all Finance Charge Receivables) and all amounts
received or receivable with respect thereto and all proceeds (as defined in the
UCC as in effect in the applicable jurisdiction) thereof (the “Removed
Collateral”).
 
4.           Representations and Warranties of the Transferor.  The Transferor
hereby represents and warrants to the Trust as of the Removal Date that:
 
(a)           Legal, Valid and Binding Obligation.  This Reassignment
constitutes a legal, valid and binding obligation of the Transferor enforceable
against the Transferor, in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the enforcement of creditors’ rights in general and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity);
 
(b)           Satisfaction of Additional Requirements.  All of the requirements
for the removal of Accounts under the applicable Asset Pool Supplement have been
satisfied; and
 
(c)           Required Transferor Amount and Minimum Pool Balance.  The removal
of any Receivable of any Removed Accounts on any Removal Date shall not, in the
reasonable belief of the Transferor, cause, with respect to the Asset Pool in
which such Receivables had been designated for inclusion, an Adverse Effect or
the Transferor Amount for such Asset Pool to be less than the Required
Transferor Amount for that Asset Pool or the Pool Balance for that Asset Pool to
be less than the Minimum Pool Balance for such Monthly Period in which such
removal occurs.
 
5.           Representations and Warranties of the Servicer.   No selection
procedures believed by the Servicer to be materially adverse to the interests of
the Noteholders were utilized in selecting the Removed Accounts to be removed
from the Trust and (I) a random selection procedure was used by the Servicer in
selecting the Removed Accounts and only one such removal of randomly selected
Accounts shall occur in the then current Monthly Period, (II) the Removed
Accounts arose pursuant to an affinity, private-label, agent-bank, co-branding
or other arrangement with a third party that has been cancelled by such third
party or has expired without renewal and which by its terms permits the third
party to repurchase the Removed Accounts subject to such arrangement, upon such
cancellation or non-renewal and the third party has exercised such repurchase
right or (III) the Removed Accounts were selected using another method that will
not preclude transfers from being accounted for as sales under generally
 
 
B-2

--------------------------------------------------------------------------------


 
accepted accounting principles or prevent the Trust from continuing to qualify
as a qualifying special purpose entity in accordance with SFAS 140.
 
6.           Conditions Precedent.  The reassignment hereunder of the
Receivables in the Removed Accounts and the amendment of the Agreement pursuant
to Section 8 of this Reassignment are each subject to:


(a)           the satisfaction, on or prior to the Removal Date, of the
conditions set forth in subsection 2.13(b) of the Agreement; and


(b)           the delivery, on or prior to the Removal Date, to the Owner
Trustee by the Transferor and the Servicer of an Officer’s Certificate
substantially in the form of Schedule 2-A or 2-B to this Reassignment, as
applicable.  The Owner Trustee may conclusively rely on such Officer’s
Certificate, shall have no duty to make inquiries with regard to the matters set
forth therein and shall incur no liability in so relying.
 
7.           Representations and Warranties of the Trust.  Since the date of the
transfer by the Transferor under the Agreement, the Owner Trustee, on behalf of
the Trust, has not sold, transferred or encumbered any Receivable in any Removed
Account or any interest therein.
 
8.           Amendment of the Transfer and Servicing Agreement.  The Agreement
is hereby amended to provide that all references therein to the “Transfer and
Servicing Agreement,” to “this Agreement” and to “herein” shall be deemed from
and after the Removal Date to be a dual reference to the Agreement as
supplemented by this Reassignment.  All references therein to the Accounts shall
be deemed not to include the Removed Accounts designated hereunder and all
references to Receivables shall be deemed not to include the Receivables
reconveyed hereunder.  Except as expressly amended hereby, all of the
representations, warranties, terms, covenants and conditions of the Agreement
shall remain unamended and shall continue to be, and shall remain, in full force
and effect in accordance with its terms and except as expressly provided herein
shall not constitute or be deemed to constitute a waiver of compliance with or a
consent to noncompliance with any term or provision of the Agreement.
 
9.           Release.
 
(a)           The Owner Trustee, on behalf of the Trust, hereby expressly
terminates, relinquishes, releases, discharges and renders ineffective any and
all security interests, liens, mortgages and encumbrances, as against the
Transferor, any transferee of the Transferor and any person claiming title to or
an interest in the Removed Collateral through any such person, or any successor
or assign of any of the foregoing (all such persons and entities being referred
to individually as a “Transferee” and collectively as the “Transferees”), any
and all right, title, benefit, interest or claim whatsoever, present or future,
actual or contingent (collectively, “Rights”), owned or held by the Trust to,
against or in respect of the Removed Collateral.
 
(b)           In case any provision of this Reassignment shall be rendered
invalid, illegal or unenforceable in any jurisdiction, the Owner Trustee, on
behalf of the Trust,
 
 
B-3

--------------------------------------------------------------------------------


 
hereby acknowledges that the interest of the Trust in the Removed Collateral is
subordinate and junior to the security interest of any Transferee and hereby
expressly agrees that any security interest it may have in any Removed
Collateral is and shall remain subordinate and junior to all security interests
granted by a Transferee, regardless of the time of the recording, perfection or
filing thereof or with respect thereto.
 
(c)           The Owner Trustee, on behalf of the Trust, acknowledges and agrees
that the Transferees and their representatives are expressly entitled to rely on
the provisions of this Section 9, it being the intent of the Owner Trustee, on
behalf of the Trust, that the Transferees will acquire title to the Removed
Collateral purchased by them free of any Rights owned or held by the Trust to,
against or in respect of the Removed Collateral.
 
10.           Counterparts.  This Reassignment may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.
 
11.           GOVERNING LAW.   THIS REASSIGNMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
12.           Limitation of Liability.  Notwithstanding any other provision
herein or elsewhere, this Reassignment has been executed and delivered by
Wilmington Trust Company, not in its individual capacity, but solely in its
capacity as Owner Trustee of the Trust, in no event shall Wilmington Trust
Company in its individual capacity have any liability in respect of the
representations, warranties, or obligations of the Trust hereunder or under any
other document, as to all of which recourse shall be had solely to the assets of
the Trust, and for all purposes of this Reassignment and each other document,
the Owner Trustee (as such or in its individual capacity) shall be subject to,
and entitled to the benefits of, the terms and provisions of the Trust
Agreement.
 
13.           Authorization.  The Owner Trustee, on behalf of the Trust, hereby
authorizes the Transferor, or any agent designated by the Transferor, to file
any financing statements or continuation statements, and amendments to financing
statements, in any jurisdictions and with any filing offices as the Transferor
may determine, in its sole discretion, are necessary or advisable to perfect the
conveyance to the Transferor pursuant to Section 3 hereof.  Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Transferor may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Transferor in connection
herewith, including, without limitation, describing such property as “all
assets” or “all personal property.”
 
 
B-4

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Transferor, the Servicer and the Owner Trustee, on
behalf of the Trust, have caused this Reassignment to be duly executed by their
respective officers as of the day and year first above written.
 
 
CHASE BANK USA, NATIONAL
   
ASSOCIATION, as Transferor and Servicer
                   
By:
       
Name:
     
Title:
                 
CHASE ISSUANCE TRUST,
                   
By:
WILMINGTON TRUST COMPANY, not
     
in its individual capacity, but solely as
     
Owner Trustee on behalf of the Trust
                   
By:
       
Name:
     
Title:
                         



 

 
B-5

--------------------------------------------------------------------------------


 
Schedule 1
 
to Reassignment
 


List of Removed Accounts
 


B-6

--------------------------------------------------------------------------------


 
Schedule 2-A
to Reassignment
of Receivables
Chase Bank USA, National Association
Officer’s Certificate
 
____________________, a duly authorized officer of Chase Bank USA, National
Association, a national banking association (the “Transferor”), hereby certifies
and acknowledges on behalf of the Transferor that to the best of [her/his]
knowledge the following statements are true on _____________ (the “Removal
Date”), and acknowledges on behalf of the Transferor that this Officer’s
Certificate will be relied upon by Wilmington Trust Company, as Owner Trustee
(the “Owner Trustee”) of the Chase Issuance Trust (the “Trust” or “Issuing
Entity”) in connection with the Owner Trustee entering into Reassignment No. ___
of Receivables in Removed Accounts, dated as of the Removal Date (the
“Reassignment”), by and between the Transferor and the Owner Trustee, on behalf
of the Trust, in connection with the Third Amended and Restated Transfer and
Servicing Agreement, dated as of December 19, 2007 (as heretofore supplemented
and amended, the “Transfer and Servicing Agreement”), by and among Chase Bank
USA, National Association, as Transferor, Servicer and Administrator, Chase
Issuance Trust, as the Issuing Entity, and Wells Fargo Bank, National
Association, as Indenture Trustee and Collateral Agent.
 
The undersigned hereby certifies and acknowledges on behalf of the Transferor
that:
 
(a)           All of the requirements for the removal of Accounts under the
Asset Pool One Supplement have been satisfied.
 
(b)           On or prior to the Removal Date, the Transferor has delivered to
the Owner Trustee, on behalf of the Trust, for execution, the Reassignment and
within five Business Days after the Removal Date, or as otherwise agreed upon
between the Transferor and the Collateral Agent, as designee, on behalf of the
Issuing Entity, the Transferor shall deliver to the Collateral Agent, as
designee, on behalf of the Issuing Entity, a true and complete list (in the form
of a computer file, microfiche list, CD-ROM or such other form as is agreed upon
between the Transferor and the Collateral Agent) of the Removed Accounts,
identified by account number and the aggregate amount of the Receivables
outstanding in each Removed Account as of the Removal Cut-Off Date, and stating
from which Asset Pool the Removed Accounts are to be removed.  Such list shall,
as of the Removal Date, modify, amend and be incorporated into and made a part
of the Reassignment and the Transfer and Servicing Agreement.
 
(c)           The Reassignment constitutes a legal, valid and binding obligation
of the Transferor enforceable against the Transferor in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect affecting the enforcement of creditors’ rights in general and the rights
of creditors of national banking associations and except as such enforceability
may be limited by general principles of equity (whether considered in a suit at
law or in equity).
 
 
B-7

--------------------------------------------------------------------------------


 
(d)           On or before the fifth Business Day prior to the Removal Date, the
Transferor gave the Owner Trustee, on behalf of the Trust, and the Servicer
written notice that the Receivables from the Removed Accounts are to be
reassigned to the Transferor or its designee, specifying the date for removal of
the Removed Accounts.
 
(e)           The removal of any Receivable of any Removed Accounts on the
Removal Date shall not, in the reasonable belief of the Transferor, cause, with
respect to the Asset Pool from which such Receivable had been designated for
removal, an Adverse Effect or the Transferor Amount for such Asset Pool to be
less than the Required Transferor Amount for such Asset Pool or the Pool Balance
for such Asset Pool to be less than the Minimum Pool Balance for such Asset Pool
for such Monthly Period in which such removal occurs.
 
(f)           After giving effect to the removal of such Removed Accounts, the
Transferor Interest shall not be less than the Minimum Transferor Interest and
the amount of Principal Receivables in the Trust shall not be less than the
Minimum Aggregate Principal Receivables.
 
(g)           All requirements set forth in Section 2.13 of the Transfer and
Servicing Agreement for designating Removed Accounts and conveying the Principal
Receivables of such Accounts, whether now existing or hereafter created, have
been satisfied.
 
 
B-8

--------------------------------------------------------------------------------


 
Initially capitalized terms used herein and not otherwise defined are used as
defined in the Transfer and Servicing Agreement.
 
IN WITNESS WHEREOF, I have hereunto set my hand as of the _____ day of
___________.
 
 
CHASE BANK USA, NATIONAL
   
ASSOCIATION as Treasurer
                   
By:
       
Name:
     
Title:
 

 

 
B-9

--------------------------------------------------------------------------------


 
Schedule 2-B
to Reassignment
of Receivables
Chase Bank USA, National Association
Officer’s Certificate of the
Servicer
 
____________________, a duly authorized officer of Chase Bank USA, National
Association, a national banking association (the “Servicer”), hereby certifies
and acknowledges on behalf of the Servicer that to the best of [her/his]
knowledge the following statements are true on _____________ (the “Removal
Date”), and acknowledges on behalf of the Servicer that this Officer’s
Certificate will be relied upon by Wilmington Trust Company, as Owner Trustee
(the “Owner Trustee”) of the Chase Issuance Trust (the “Issuing Entity”) in
connection with the Owner Trustee entering into Reassignment No. ___ of
Receivables in Removed Accounts, dated as of the related Removal Date (the
“Reassignment”), by and between the Transferor and the Owner Trustee, on behalf
of the Trust, in connection with the Third Amended and Restated Transfer and
Servicing Agreement, dated as of December 19, 2007 (as heretofore supplemented
and amended, the “Transfer and Servicing Agreement”), by and among Chase Bank
USA, National Association, as Transferor, Servicer and Administrator, the
Issuing Entity and Wells Fargo Bank, National Association, as Indenture Trustee
and Collateral Agent.
 
The undersigned hereby certifies and acknowledges on behalf of the Transferor
that (x) a random selection procedure was used by the Servicer in selecting the
Removed Accounts and only one such removal of randomly selected Accounts shall
occur in the then current Monthly Period, (y) the Removed Accounts arose
pursuant to an affinity, private-label, agent-bank, co-branding or other
arrangement with a third party that has been cancelled by such third party or
has expired without renewal and which by its terms permits the third party to
repurchase the Removed Accounts subject to such arrangement, upon such
cancellation or non-renewal and the third party has exercised such repurchase
right or (z) the Removed Accounts were selected using another method that will
not preclude transfers from being accounted for as sales under generally
accepted accounting principles or prevent the Issuing Entity from continuing to
qualify as a qualifying special purpose entity in accordance with SFAS 140 (or
any relevant replacement statement).
 
Initially capitalized terms used herein and not otherwise defined are used as
defined in the Transfer and Servicing Agreement.
 
 
B-10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, I have hereunto set my hand as of the ____ day of
_________________.
 
 
CHASE BANK USA, NATIONAL
   
ASSOCIATION as Servicer
                   
By:
       
Name:
     
Title:
 

 
 
 
B-11

--------------------------------------------------------------------------------


 


 
Exhibit C


FORM OF ANNUAL SERVICER’S CERTIFICATE
SERVICER COMPLIANCE STATEMENT
Chase Bank USA, National Association
Chase Issuance Trust
 
 
The undersigned, a duly authorized officer of Chase Bank USA, National
Association (the “Bank”), as Servicer pursuant to the Third Amended and Restated
Transfer and Servicing Agreement, dated as of December 19, 2007 (as amended and
supplemented from time to time, the “Agreement”), among the Bank, as transferor,
administrator and servicer (in such capacity, the “Servicer”), Chase Issuance
Trust (the “Trust”) and Wells Fargo Bank, National Association, as indenture
trustee (the “Trustee”) and collateral agent, does hereby certify that:
 
 
1.
The Bank is, as of the date hereof, the Servicer under the Agreement.

 
 
2.
A review of the Servicer’s activities during the calendar year ended December
31, 20__ (the “Reporting Period”) and of its performance under the Agreement has
been made under my supervision.

 
 
3.
To the best of my knowledge, based on such review, the Servicer has fulfilled
all of its obligations under the Agreement in all material respects throughout
the Reporting Period [or if there has been a failure to fulfill any such
obligation in any material respect, specify each such failure known to such
officer and the nature and status thereof].

 
 
C-1

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned has duly executed this Certificate this ____
day of __________________.
 
 
CHASE BANK USA, NATIONAL
   
ASSOCIATION as Servicer
                   
By:
       
Name:
     
Title:
 

 
 
C-2

--------------------------------------------------------------------------------


 


 
Exhibit D-1
FORM OF OPINION OF COUNSEL
 
WITH RESPECT TO AMENDMENTS
 
Provisions to be included in
 
Opinion of Counsel to be delivered pursuant
 
to subsection 12.02(d)(i)
 
The opinions set forth below may be subject to all the qualifications,
assumptions, limitations and exceptions taken or made in the Opinions Of Counsel
delivered on any applicable Closing Date.
 
1.           The amendment to the Transfer and Servicing Agreement, attached
hereto as Schedule 1 (the “Amendment”), has been duly authorized, executed and
delivered by the Transferor and constitutes the legal, valid and binding
agreement of the Transferor, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws from time to time in effect affecting
creditors’ rights generally.  The enforceability of the Transferor’s obligations
is also subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
2.           The Amendment has been entered into in accordance with the terms
and provisions of Section 12.01 of the Transfer and Servicing Agreement.
 
 
D-1-1

--------------------------------------------------------------------------------



Exhibit D-2
 
FORM OF OPINION OF COUNSEL
WITH RESPECT TO COLLATERAL CERTIFICATES
 
Provisions to be included in
Opinion of Counsel to be
delivered pursuant to
subsection 12.02(d)(ii) or (iii)
 
The opinions set forth below may be subject to all the qualifications,
assumptions, limitations and exceptions taken or made in the Opinions of Counsel
delivered on any applicable Closing Date.
 
1.           To the extent that the transfer of the Collateral Certificate to
the Owner Trustee on behalf of the Owner Trust is characterized as a transfer
for security, the provisions of the Transfer and Servicing Agreement are
effective under the UCC of the State of Delaware to create a valid security
interest in the Owner Trustee’s rights, on behalf of the Trust, in the
Collateral Certificate and the proceeds thereof to secure a loan in an amount
equal to the unpaid principal amount of the Notes and accrued and unpaid
interest with respect thereto.
 
2.           The Bank has authorized the filing of the financing statement (the
“Bank Financing Statement”) identifying “Chase Bank USA, National Association,”
as debtor, and “Wilmington Trust Company, as Owner Trustee on behalf of the
Chase Issuance Trust,” as secured party, for purposes of Section 9-509 of the
Delaware UCC.
 
3.           The Bank Financing Statement includes not only all types of
information required by Section 9-502(a) of the UCC of the State of Delaware but
also all of the types of information without which the office of the Secretary
of State of the State of Delaware (the “Filing Office”) may refuse to accept the
Bank Financing Statement pursuant to Section 9-516 of the UCC of the State of
Delaware.
 
4.           Under the UCC of the State of Delaware, the security interest of
the Owner Trustee, for the benefit of the Trust, will be perfected in the
Collateral Certificate and proceeds thereof upon the later of the attachment of
the security interest and the filing of the Bank Financing Statement in the
Filing Office.
 
5.           To the extent that the transfer of the Collateral Certificate to
the Collateral Agent is characterized as a transfer for security, the provisions
of the Asset Pool One Supplement are effective under the Delaware UCC to create,
in favor of the Collateral Agent for the benefit of the Asset Pool One
Noteholders under the Asset Pool One Supplement, a valid security interest in
the Collateral Agent’s rights in the Collateral Certificate and the proceeds
thereof to secure a loan in an amount equal to the unpaid principal amount of
the Notes and accrued and unpaid interest with respect thereto.
 
6.           The Owner Trustee, on behalf of the Owner Trust, has authorized the
filing of the financing statement (the “Owner Trust Financing Statement”)
identifying “Chase Issuance
 
 
D-2-1

--------------------------------------------------------------------------------


 
Trust,” as debtor, and “Wells Fargo Bank, National Association, as Collateral
Agent,” as secured party, for purposes of Section 9-509 of the UCC of the State
of Delaware.
 
7.           The Owner Trust Financing Statement includes not only all types of
information required by Section 9-502(a) of the UCC of the State of Delaware but
also all of the types of information without which the Filing Office may refuse
to accept the Owner Trust Financing Statement pursuant to Section 9-516 of the
UCC of the State of Delaware.
 
8.           Under the UCC of the State of Delaware, the security interest of
the Collateral Agent, as secured party, will be perfected in the Collateral
Certificate and proceeds thereof upon the later of the attachment of the
security interest and the filing of the Owner Trust Financing Statement in the
Filing Office.
 
 
D-2-2

--------------------------------------------------------------------------------


 
 


 
Exhibit D-3
 
 
PROVISIONS TO BE INCLUDED IN
ANNUAL OPINION OF COUNSEL
 
The opinions set forth below may be subject to all the qualifications,
assumptions, limitations and exceptions taken or made in the Opinions of Counsel
delivered on any applicable Closing Date with respect to similar
matters.  Unless otherwise indicated, all capitalized terms used herein shall
have the meanings ascribed to them in the Transfer and Servicing Agreement.
 
1.           No filing or other action, other than such filing or other action
described in such opinion, is necessary from the date of such opinion through
April 30 of the following year to continue the perfected status of the security
interest of the Trust in the Receivables described in the financing statements
referenced in such opinion.
 
2.           No filing or other action, other than such filing or other action
described in such opinion, is necessary from the date of such opinion through
April 30 of the following year to continue the perfected status of the security
interest of the Collateral Agent in the Receivables described in the financing
statements referenced in such opinion.
 


D-3-1

--------------------------------------------------------------------------------


 
Exhibit E
FORM OF POWER OF ATTORNEY
 
POWER OF ATTORNEY
 
STATE OF NEW YORK                                 )
                         )  ss.:
COUNTY OF NEW YORK                            )
KNOW ALL MEN BY THESE PRESENTS, that Chase Issuance Trust, a Delaware statutory
business trust (the “Trust”) does hereby make, constitute and appoint Chase Bank
USA, National Association, as Administrator under the Transfer and Servicing
Agreement (as defined below), and its agents and attorneys, as Attorneys in Fact
to execute on behalf of the Trust all such documents, reports, filings,
instruments, certificates and opinions as it shall be the duty of the Trust to
prepare, file or deliver pursuant to the Related Agreements (as defined in the
Transfer and Servicing Agreement) including, without limitation, to appear for
and represent the Trust in connection with the preparation, filing and audit of
federal, state and local tax returns pertaining to the Trust, and with full
power to perform any and all acts associated with such returns and audits that
the Trust could perform including, without limitation, the right to distribute
and receive confidential information, defend and assert positions in response to
deficiencies, consents to the extension of any statutory or regulatory time
limit, and settlements.  For the purpose of this Power of Attorney, the term
“Transfer and Servicing Agreement” means the Third Amended and Restated Transfer
and Servicing Agreement, dated as of December 19, 2007, among the Trust, Chase
Bank USA, National Association, as Transferor, Servicer and Administrator, and
Wells Fargo Bank, National Association, as Indenture Trustee and Collateral
Agent, as such may be amended from time to time.
 
All powers of attorney for this purpose heretofore filed or executed by the
Trust are hereby revoked.
 
EXECUTED this ____ day of __________, 2007.
 
CHASE ISSUANCE TRUST
 
By:       WILMINGTON TRUST COMPANY,
as Owner Trustee




By:       _________________________
Name:
Title:
 
 
E-1

--------------------------------------------------------------------------------


 


 
Exhibit F
FORM OF ANNUAL CERTIFICATION
 
Chase Issuance Trust (the “Trust”)
 
I, [         ], certify that:
 
 
 
1.
I have reviewed this annual report on Form 10-K (this “report”) and all reports
on Form 10-D required to be filed in respect of the period covered by this
report on Form 10-K of the Trust (the “Exchange Act periodic reports”);

 
 
 
2.
Based on my knowledge, the Exchange Act periodic reports, taken as a whole, do
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made, in light of the circumstances under
which such statements were made, not misleading with respect to the period
covered by this report;

 
 
 
3.
Based on my knowledge, all of the distribution, servicing and other information
required to be provided under Form 10-D for the period covered by this report is
included in the Exchange Act periodic reports;

 
 
 
4.
Based on my knowledge and the servicer compliance statement required in this
report under Item 1123 of Regulation AB, and except as disclosed in the Exchange
Act periodic reports, the servicer has fulfilled its obligations under the
servicing agreement; and

 
 
 
5.
All of the reports on assessment of compliance with servicing criteria for
asset-backed securities and their related attestation reports on assessment of
compliance with servicing criteria for asset-backed securities required to be
included in this report in accordance with Item 1122 of Regulation AB and
Exchange Act Rules 13a-18 and 15d-18 have been included as an exhibit to this
report, except as otherwise disclosed in this report.  Any material instances of
noncompliance described in such reports have been disclosed in this report on
Form 10-K.

 
[In giving the certification above, I have reasonably relied on information
provided to me by the following unaffiliated parties:  [         ]]
 
Date:  March [  ], 20__



       
By:
[                                                      ]
   
Name: [                                           ]
   
Title:    [                                           ]
   
(senior officer of Chase Bank USA,
   
National Association in charge of
   
securitization)

 
 
F-1

--------------------------------------------------------------------------------


 


 
Exhibit G
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
 
 
The assessment of compliance to be delivered by the [Servicer] [Subservicer]
shall address, at a minimum, the criteria identified below as “Applicable
Servicing Criteria”:



 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
INAPPLICABLE SERVICING CRITERIA
Reference
Criteria
     
General Servicing Considerations
   
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
X
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
2
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the credit card loans are maintained.
 
X
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
X
   
Cash Collection and Administration
   
1122(d)(2)(i)
Payments on credit card accounts are deposited into the appropriate custodial
bank accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
X
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
X
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
X
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established for overcollateralization, are separately maintained (e.g.,
with respect to commingling of cash) as set forth in the transaction agreements.
X
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
X
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
X



 

--------------------------------------------------------------------------------

2 If any material servicing activities are outsourced to third parties, Item
1122 (d) (1) (ii) would be included in the Applicable Servicing Criteria for
Servicer.
 
G-1

--------------------------------------------------------------------------------



 

 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
INAPPLICABLE SERVICING CRITERIA
 
Reference
Criteria
     
1122(d)(2)(vii)
 Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
X
   
Investor Remittances and Reporting
   
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.
X
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
X1
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
X2
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
X3
   
Pool Asset Administration
   
1122(d)(4)(i)
 Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.
 
X
1122(d)(4)(ii)
Pool assets and related documents are safeguarded as required by the transaction
agreements
 
X
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
X
 

 

--------------------------------------------------------------------------------

1 The Asserting Party allocates amounts due to investors and remits such amounts
to the Paying Agent in accordance with the timeframes, distribution priority and
other terms set forth in the transaction agreements. 2  Amounts remitted to the
Paying Agent pursuant to the transaction agreements are posted to the Asserting
Party’s records within two business days.  3  The Asserting Party agrees amounts
remitted to investors per the investor reports to amounts remitted to the Paying
Agent per the bank statements.


 
G-2

--------------------------------------------------------------------------------



 

 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
INAPPLICABLE SERVICING CRITERIA
Reference
Criteria
   
1122(d)(4)(iv)
Payments on credit card accounts, including any payoffs, made in accordance with
the related credit card account documents are posted to the Servicer’s obligor
records maintained no more than two business days after receipt, or such other
number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
asset pool documents.
X
 
1122(d)(4)(v)
The Servicer’s records regarding the accounts agree with the Servicer’s records
with respect to an obligor’s unpaid principal balance.
X
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's account (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
X
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
X
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period an
Account is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent Accounts including, for example, phone calls, letters and
payment rescheduling plans in cases where delinquency is deemed temporary (e.g.,
illness or unemployment).
X
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for Accounts with variable
rates are computed based on the related Account documents.
X
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.
 
X
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
X
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
X
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
X
1122(d)(4)(xiv)
 Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
X
 

 
 
G-3

--------------------------------------------------------------------------------



 

 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
INAPPLICABLE SERVICING CRITERIA
Reference
Criteria
   
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
3
 






 
[NAME OF [SERVICER]
   
[SUBSERVICER]]
                   
Date:
     
By:
       
Name:
     
Title:
 



 



 
 

--------------------------------------------------------------------------------

3 If there are any external enhancement or other support identified in Item 1114
(a) (1) through (3) or Item 1115 of Regulation AB, Item 1122 (d) (4) (xv) would
be included in the Applicable Servicing Criteria for the Servicer.

 
 
G-4

--------------------------------------------------------------------------------


 
 


 
Exhibit H


[FORM OF OPINION OF COUNSEL REGARDING ADDITIONAL ACCOUNTS]
 


 
The opinion set forth below, which is to be delivered pursuant to subsection
2.12(c)(xii) of the Third Amended and Restated Transfer and Servicing Agreement,
may be subject to certain qualifications, assumptions, limitations and
exceptions taken or made in the opinion of counsel delivered on the Addition
Date with respect to similar matters.
 
The provisions of the applicable Account Assignment and the Transfer and
Servicing Agreement are effective to create, in favor of the Indenture Trustee,
a valid security interest (as such terms are defined in the UCC as in effect in
the State of Delaware) in all of the Transferor’s right, title and interest in
and to that portion of the Receivables which constitutes accounts under the
Delaware UCC and proceeds thereof which security interest if characterized as a
transfer for security will secure all Secured Obligations and which security
interest if characterized as a sale of accounts will constitute a valid sale of
all of the Transferor’s right, title and interest in and to the Receivables and
the proceeds thereof.
 
[The Transferor Financing Statement having been filed in the appropriate filing
office][Assumes one filing as of the date of the Amended and Restated Transfer
and Servicing Agreement.  See Section 2.01 and Exhibit A-2 (Assignment)] and
Assignment No. [_] having been executed and delivered by the parties thereto,
under the UCC as in effect in the State of Delaware, the security interest
referred to in the preceding paragraph hereof in favor of the Indenture Trustee
in the Receivables and proceeds thereof has been perfected, and no other
security interest of any other creditor of the Transferor will be equal or prior
to the security interest of the Indenture Trustee in such Receivables and the
proceeds thereof.




H-1


--------------------------------------------------------------------------------

 